Execution Version






























SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


dated as of May 25, 2017
among
Callon Petroleum Company, as Borrower,


JPMorgan Chase Bank, N.A., as Administrative Agent,


Barclays Bank PLC, Regions Bank, Royal Bank of Canada, and SunTrust Bank, as
Co-Documentation Agents,


and


The Lenders Party Hereto




JPMorgan Chase Bank, N.A., Capital One, National Association, Citibank, N.A.,
and The Bank of Nova Scotia,
as Joint Lead Arrangers and Joint Bookrunners




#5421572
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS                            1
Section 1.01.    Terms Defined Above                                        1
Section 1.02.    Certain Defined Terms                                        1
Section 1.03.    Types of Loans and
Borrowings                                    27
Section 1.04.    Terms Generally; Rules of
Construction                                27
Section 1.05.    Accounting Terms and Determinations;
GAAP                            27
ARTICLE II
THE REVOLVING CREDIT FACILITY                                    28
Section 2.01.    Commitments.                                            28
Section 2.02.    Revolving Credit Loans and
Borrowings                                30
Section 2.03.    Requests for Revolving Credit
Borrowings                            31
Section 2.04.    Funding of Revolving Credit
Borrowings.                            33
Section 2.05.    Termination and Reduction of Aggregate Maximum Credit
Amounts.                34
Section 2.06.    Borrowing Base.                                        35
Section 2.07.    Letters of Credit.                                        37
Section 2.08.    Swing Line.                                            44
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST ON REVOLVING CREDIT LOANS AND SWING LINE
LOANS; PREPAYMENTS OF REVOLVING CREDIT LOANS;
FEES                                                48
Section 3.01.    Repayment of Revolving Credit Loans and Swing Line
Loans                    48
Section 3.02.    Interest on Revolving Credit Loans and Swing Line
Loans.                    48
Section 3.03.    Prepayments of Revolving Credit Loans and Swing Line
Loans.                    49
Section 3.04.    Fees.                                                52
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS                    53
Section 4.01.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.                    53
Section 4.02.    Deductions by the Administrative Agent; Defaulting
Lender.                    54
Section 4.03.    Disposition of
Proceeds                                        56
ARTICLE V
INCREASED COSTS; REIMBURSEMENT OF PREPAYMENT COSTS;
TAXES; LIBO RATE AVAILABILITY                                    56
Section 5.01.    Increased Costs.                                        56
Section 5.02.    Reimbursement of Prepayment
Costs                                57
Section 5.03.    Taxes.                                                58
Section 5.04.    Mitigation Obligations; Designation of Different Lending
Office                    61
Section 5.05.    Replacement of
Lenders                                        62
Section 5.06.    Circumstances Affecting LIBO Rate
Availability                                62
Section 5.07.    Laws Affecting LIBO Rate
Availability                                63
Section 5.08.    Eurodollar Lending Office                                    63
Section 5.09.    Right of Lenders to Fund through Branches and
Affiliates                    63







--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


ARTICLE VI
CONDITIONS PRECEDENT                                        63
Section 6.01.    Effectiveness                                            63
Section 6.02.    Each Credit Event                                        65
Section 6.03.    Additional Conditions to Credit
Events                                66
ARTICLE VII
REPRESENTATIONS AND WARRANTIES                                66
Section 7.01.    Organization; Powers                                        66
Section 7.02.    Authority; Enforceability                                    66
Section 7.03.    Approvals; No Conflicts                                    67
Section 7.04.    Financial Condition; No Material Adverse
Change.                        67
Section 7.05.    Litigation                                            67
Section 7.06.    Environmental Matters                                        67
Section 7.07.    Compliance with the Laws and Agreements; No
Defaults.                    68
Section 7.08.    Investment Company Act                                    69
Section 7.09.    Taxes                                                69
Section 7.10.    ERISA.                                                69
Section 7.11.    Disclosure; No Material
Misstatements                                70
Section 7.12.    Insurance                                            70
Section 7.13.    Restriction on Liens                                        71
Section 7.14.    Subsidiaries                                            71
Section 7.15.    Location of Business and
Offices                                71
Section 7.16.    Properties; Titles,
Etc.                                        71
Section 7.17.    Maintenance of Properties                                    72
Section 7.18.    Gas Imbalances,
Prepayments.                                    72
Section 7.19.    Marketing of Production                                    72
Section 7.20.    Swap Agreements                                        72
Section 7.21.    Use of Loans and Letters of
Credit                                72
Section 7.22.    Solvency                                            73
Section 7.23.    Anti-Corruption Laws and
Sanctions                                73
Section 7.24.    EEA Financial
Institutions                                    73
Section 7.25.    Security Instruments                                        73
ARTICLE VIII
AFFIRMATIVE COVENANTS                                        73
Section 8.01.    Financial Statements; Ratings Change; Other
Information                    73
Section 8.02.    Notices of Material
Events                                    76
Section 8.03.    Existence; Conduct of
Business                                    76
Section 8.04.    Payment of
Obligations                                        76
Section 8.05.    Performance of Obligations under Loan
Documents                        76
Section 8.06.    Operation and Maintenance of
Properties                            77
Section 8.07.    Insurance                                            77
Section 8.08.    Books and Records; Inspection
Rights                                77
Section 8.09.    Compliance with Laws                                        78
Section 8.10.    Environmental
Matters.                                        78
Section 8.11.    Further Assurances.                                        79
Section 8.12.    Reserve Reports.                                        79







--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


Section 8.13.    Title Information.                                        80
Section 8.14.    Agreement to Pledge; Additional
Guarantors.                            81
Section 8.15.    ERISA Compliance                                        81
Section 8.16.    Marketing Activities                                        82
Section 8.17.    Unrestricted Subsidiaries                                    82
Section 8.18.    Account Control
Agreements.                                    83
Section 8.19.    Post-Closing                                            83
ARTICLE IX
NEGATIVE COVENANTS                                        83
Section 9.01.    Financial Covenants.                                        83
Section 9.02.    Debt                                                84
Section 9.03.    Liens                                                85
Section 9.04.    Restricted Payments                                        86
Section 9.05.    Investments, Loans and
Advances                                86
Section 9.06.    Nature of Business; Organizational
Changes                            87
Section 9.07.    Proceeds of Loans                                        87
Section 9.08.    ERISA Compliance                                        88
Section 9.09.    Sale or Discount of
Receivables                                    88
Section 9.10.    Mergers, Etc                                            89
Section 9.11.    Sale of Properties                                        89
Section 9.12.    Transactions with
Affiliates                                    90
Section 9.13.    Subsidiaries                                            90
Section 9.14.    Negative Pledge Agreements; Dividend
Restrictions                        91
Section 9.15.    Gas Imbalances                                            91
Section 9.16.    Swap Agreements                                        91
Section 9.17.
Designation and Conversion of Subsidiaries and Unrestricted Subsidiaries; Debt
of Unrestricted Subsidiaries.                                            92

Section 9.18.    Amendments to Permitted Unsecured Notes
Documents                        93
Section 9.19.    Use of Proceeds and Letters of
Credit                                93
Section 9.20.    Environmental Matters                                        93
Section 9.21.    Amendments to Organizational
Documents                            93
Section 9.22.    Changes in Fiscal Periods; Accounting
Change                            93
ARTICLE X
EVENTS OF DEFAULT; REMEDIES                                    94
Section 10.01. Events of Default                                        94
Section 10.02. Remedies.                                            95
ARTICLE XI
THE AGENTS                                                97
Section 11.01. Appointment of Administrative
Agent                                97
Section 11.02. [Reserved]                                            97
Section 11.03. Scope of Administrative Agent’s
Duties                                97
Section 11.04. Successor Administrative Agent                                97
Section 11.05. Credit Decisions                                        98
Section 11.06. Authority of Administrative Agent to Enforce This
Agreement.                    98
Section 11.07. Indemnification of Administrative
Agent                            98





--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


Section 11.08. Knowledge of Default                                        99
Section 11.09. Administrative Agent’s Authorization; Action by
Lenders                    99
Section 11.10. Enforcement Actions by Administrative
Agent                            100
Section 11.11. Collateral Matters.                                        100
Section 11.12. Agents in their Individual
Capacities                                100
Section 11.13. Administrative Agent’s
Fees                                    101
Section 11.14. Co-Documentation Agent or other
Titles                            101
Section 11.15. No Reliance on Administrative Agent’s Customer Identification
Program            101
ARTICLE XII MISCELLANEOUS        101
Section 12.01. Notices.                                            101
Section 12.02. Waivers; Amendments.                                        102
Section 12.03. Expenses, Indemnity; Damage
Waiver.                                103
Section 12.04. Successors and Assigns.                                    105
Section 12.05. Survival; Revival;
Reinstatement.                                108
Section 12.06. Counterparts; Integration;
Effectiveness.                            109
Section 12.07. Severability                                            109
Section 12.08. Right of Setoff.                                        109
Section 12.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF TRIAL BY JURY.
110

Section 12.10. Headings                                            111
Section 12.11. Confidentiality                                            111
Section 12.12. Interest Rate Limitation                                    111
Section 12.13. EXCULPATION PROVISIONS.                                112
Section 12.14. Collateral Matters; Swap Agreements; Cash
Management                    113
Section 12.15. No Third Party
Beneficiaries                                    113
Section 12.16. USA Patriot Act Notice                                    114
Section 12.17. Keepwell                                            114
Section 12.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions                114
Section 12.19. Amendment and Restatement                                    115
Section 12.20. Assignment and Assumption of Assigned
Interests                        115
Section 12.21. Flood Insurance                                        115





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Schedules and Exhibits:


Schedule 1.1        Applicable Margin
Schedule 1.2        Allocations
Schedule 1.3        Compliance Information
Schedule 7.04(c)    Material Debt and Liabilities
Schedule 7.05    Litigation
Schedule 7.06    Environmental Matters
Schedule 7.14    Subsidiaries
Schedule 7.19    Marketing Agreements
Schedule 7.20    Swap Agreements
Schedule 9.02    Existing Debt
Schedule 9.02(h)    Existing Unsecured
Notes Schedule 9.03    Existing Liens
Schedule 9.05    Investments
Schedule 12.01    Notices


Exhibit A    Form of Revolving Credit Note
Exhibit B    Form of Revolving Credit Borrowing Request
Exhibit C    Form of Compliance Certificate
Exhibit D    Security Instruments
Exhibit E    Form of Assignment and Assumption
Exhibit F    Form of Request for Swing Line Loan
Exhibit G    Form of Swing Line Note
Exhibit H    Form of Swing Line Participation Certificate
Exhibit I    Form of Notice of Issuance of Letter of Credit
Exhibit J-1    Form of U.S. Tax Compliance Certificate (Foreign Lenders; not
partnerships)
Exhibit J-2
Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit J-3    Form of U.S. Tax Compliance Certificate (Foreign Participants;
partnerships)
Exhibit J-4    Form of U.S. Tax Compliance Certificate (Foreign Lenders;
partnerships)
Exhibit K    Form of Additional Lender Certificate
Exhibit L    Form of Elected Commitment Increase Certificate







--------------------------------------------------------------------------------





SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 25, 2017, is
among Callon Petroleum Company, a Delaware corporation (the “Borrower”), each of
the Lenders from time to time party hereto, and JPMorgan Chase Bank, N.A. as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).


RECITALS


A.The Borrower, the Administrative Agent, and the financial institutions party
thereto as lenders entered into that certain Fifth Amended and Restated Credit
Agreement dated as of March 11, 2014 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”)
whereby the lenders party thereto provided certain financial accommodations to
the Borrower.


B.The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement and provide certain loans to and extensions of credit on behalf
of the Borrower as provided herein.


C.The Lenders have agreed to amend and restate the Existing Credit Agreement and
make such loans and extensions of credit subject to the terms and conditions of
this Agreement.


D.In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01. Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.


Section 1.02. Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Additional Lender” has the meaning assigned to such term in Section 2.01(b)(i).


“Additional Lender Certificate” has the meaning assigned to such term in Section
2.01(b)(ii)(E).


“Adjusted EBITDAX” means (a) for the calculation of EBITDAX to be made for the
fiscal quarter ending June 30, 2017, consolidated EBITDAX of the Borrower and
the other Credit Parties for such fiscal quarter period then ended multiplied by
four, (b) for the calculation of EBITDAX to be made for the two fiscal quarter
period ending September 30, 2017, consolidated EBITDAX of the Borrower and the
other Credit Parties for such two-fiscal quarter period then ended multiplied by
two, (c) for the calculation of EBITDAX to be made for the three fiscal quarter
period ending December 31, 2017, consolidated EBITDAX of the Borrower and the
other Credit Parties for such three-fiscal quarter period then ended multiplied
by 4/3, and (d) for the calculation of EBITDAX to be made for each fiscal
quarter ending on or




--------------------------------------------------------------------------------






after March 31, 2018, consolidated EBITDAX of the Borrower and the other Credit
Parties for the four- fiscal quarter period then ended.


“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.01(b). As of the Effective Date, the Aggregate Elected
Commitment Amount is $500,000,000.


“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.05. As of the Effective Date, the Aggregate Maximum Credit Amounts of
the Revolving Credit Lenders is $2,000,000,000.


“Agreement” means this Sixth Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively; provided further, that if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Margin” means, for any period, with respect to any ABR Revolving
Credit Loan, ABR Swing Line Loan, Eurodollar Revolving Credit Loan or Letters of
Credit, as the case may be, the rate per annum set forth in the Commitment
Utilization Grid set forth on Schedule 1.1 and based upon the Commitment
Utilization Percentage then in effect.


“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender, the percentage of the Aggregate Maximum Credit Amounts
represented by such Revolving Credit Lender’s Maximum Credit Amount as such
percentage (which may be carried out to the seventh decimal place) is set forth
on Schedule 1.2, provided that if the Commitments have terminated or expired,
each Revolving Credit Lender’s Applicable Revolving Credit Percentages shall be
determined based upon the Commitments most recently in effect.


v

--------------------------------------------------------------------------------




“Approved Counterparty” means (a) any Secured Swap Party and (b) any other
Person if such Person has (or the credit support provider of such Person has) a
long term senior unsecured debt rating at the time of entry into the applicable
Swap Agreement of BBB/Baa2 by S&P or Moody’s (or their equivalent) or higher.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in revolving bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.


“Approved Petroleum Engineers” means Huddleston & Co., Inc., Netherland, Sewell
& Associates, Inc., and any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.


“Arrangers” means JPMorgan Chase Bank, N.A., Capital One, National Association,
Citibank, N.A., and The Bank of Nova Scotia, in their capacities as the joint
lead arrangers and joint bookrunners hereunder.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.


“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.


“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.06, as the same may be adjusted from time to time
pursuant to the Borrowing Base Adjustment Provisions. As of the Effective Date
the Borrowing Base is $650,000,000.


“Borrowing Base Adjustment Provisions” means Section 2.06(e), Section 8.13(c),
and Section 9.11 in each case which may adjust (as opposed to redetermine) the
amount of the Borrowing Base.


“Borrowing Base Deficiency Notice” has the meaning assigned to such term in
Section 3.03(c)(ii)
hereof.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when


v

--------------------------------------------------------------------------------




used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.


“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Issuing Bank and the Revolving Credit Lenders, cash in Dollars,
at a location and pursuant to documentation in form and substance satisfactory
to the Administrative Agent.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.


“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.


“CERCLA” has the meaning assigned to such term in the definition of
Environmental Laws.


“Change in Control” means:


(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 40% or more of the outstanding voting securities of
the Borrower on a fully diluted basis;


(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or


(c)the Borrower shall fail beneficially to own, directly or indirectly, 100% of
the outstanding shares of voting capital stock or other Equity Interests of any
of its subsidiaries (other than Joint Ventures) on a fully-diluted basis except
pursuant to a sale or other transaction permitted by this Agreement.


“Change in Law” has the meaning ascribed to such term in Section 5.01(b) hereof.


“CIP Regulations” has the meaning ascribed to such term in Section 11.15(a)
hereof.
“Co-Documentation Agents” means, collectively Barclays Bank PLC, Regions Bank,
Royal Bank of Canada, and SunTrust Bank as Co-Documentation Agents, and
“Co-Documentation Agent” means any of them.


v

--------------------------------------------------------------------------------






“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor
statute.


“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.


“Commitment” means, with respect to each Revolving Credit Lender, the commitment
of such Revolving Credit Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Revolving Credit
Lender’s Revolving Credit Exposure hereunder, as such commitment may be modified
from time to time pursuant to Section 2.01(b) and Section 2.05 and modified from
time to time pursuant to assignments by or to such Revolving Credit Lender
pursuant to Section 12.04(b). The amount representing each Revolving Credit
Lender’s Commitment shall at any time be the least of such Revolving Credit
Lender’s (a) Maximum Credit Amount, (b) Applicable Revolving Credit Percentage
of the then effective Borrowing Base and (c) Elected Commitment.


“Commitment Fee” has the meaning ascribed to such term in Section 3.04(a)
hereof.


“Commitment Fee Rate” means a rate per annum set forth in the Commitment
Utilization Grid on Schedule 1.1.


“Commitment Utilization Percentage” means, as of any day, the fraction expressed
as a percentage, the numerator of which is the sum of the Revolving Credit
Exposures of the Revolving Credit Lenders on such day, and the denominator of
which is the least of the Borrowing Base, the Aggregate Elected Commitment
Amount, and the Aggregate Maximum Credit Amounts, in each case, in effect on
such day.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Condemnation Proceeds” shall mean the cash proceeds received by the Borrower or
any of its Subsidiaries in respect of any condemnation proceeding net of
reasonable fees and expenses (including without limitation attorneys’ fees and
expenses) incurred in connection with the collection thereof.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Net Income” means with respect to the Borrower and the other
Credit Parties, for any period, the aggregate of the net income (or loss) of the
Borrower and the other Credit Parties after allowances for taxes for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Borrower
or any other Credit Party has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the
Borrower and the other Credit Parties in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Borrower or to any other Credit Party,
as the case may be; (b) the net income (but not loss) during such period of any
Credit Party to the extent that the declaration or payment of dividends or
similar distributions or transfers or loans by that Credit Party is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Credit Party or is


v

--------------------------------------------------------------------------------




otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) any extraordinary gains or losses during such period; (d) any non-cash
gains or losses or positive or negative adjustments under ASC 815 (and any
statements replacing, modifying or superseding such statement) as a result of
changes in the fair market value of derivatives, and (e) any gains or losses
attributable to writeups or writedowns of assets, including ceiling test
writedowns. For the purposes of calculating Consolidated Net Income for any
period of four (4) consecutive fiscal quarters in connection with any
determination of the Leverage Ratio (the “Reference Period”), and without
duplication of any additions to or subtractions from EBITDAX for the same items
set forth in the definition thereof, (i) if at any time during such Reference
Period the Borrower or any other Credit Party shall have made any Material
Disposition, the Consolidated Net Income for such Reference Period shall be
reduced by an amount equal to the Consolidated Net Income (if positive)
attributable to the Property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Net Income (if negative) attributable thereto for such Reference Period and (ii)
if during such Reference Period the Borrower or any other Credit Party shall
have made a Material Acquisition, the Consolidated Net Income for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Control Agreement” means a deposit account control agreement or securities
account control agreement (or similar agreement), as applicable, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
applicable Credit Party, the Administrative Agent and the relevant financial
institution party thereto, which establishes the Administrative Agent’s control
(within the meaning of Section 9-104 of the UCC) with respect to the applicable
Deposit Account or Securities Account covered thereby.


“Credit Parties” shall mean the Borrower and the Guarantors, and “Credit Party”
shall mean any one of them, as the context indicates or otherwise requires.


“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the other Credit Parties at such
date, plus the unused Commitments then available to be borrowed, but excluding
(a) all non-cash assets under ASC 815 and (b) any cash or securities subject to
Liens permitted by Section 9.03(f).


“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the other Credit Parties on
such date, but excluding (a) all non-cash obligations under ASC 815 and (b) the
current portion of the Loans and obligations in respect of Letters of Credit
under this Agreement.


“Debt” means, for any Person, the sum of the following (without duplication):


(a)all obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;


(b)all obligations of such Person (whether contingent or otherwise) in respect
of letters of


v

--------------------------------------------------------------------------------




credit, bank guarantees and similar instruments;
(c)all accrued expenses, liabilities or other obligations of such Person to pay
the deferred purchase price of Property;


(d)
all obligations under Capital Leases or Synthetic Leases;



(e)all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such Person
to the extent of the value of the Property of such Person which is subject to a
Lien securing such Debt, whether or not such Debt is assumed by such Person;


(f)all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized or by means of) to the extent of
the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss;


(g)any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; and


(h)
all Disqualified Capital Stock;



(i)all obligations of such Person under take/ship or pay contracts if any goods
or services are not actually received or utilized by such Person; and


(j)the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment..


The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP; provided, however, that “Debt” does not
include (i) obligations with respect to surety, performance or appeal bonds and
similar instruments, or (ii) accounts payable that are not greater than one year
past the date of invoice or delinquent or that are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP).


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Applicable Revolving Credit Percentage of any Revolving Credit
Loans within two (2) Business Days of the date such Revolving Credit Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, any Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the Swing
Line Lender in writing that it does not intend or expect to comply with its
funding obligations hereunder or has


v

--------------------------------------------------------------------------------




made a public statement to that effect (unless such writing or public statement
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent, the Issuing Bank, any Swing Line Lender or any other
Lender, acting in good faith, to confirm in writing that it will comply with its
prospective funding obligations hereunder (and is financially able to meet such
obligations); provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the requesting party and the
Administrative Agent of such written confirmation in form and substance
satisfactory to such requesting party and the Administrative Agent, or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the any liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) has become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender;
provided, further, that the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or a direct or
indirect parent company under the Dutch Financial Supervision Act 2007 (as
amended from time to time and including any successor legislation) shall not be
deemed to result in an event described in clause (d) hereof so long as such
appointment does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from enforcement of judgments
or writs of attachment on its assets or permit such Lender (or such
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official or Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, each Swing Line Lender and each Lender.


“Defaulting Lender’s Unfunded Portion” means such Defaulting Lender’s Applicable
Revolving Credit Percentage of the Aggregate Maximum Credit Amount minus the sum
of (a) the aggregate principal amount of all Revolving Credit Loans funded by
the Defaulting Lender, plus (b) such Defaulting Lender’s Applicable Revolving
Credit Percentage of the aggregate outstanding principal amount of all Swing
Line Loans and Letter of Credit Obligations.


“Deposit Account” has the meaning assigned to such term in the UCC.


“Disqualified Capital Stock” means (a) any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable (other than customary redemption provisions in connection with
changes in control that also constitute an Event of Default hereunder or certain
asset dispositions) for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or


v

--------------------------------------------------------------------------------




otherwise, or is convertible or exchangeable for Debt or redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part (but if in part only with respect to such amount that meets the criteria
set forth in this definition), on or prior to the date that is one year after
the Revolving
Credit Maturity Date and (b) any preferred Equity Interest that does not
constitute Refinancing Preferred Stock or Existing Preferred Stock.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.


“E&P Credit Party” shall have the meaning set forth in Section 9.11.


“EBITDAX” means, for any period, Consolidated Net Income for such period plus
the following expenses or charges to the extent deducted from Consolidated Net
Income in such period: the sum of
(a)interest, income taxes, depreciation, depletion, amortization, exploration
and abandonment expenses and accretion expenses related to FAS 143 (superseded
primarily by ASC 410) and expenses recognized under FAS 123(r) and FAS 133
(superseded primarily by ASC 718 and ASC 815, respectively), (b) one- time
transaction costs, expenses and charges deducted from Consolidated Net Income
with respect to any equity or Debt offerings or any acquisition by any Credit
Party and (c) all other noncash charges, minus all noncash income added to
Consolidated Net Income. For the purposes of calculating EBITDAX for any
Reference Period pursuant to any determination of the Leverage Ratio, and
without duplication of any additions to or subtractions from Consolidated Net
Income for the same items set forth in the definition thereof, (i) if at any
time during such Reference Period any Credit Party shall have made any Material
Disposition, the EBITDAX for such Reference Period shall be reduced by an amount
equal to the EBITDAX (if positive) attributable to the Property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the EBITDAX (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period any Credit Party shall
have made a Material Acquisition, the EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).




v

--------------------------------------------------------------------------------




“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 1.2 under the caption “Elected Commitment”, as
the same may be increased, reduced or terminated from time to time in connection
with an increase, reduction or termination of the Aggregate Elected Commitment
Amount pursuant to Section 2.01(b) or Section 2.05.


“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.01(b)(ii)(D).
“Engineering Reports” has the meaning assigned to such term in Section
2.06(c)(i).


“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any of its Subsidiaries is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any of its Subsidiaries is
located, including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.


“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.


“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of section 414 of the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Section 10.01.


“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which (provided foreclosure, sale,
or other similar proceedings shall have not been initiated) are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (b) Liens in connection with workers’
compensation, unemployment insurance or other


v

--------------------------------------------------------------------------------




social security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (c)
landlord’s liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, suppliers’, workers’, materialmen’s, construction or other like
Liens of law arising in the ordinary course of business each of which is in
respect of obligations that are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (d) Liens which arise in the ordinary course
of business under operating agreements, joint venture agreements, oil and gas
partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are entered into in the ordinary course of business and are for claims which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP, provided that any such Lien referred to in this clause does not materially
impair the use of any Property covered by such Lien for the purposes for which
such Property is held by any Credit Party or materially impair the value of any
Property subject thereto; provided, further that all of such Liens are taken
into account in computing the net revenue interests and working interests of the
Borrower or any other Credit Party warranted herein or in the Security
Instruments; (e) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions, reservations, zoning and land use requirements and other
title defects in any Property of any Credit Party, that in each case are
customarily accepted in the oil and gas financing industry, do not secure Debt
and that do not materially impair the use of such Property for the purposes of
which such Property is held by any Credit Party, interfere with the ordinary
conduct of the business of the Borrower and any other Credit Party, or
materially impair the value of such Property subject thereto; (f) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (g)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; (h) licenses of intellectual
property, none of which, in the aggregate, interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries; (i) Liens,
titles and interests of lessors (including sublessors) of property leased by
such lessors to Borrower or any Subsidiary, restrictions and prohibitions on
encumbrances and transferability with respect to such property and any Credit
Party’s interests therein imposed by such leases, and Liens and encumbrances
encumbering such lessors’ titles and interests in such property and to which any
Credit Party’s leasehold interests may be subject or subordinate, in each case,
whether or not evidenced by UCC financing statement filings or other documents
of record, provided that such Liens do not secure Debt of any Credit Party and
do not encumber Property of any Credit Party other than the Property that is the
subject of such leases and items located thereon; and (j) Liens on the Equity
Interests of Unrestricted Subsidiaries. Provisions in the Loan Documents
allowing Excepted Liens or other Permitted Liens on any item of Property shall
be construed to allow such Excepted Liens and other Permitted Liens also to
cover any improvements, fixtures or accessions to such Property and the proceeds
of such Property, improvements, fixtures or accessions. No intention to
subordinate any Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of any
Excepted Liens.


“Excluded Account” means (a) each account all or substantially all of the
deposits in which consist of


v

--------------------------------------------------------------------------------




amounts utilized to fund payroll, employee benefit or tax obligations of the
Credit Parties, (b) fiduciary, trust or escrow accounts, (c) “zero balance”
accounts, (d) any account that is pledged to a third party to the extent such
Lien is permitted by the Loan Documents, (e) accounts all or substantially all
of the deposits in which consist of monies of third parties, including working
interest owners, royalty owners and the like, and (f) other accounts so long as
the aggregate average daily maximum balance in any such other account over a
30-day period does not at any time exceed $5,000,000; provided that the
aggregate daily maximum balance for all such bank accounts excluded pursuant to
this clause (f) on any day shall not exceed
$10,000,000.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 12.17 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, the Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
net income (however denominated), franchise taxes (including Texas margin tax),
and branch profits Taxes, in each case, (i) imposed as a result of such
recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office is located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.05), any United
States federal withholding tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03(a) or Section 5.03(c), (c)
taxes attributable to such recipient’s failure to comply with Section 5.03(e)
and (d) any United States federal withholding taxes imposed by FATCA.


“Existing Preferred Stock” means the 10.0% Series A Cumulative Preferred Stock
of the Borrower outstanding on the Effective Date.


“Existing Secured Swap Agreements” means those certain Hedge Contracts entered
into with Swap Counterparties under the Existing Credit Agreement (as such terms
are defined therein).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or official administrative
practices adopted


v

--------------------------------------------------------------------------------




pursuant to such intergovernmental agreement.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.


“Fee Letter” means the fee letter dated May 25, 2017, among the Borrower and
JPMorgan Chase Bank, N.A., as amended, restated, supplemented or otherwise
modified from time to time.
“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer, general counsel, treasurer,
controller or other natural person principally responsible for the financial
matters of such Person. Unless otherwise specified, all references herein to a
Financial Officer means a Financial Officer of the Borrower.


“Financial Statements” means the financial statement or statements of the
Borrower and its consolidated Subsidiaries referred to in Section 7.04(a).


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any supranational bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).


“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.


“Guarantors” means the Borrower and each Subsidiary of the Borrower that
guarantees the Obligations pursuant to Section 8.14(b) and each other Person
executing a Guaranty Agreement.


“Guaranty Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent unconditionally guarantying
on a joint and several basis, payment of the Obligations, as the same may be
amended, modified or supplemented from time to time


“Hazardous Material” means any substance regulated or as to which liability
might arise under any


v

--------------------------------------------------------------------------------




applicable Environmental Law including: (a) any chemical, compound, material,
product, byproduct, substance or waste defined as or included in the definition
or meaning of “hazardous substance,” “hazardous material,” “hazardous waste,”
“solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “contaminant,” “pollutant,” or words of similar meaning or import
found in any applicable Environmental Law; (b) Hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes.


“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to
the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.


“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Credit Parties.


“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.


“Impacted Interest Period” has the meaning given to such term in the definition
of “LIBO Rate”.


“Increased Costs” has the meaning ascribed to such term in Section 5.01(b)
hereof.


“Increasing Lender” has the meaning assigned such term in Section 2.01(b).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and
(b)
to the extent not otherwise described in (a), Other Taxes.



“Industry Competitor” means any Person (other than any Credit Party or any of
their Affiliates or Subsidiaries) that is (or one or more of whose Affiliates
are readily identifiable on the basis of its name) actively engaged as one of
its principal businesses in the exploration, development or production of Oil
and Gas Properties; provided, the term “Industry Competitor” is deemed to
exclude any Lender, any Approved Fund or any of their respective Affiliates, in
each case that is actively engaged in the making of revolving loans.


“Initial Reserve Report” means, collectively, the report of engineers employed
by the Borrower dated as of February 28, 2017, with respect to the Oil and Gas
Properties of the Credit Parties.


“Insurance Proceeds” shall mean the cash proceeds received by the Borrower or
any of its Subsidiaries from any insurer in respect of any damage or destruction
of any property or asset net of reasonable fees and expenses (including without
limitation attorneys’ fees and expenses) incurred solely in connection with the
recovery thereof.




v

--------------------------------------------------------------------------------




“Interest Payment Date” means with respect to any ABR Revolving Credit Loan, the
first day of each March, June, September and December and with respect to any
Eurodollar Revolving Credit Loan, the last day of the Interest Period applicable
to the Revolving Credit Borrowing of which such Revolving Credit Loan is a part;
provided, however, that if any Interest Period applicable to the Revolving
Credit Borrowing of which such Revolving Credit Loan is a part exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates.


“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if then
available to all Lenders, twelve months thereafter, in each case, as the
Borrower may elect and (b) with respect to a Swing Line Loan carried at the
Quoted Rate, an interest period of 30 days (or any lesser number of days agreed
to in advance by the Borrower, the Administrative Agent and the Swing Line
Lender); provided, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.


“Interim Redetermination” has the meaning assigned to such term in Section
2.06(b).


“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.06(d).


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any advance, loan or capital contribution to, assumption of Debt of,
purchase or other acquisition of any other Debt or equity participation or
interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding one hundred twenty (120) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or the entering into of any
guarantee of, or other surety obligation (including the deposit of any Equity
Interests to be sold) with respect to, Debt of any other Person.


“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., in its capacity as issuer of
one or more Letters of


v

--------------------------------------------------------------------------------




Credit hereunder, (b) any other Lender designated in writing, from time to time,
to the Administrative Agent by the Borrower (and consented to by such Lender),
as an issuer of one or more Letters of Credit hereunder, and (c) any successor
that agrees to act in such capacity and is designated by Borrower and the
Majority Revolving Credit Lenders.


“Issuing Office” means such office as the Issuing Bank shall designate as its
Issuing Office.


“Joint Venture” means general or limited partnerships, limited liability
companies, or other types of entities engaged principally in oil and gas
exploration, development, production, processing and related activities,
including gathering, processing and transportation.


“L/C Indemnified Amounts” has the meaning ascribed to such term in Section
2.07(i) hereof.


“L/C Indemnified Person” has the meaning ascribed to such term in Section
2.07(i) hereof.
“Lenders” means the Persons listed on Schedule 1.2, any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, and any Person
that shall have become a party hereto as an Additional Lender pursuant to
Section 2.01(b), other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption, and shall include the
Revolving Credit Lenders and the Swing Line Lenders.


“Letter(s) of Credit” means any standby letters of credit issued by the Issuing
Bank at the request of the Borrower pursuant to Section 2.07 hereof.


“Letter of Credit Agreement” means, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrower
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Bank, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.


“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 2.07(g)(i) and (ii) hereof.


“Letter of Credit Fees” means the fees payable in connection with Letters of
Credit pursuant to Section 2.07(d)(i)(A) and (B) hereof.


“Letter of Credit Maximum Amount” means Fifty Million Dollars ($50,000,000).


“Letter of Credit Obligations” means at any date of determination, the sum of
(a) the aggregate undrawn amount of all Letters of Credit then outstanding, and
(b) the aggregate amount of Reimbursement Obligations which remain unpaid as of
such date.


“Letter of Credit Payment” means any amount paid or required to be paid by the
Issuing Bank in its capacity hereunder as issuer of a Letter of Credit as a
result of a draft or other demand for payment under any Letter of Credit.


“Leverage Ratio” has the meaning ascribed to such term in Section 9.01(b)
hereof.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London


v

--------------------------------------------------------------------------------




interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.


“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.


“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security
interest arising from a mortgage, pledge, security agreement, conditional sale
or trust receipt or a lease, consignment or bailment for security purposes. For
the purposes of this Agreement, the Credit Parties shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person in a transaction intended to create a financing.


“Liquid Investments” means any Investment of the type described in clause (c)
through (f) of Section 9.05.


“Liquidity” means (a) the aggregate, unused Maximum Credit Amount plus any
unrestricted cash and Liquid Investments of the Credit Parties.


“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter, and
each other agreement, instrument, or document executed by the Borrower, any
Guarantor, or any Subsidiary of the Borrower or a Guarantor or any of their
officers at any time in connection with this Agreement. For the avoidance of
doubt, “Loan Documents” does not include Secured Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement.


“Loans” means, collectively, the Revolving Credit Loans and the Swing Line
Loans.


“Majority Revolving Credit Lenders” means at any time (a) so long as the
Aggregate Maximum Credit Amounts have not been terminated, the Non-Defaulting
Lenders holding more than fifty percent (50%) of the aggregate Commitments and
(b) if the Aggregate Maximum Credit Amounts have been terminated (whether by
maturity, acceleration or otherwise), the Non-Defaulting Lenders holding more
than fifty percent (50%) of the aggregate principal amount then outstanding
under the Revolving Credit Loans; provided that, for purposes of determining
Majority Revolving Credit Lenders hereunder, the Reimbursement Obligations and
Swing Line Loans shall be allocated among the Revolving Credit Lenders based on
their respective Applicable Revolving Credit Percentages; provided further that,
such calculations shall be made without regard to any sale by a Non-Defaulting
Lender of a participation in any Loan under Section 12.04(b)(vi).




v

--------------------------------------------------------------------------------




“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by any
Credit Party in excess of a dollar amount equal to ten percent (10%) of the
lesser of the then effective Borrowing Base or the Aggregate Maximum Credit
Amounts, as applicable.


“Material Adverse Effect” means a material adverse change in, or material
adverse effect on the business, operations, Property, prospects or condition
(financial or otherwise) of the Credit Parties taken as a whole, the ability of
any Credit Party to perform any of its obligations under any Loan Document, the
validity or enforceability of any Loan Document or the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document.


“Material Disposition” means any Transfer of Property or series of related
Transfers of property that yields gross proceeds to any Credit Party in excess
of a dollar amount equal to ten percent (10%) of the lesser of the then
effective Borrowing Base or Aggregate Maximum Credit Amounts, as applicable.


“Material Indebtedness” means, as of any date of determination, Debt (other than
the Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Credit Parties in an aggregate principal
amount exceeding the greater of (a) $25,000,000 and (b) the least of (i) a
dollar amount equal to five percent (5%) of the then effective Borrowing Base as
of such date of
determination, (ii) a dollar amount equal to five percent (5%) of the then
effective Aggregate Elected Commitment Amount as of such date of determination
and (iii) $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Credit Party in respect of any Swap
Agreement at any time shall be the Swap Termination Value.


“Maximum Credit Amount” means, as to each Revolving Credit Lender, the amount
set forth opposite such Revolving Credit Lender’s name on Schedule 1.2 under the
caption “Maximum Credit Amount”, as the same may be reduced or terminated from
time to time in connection with a reduction or termination of the Aggregate
Maximum Credit Amounts pursuant to Section 2.05(b) or modified from time to time
pursuant to any assignment permitted by Section 12.04(b).


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.


“Mortgaged Property” means any real or immovable Property owned by the Credit
Parties which is subject to the Liens existing and to exist under the terms of
the Security Instruments.


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.


“Net Cash Proceeds” means the aggregate cash payments received by any of the
Credit Parties from any Transfer, the issuance of Equity Interests or the
issuance of Debt, as the case may be, net of (a) the ordinary and customary
direct costs incurred in connection with such Transfer or issuance, as the case
may be, such as legal, accounting and investment banking fees, sales
commissions, and other third party charges,
(a)property taxes, transfer taxes and any other taxes paid or payable by the
Credit Parties in respect of any Transfer or issuance and (c) Debt (other than
the Obligations) which is secured by a Lien upon any of the assets subject to
such Transfer and which must be repaid as a result of such Transfer.


“New Borrowing Base Notice” has the meaning assigned to such term in Section
2.06(d).




v

--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such
time.


“Notes” means, collectively, the Revolving Credit Notes and the Swing Line Note.


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Obligations” means any and all amounts owing or to be owing by the Credit
Parties (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising): to the Administrative Agent, the Issuing Bank, any Lender or any
Affiliate of any Lender under any Loan Document; to any Secured Swap Party under
any Secured Swap Agreement; to any Cash Management Bank under any Secured Cash
Management Agreement including interest and fees that accrue after the
commencement by or against any Credit Party or Affiliate thereof under any
Federal, state, foreign bankruptcy, insolvency, receivership, or similar law
naming such Person
as the debtor in such proceeding, regardless of whether such interests and fees
are allowed claims in such proceeding; and all renewals, extensions and/or
rearrangements of any of the above; provided that the “Obligations” shall
exclude any Excluded Swap Obligations.


“Oil and Gas Properties” means (a) all Hydrocarbon Interests, (b) all Properties
now or hereafter pooled or unitized with Hydrocarbon Interests, (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests, (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings (subject to Section 12.21), structures (subject to Section 12.21),
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing. Unless otherwise indicated herein, each


v

--------------------------------------------------------------------------------




reference to the term “Oil and Gas Properties” shall mean Oil and Gas Properties
of the Credit Parties.


“OPA” has the meaning assigned to such term in the definition of Environmental
Laws.


“Other Connection Taxes” means, with respect to (a) the Administrative Agent,
(b) any Lender and
(b)any Issuing Bank, as applicable, Taxes imposed as a result of a present or
former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).


“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or Property taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement and any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.05).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 12.04(b)(vi).


“Participant Register” has the meaning assigned to such term in Section
12.04(b)(viii).


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Permitted Lien” means any Lien permitted under Section 9.03.


“Permitted Unsecured Notes” means unsecured notes issued pursuant to Section
9.02(h), including the guaranty of such unsecured notes permitted in Section
9.02(e).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA or Section 412 of the Code and
which is currently or hereafter sponsored, maintained or contributed to by a
Credit Party or an ERISA Affiliate or was at any time during the six calendar
years preceding the date hereof, sponsored, maintained or contributed to by a
Credit Party or an ERISA Affiliate.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being


v

--------------------------------------------------------------------------------




effective.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.


“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.06(c)(i).


“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.06(c)(ii).


“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property in the ordinary course of business.


“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding
$10,000,000 or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under § 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


“Quoted Rate” means the rate of interest per annum offered by the Swing Line
Lender in its sole discretion with respect to a Swing Line Loan and accepted by
the Borrower.


“Quoted Rate Loan” means any Swing Line Loan which bears interest at the Quoted
Rate.


“RCRA” has the meaning assigned to such term in the definition of Environmental
Laws.


“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Reference Period” has the meaning assigned to such term in the definition of
Consolidated Net
Income.


“Refinancing Preferred Stock” means preferred Equity Interests of the Borrower
that (a) are unsecured and do not prohibit the repayment or prepayment of any
Obligations, (b) do not have a maturity date or other mandatory redemption date
that is on or earlier than the date one year after the Revolving Credit Maturity
Date, (c) do not have any sinking fund payments, scheduled dividend payments, or
mandatory redemption obligations (other than customary redemption provisions in
connection with changes in control that also constitute an Event of Default
hereunder or certain asset dispositions) that are due on or prior to the date
one year after the Revolving Credit Maturity Date, (d) do not impose
representations, warranties, covenants, conditions, mandatory prepayments,
events of default, remedies or other provisions similar to the foregoing that
are materially more restrictive or burdensome as a whole than the terms and
provisions of Permitted Unsecured Notes as in effect on October 3, 2016, (e) do
not impose any representation, warranty, covenant, condition, mandatory
prepayment, event of default, remedy or other provision similar to the foregoing
that is more restrictive or burdensome than the comparable terms and provisions
of this Agreement, (f) do not impose a cash dividend rate that exceeds a rate
equal to 10% per annum, and (g) permit the Borrower to defer payment of cash
dividends thereon in the Borrower’s discretion.


“Refunded Swing Line Loans” has the meaning ascribed to such term in Section
2.08(e)(i) hereof.


v

--------------------------------------------------------------------------------






“Register” has the meaning assigned to such term in Section 12.04(b)(iv).


“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.


“Reimbursement Obligation(s)” means the aggregate amount of all unreimbursed
drawings under all Letters of Credit (excluding for the avoidance of doubt,
reimbursement obligations that are deemed satisfied pursuant to a deemed
disbursement under Section 2.07(f)(iii)).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.


“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.


“Relevant Debt” has the meaning assigned to such term in Section 8.17(d) hereof.


“Remedial Work” has the meaning assigned to such term in Section 8.10(a).


“Removal Effective Date” has the meaning assigned to such term in Section 11.04.


“Request for Swing Line Loan” shall mean a request for a Swing Line Loan issued
by the Borrower under Section 2.08(c) of this Agreement in the form attached
hereto as Exhibit F.


“Required Revolving Credit Lenders” means at any time (a) so long as the
Aggregate Maximum Credit Amounts have not been terminated, the Non-Defaulting
Lenders holding more than sixty-six and two-thirds percent (66⅔%) of the
aggregate Commitments and (b) if the Aggregate Maximum Credit Amounts have been
terminated (whether by maturity, acceleration or otherwise), the Non-Defaulting
Lenders holding more than sixty-six and two-thirds percent (66⅔%) of the
aggregate principal amount then
outstanding under the Revolving Credit Loans; provided that, for purposes of
determining Required Revolving Credit Lenders hereunder, the Reimbursement
Obligations and Swing Line Loans shall be allocated among the Revolving Credit
Lenders based on their respective Applicable Revolving Credit Percentages;
provided further that, such calculations shall be made without regard to any
sale by a Non- Defaulting Lender of a participation in any Loan under Section
12.04(b)(vi).


“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, on the dates required in Section
8.12 (or such other date in the event of an Interim Redetermination) the
estimated proved oil and gas reserves attributable to the Oil and Gas Properties
of the Credit Parties, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with the Administrative Agent’s lending requirements at the time.


“Responsible Officer” means, as to any Person, the President, any Financial
Officer or any Vice President


v

--------------------------------------------------------------------------------




of such Person. Unless otherwise specified, all references to a Responsible
Officer herein means a Responsible Officer of the Borrower.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.


“Restricted Subsidiary” means any Domestic Subsidiary of the Borrower that is
not an Unrestricted Subsidiary.


“Revolving Credit Borrowing” means a Borrowing of a Revolving Credit Loan.


“Revolving Credit Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03.


“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Credit Loans and its Applicable Revolving Credit
Percentage of any outstanding Swing Line Loans and Letter of Credit Obligations.


“Revolving Credit Lenders” means the financial institutions from time to time
parties hereto as lenders of Revolving Credit Loans.


“Revolving Credit Loan” shall mean a Borrowing requested by the Borrower and
made by the Revolving Credit Lenders under Section 2.01 of this Agreement,
including without limitation any re- advance, refunding or conversion of such
borrowing and any deemed disbursement of a Loan in respect of a Letter of Credit
under Section 2.07(f)(iii) hereof, and may include, subject to the terms hereof,
Eurodollar Loans and ABR Loans.


“Revolving Credit Maturity Date” means May 25, 2022.


“Revolving Credit Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (as of the Effective Date, Cuba, Iran,
North Korea, Sudan, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“Scheduled Redetermination” has the meaning assigned to such term in Section
2.06(b).


v

--------------------------------------------------------------------------------






“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.06(d).


“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.


“Secured Swap Agreement” means any Swap Agreement between any Credit Party and
any Person (a “Secured Swap Party”) that was, on the date such Swap Agreement
was entered into, a Lender or an Affiliate of a Lender, even if such Person
subsequently ceases to be a Lender (or an Affiliate thereof) for any reason and
for purposes herein shall include Existing Secured Swap Agreements; provided
that, for the avoidance of doubt, the term “Secured Swap Agreement” shall not
include any Swap Agreement or transactions under any Swap Agreement entered into
after the time that such Secured Swap Party ceases to be a Lender or an
Affiliate of a Lender.


“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.


“Securities Account” has the meaning assigned to such term in the UCC.


“Security Agreement” means that certain security agreement executed by the
Credit Parties on the Effective Date, in form and substance satisfactory to the
Administrative Agent.


“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, including without limitation the Security Agreement,
control agreements, and other agreements, instruments, supplements or
certificates described or referred to in Exhibit D, and any and all other
agreements, instruments, supplements, consents or certificates (including the
Guaranty Agreement) now or hereafter executed and delivered by the Credit
Parties or any other Person (other than Secured Swap Agreements or participation
or similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) as security for the
payment or performance of the Obligations, the Notes, this Agreement, or
Reimbursement Obligations, as such agreements may be amended, modified,
supplemented or restated from time to time.


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 12.17).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any


v

--------------------------------------------------------------------------------




comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and for any date prior to the
date referenced above, the amount(s) determined as the mark-to-market value(s)
for such Swap Agreements, as reasonably determined by the counterparties (other
than any Credit Party) to such Swap Agreements.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, controlled or held, or that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Successor Administrative Agent” has the meaning assigned to such term in
Section 11.04.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Credit Party shall be a
Swap Agreement.


“Swap Obligations” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Administrative Agent or any other cash management arrangement
which the Borrower and the Administrative Agent have executed for purposes of
effecting the borrowing and repayment of Swing Line Loans.


“Swing Line” shall mean the revolving credit loans to be advanced to the
Borrower by the Swing Line Lender pursuant to Section 2.08 hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.


“Swing Line Lender” shall mean (a) JPMorgan Chase Bank, N.A. in its capacity as
a lender of one or more Swing Line Loans under Section 2.08 of this Agreement,
(b) any other Lender designated in writing, from time to time, to the
Administrative Agent by the Borrower (and consented to by such Lender), as a
lender of one


v

--------------------------------------------------------------------------------




or more Swing Line Loans under Section 2.08 of this Agreement, and (c) any
successor that agrees to act in such capacity as subsequently designated
hereunder.


“Swing Line Loan” shall mean a borrowing requested by the Borrower and made by a
Swing Line Lender pursuant to Section 2.08 hereof and may include, subject to
the terms hereof, Quoted Rate Loans and ABR Loans.


“Swing Line Maximum Amount” shall mean Twenty-Five Million and No/100 Dollars
($25,000,000).


“Swing Line Note” shall mean the swing line note which may be issued by the
Borrower to each Swing Line Lender pursuant to Section 2.08(b)(ii) hereof in the
form attached hereto as Exhibit G, as such note may be amended or supplemented
from time to time, and any note or notes issued in substitution, replacement or
renewal thereof from time to time.


“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by the Administrative Agent to each Revolving Credit
Lender pursuant to Section 2.08(e)(ii) hereof in the form attached hereto as
Exhibit H.


“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Termination Date” means the earlier of the Revolving Credit Maturity Date and
the date of termination of the Commitments.


“Termination Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA and the regulations issued thereunder with respect to a
Plan (other than a Reportable Event not subject to the provision for 30-day
notice to the PBGC under such regulations), (b) the failure with respect to any
Plan to make the “minimum required contribution” (as defined in Section 430 of
the Code or Section 303 of ERISA), (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) the withdrawal of any
Credit Party or any ERISA Affiliate from a Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (e) the
termination of a Plan, the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(f) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, a Plan
by the PBGC, (g) the occurrence of any other event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, (h) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA, (i) the
determination that any Plan or Multiemployer Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430 or
432 of the Code or Sections 303 or 305 of ERISA, (j) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan,


v

--------------------------------------------------------------------------------




(a)the receipt by any Credit Party or any of its ERISA Affiliates from a
Multiemployer Plan of any notice concerning the imposition of withdrawal
liability or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA), (l) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan, or (m) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate.


“Total Debt” means with respect to any Person, at any time, without duplication,
Debt of such Person excluding contingent obligations arising under ASC 815;
provided that Debt with respect to letters of credit referred to in clause (b)
of such definition shall be considered “Total Debt” only to the extent such
letters of credit are drawn or funded. For the avoidance of doubt the Total Debt
of the Borrower is the consolidated Total Debt of the Credit Parties, determined
in accordance with GAAP.


“Transactions” means, with respect to each Credit Party, (a) the execution,
delivery and performance of this Agreement, each other Loan Document to which it
is a party, the borrowing of Loans, and the issuance of Letters of Credit
hereunder, (b) the guaranteeing of the Obligations and the other obligations
under the Guaranty Agreement by such Credit Party and such Credit Party’s grant
of the security interests and provision of Collateral under the Security
Instruments, and (c) the grant of Liens on Mortgaged Properties pursuant to the
Security Instruments.


“Transfer” has the meaning assigned to such term in Section 9.11.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.


“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.


“Unrestricted Subsidiary” means Callon Offshore Production, Inc., Mississippi
Marketing, Inc. and any other Person that would otherwise be a Subsidiary of the
Borrower that the Borrower has designated to be an “Unrestricted Subsidiary” in
writing to the Administrative Agent pursuant to Section 9.17 and each subsidiary
thereof.


“USA Patriot Act” means the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, or The United and Strengthening America by
providing appropriate Tools Required to Intercept and Obstruct Terrorism.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the
Code.
“U.S. Tax Compliance Certificate” has the meaning assigned such term in Section
5.03(e)(ii)(B)(III).


“Withholding Agent” means any Credit Party or the Administrative Agent.




v

--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.03. Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).


Section 1.04. Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.


Section 1.05. Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent as part of, or along with, the audited annual financial
statements delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Revolving Credit Lenders shall otherwise
agree in writing, no such change shall modify or affect the manner in which
compliance with the covenants set forth in Section 9.01 is computed such that
all such computations shall be conducted utilizing financial information
presented consistently with prior periods. For the avoidance of doubt, if after
the Effective Date any change occurs in the manner in which operating leases are
accounted for under GAAP that affects the Borrower’s compliance with any
provision of this Agreement, then the Borrower’s compliance with such provision
will continue to be determined in accordance with GAAP as in effect immediately
prior to such change to GAAP unless otherwise agreed by the Borrower and the
Majority Revolving Credit Lenders in writing. Notwithstanding anything herein to
the contrary, for the purposes of calculating any of the ratios tested under
Section 9.01, and the components of each of such
ratios, all Unrestricted Subsidiaries (including their assets, liabilities,
income, losses, cash flows, and the elements thereof) shall be excluded, except
for any cash dividends or distributions actually paid by any Unrestricted
Subsidiary to any Credit Parties, which shall be deemed to be income to such
Credit Party when actually received by it.


v

--------------------------------------------------------------------------------






ARTICLE II
THE REVOLVING CREDIT FACILITY


Section 2.01.    Commitments.


(a)Commitments. Subject to the terms and conditions set forth herein, each
Revolving Credit Lender severally and for itself alone, agrees to make Revolving
Credit Loans to the Borrower during the Availability Period in an aggregate
principal amount that will not result in such Revolving Credit Lender’s
Revolving Credit Exposure exceeding such Revolving Credit Lender’s Commitment or
the total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Revolving Credit Loans.


(b)
Increases, Reductions and Terminations of Aggregate Elected Commitment

Amount.


(i)Subject to the conditions set forth in Section 2.01(b)(ii), the Borrower may
increase the Aggregate Elected Commitment Amount then in effect by increasing
the Elected Commitment of one or more existing Lenders (each such Lender, an
“Increasing Lender”) and/or causing one or more Persons acceptable to the
Administrative Agent and that at such time are not Lenders to become a Lender
(each such Person that is not at such time a Lender and becomes a Lender, an
“Additional Lender”). Notwithstanding anything to the contrary contained in this
Agreement, in no case shall an Additional Lender be the Borrower, an Affiliate
of the Borrower or a natural person.


(ii)Any increase in the Aggregate Elected Commitment Amount shall be subject to
the following additional conditions:


(A)no increase in the Aggregate Elected Commitment Amount shall be permitted if
after giving effect thereto the Aggregate Elected Commitment Amount exceeds the
lesser of (I) the Borrowing Base then in effect and (II) the Aggregate Maximum
Credit Amount;


(B)the Borrower may not increase the Aggregate Elected Commitment Amount more
than once between any two redeterminations of the Borrowing Base, whether a
Scheduled Redetermination or an Interim Redetermination;


(C)
no Lender’s Elected Commitment may be increased without the

consent of such Lender;


(D)subject to Section 2.01(b)(ix) below, if the Borrower elects to increase the
Aggregate Elected Commitment Amount by increasing the Elected Commitment of one
or more Lenders, the Borrower and each such Increasing Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit L (an “Elected Commitment Increase Certificate”) and the Borrower shall
pay any applicable fees as may have been agreed to between the Borrower, such
Increasing Lender and/or the Administrative Agent; and
(E)if the Borrower elects to increase the Aggregate Elected Commitment Amount by
causing one or more Additional Lenders to become a party to this Agreement, then
the Borrower and each such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit K (an
“Additional Lender Certificate”), together with an Administrative


v

--------------------------------------------------------------------------------




Questionnaire for each Additional Lender, and the Borrower shall (I) if
requested by any Additional Lender, deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed and (II) pay any applicable fees as may have been agreed to
between the Borrower, any Additional Lender and/or the Administrative Agent.


(iii)Subject to acceptance and recording thereof pursuant to Section
2.01(b)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate: (A) the
amount of the Aggregate Elected Commitment Amount shall be increased as set
forth therein, and (B) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall be a party to this Agreement and have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, each Increasing Lender and Additional Lender shall be
deemed to have purchased a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Increasing Lender and
any Additional Lender) shall hold its Applicable Revolving Credit Percentage of
the outstanding Loans (and participation interests in Letters of Credit) after
giving effect to the increase in the Aggregate Elected Commitment Amount and the
resulting modification of each Lender’s Applicable Revolving Credit Percentage
and Maximum Credit Amount pursuant to Section 2.01(b)(v).


(iv)Upon its receipt of a duly completed Elected Commitment Increase Certificate
or an Additional Lender Certificate, executed by the Borrower and the Lender or
by the Borrower and the Additional Lender party thereto, as applicable, and the
Administrative Questionnaire referred to in Section 2.01(b)(ii) the
Administrative Agent shall accept such Elected Commitment Increase Certificate
or Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).


(v)Upon any increase in the Aggregate Elected Commitment Amount pursuant to this
Section 2.01(b), (A) each Lender’s Applicable Revolving Credit Percentage shall
be automatically deemed amended to the extent necessary so that each such
Lender’s Applicable Revolving Credit Percentage equals the percentage of the
Aggregate Elected Commitment Amount represented by such Lender’s Elected
Commitment, in each case after giving effect to such increase, (B) each Lender’s
Maximum Credit Amount shall be automatically deemed amended to the extent
necessary so that each Lender’s Maximum Credit Amount equals such Lender’s
Applicable Revolving Credit Percentage, after giving effect to any adjustments
thereto pursuant to the foregoing clause (A), of the Aggregate Maximum Credit
Amount, (C) Schedule 1.2 to this Agreement shall be deemed amended to reflect
the Elected Commitment of any Increasing Lender and any Additional Lender, and
any changes in the Lenders’ respective Applicable Revolving Credit Percentages
and Maximum Credit Amounts pursuant to the foregoing clauses (A) and (B), and
(D) the Borrower shall execute and deliver new Notes to the extent required
under Section 2.02(d).


(vi)The Borrower may from time to time terminate or reduce the Aggregate Elected
Commitment Amount; provided that (A) each reduction of the Aggregate Elected
Commitment Amount shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000 and (B) the Borrower shall not reduce the Aggregate
Elected Commitment Amount if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 3.03(c), the total Revolving Credit
Exposures would exceed the Aggregate Elected Commitment Amount.


(vii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amount under Section
2.01(b)(vi) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.


v

--------------------------------------------------------------------------------




Promptly following receipt of any notice, the Administrative Agent shall advise
the Lenders of the contents thereof. Any termination or reduction of the
Aggregate Elected Commitment Amount shall be permanent and may not be
reinstated, except pursuant to Section 2.01(b)(i). Each reduction of the
Aggregate Elected Commitment Amount shall be made ratably among each Lender’s
Maximum Credit Amount in accordance with each Lender’s Applicable Revolving
Credit Percentage (and Schedule 1.2 shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment and the Aggregate Elected
Commitment Amount).


(viii)Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Revolving Credit Percentage)
so that they equal such redetermined Borrowing Base (and Schedule 1.2 shall be
deemed amended to reflect such amendments to each Lender’s Elected Commitment
and the Aggregate Elected Commitment Amount).


(ix)If (A) the Borrower elects to increase the Aggregate Elected Commitment
Amount and (B) each Lender has consented to such increase in its Elected
Commitment, then the Aggregate Elected Commitment Amount shall be increased
(ratably among the Lenders in accordance with each Lender’s Applicable Revolving
Credit Percentage) by the amount requested by the Borrower (subject to the
limitations set forth in Section 2.01(b)(ii)(A)) without the requirement that
any Lender deliver an Elected Commitment Increase Certificate, and Schedule 1.2
shall be deemed amended to reflect such amendments to each Lender’s Elected
Commitment and the Aggregate Elected Commitment Amount. The Administrative Agent
shall record the information regarding such increases in the Register required
to be maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).


Section 2.02.    Revolving Credit Loans and Borrowings.


(a)Revolving Credit Borrowings; Several Obligations. Each Revolving Credit Loan
shall be made as part of a Revolving Credit Borrowing consisting of Revolving
Credit Loans made by the Revolving Credit Lenders ratably in accordance with
their respective Commitments. The failure of any Revolving Credit Lender to make
any Revolving Credit Loan required to be made by it shall not relieve any other
Revolving Credit Lender of its obligations hereunder; provided that the
Commitments are several and no Revolving Credit Lender shall be responsible for
any other Revolving Credit Lender’s failure to make Revolving Credit Loans as
required.


(b)Types of Revolving Credit Loans. Each Revolving Credit Borrowing shall be
comprised entirely of ABR Revolving Credit Loans or Eurodollar Revolving Credit
Loans as the Borrower may request in accordance herewith. Each Revolving Credit
Lender at its option may make any Eurodollar Revolving Credit Loan by causing
any domestic or foreign branch or Affiliate of such Revolving Credit Lender to
make such Revolving Credit Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Revolving Credit Loan in
accordance with the terms of this Agreement.


(c)Minimum Amounts; Limitation on Number of Revolving Credit Borrowings. At the
commencement of each Interest Period for any Eurodollar Revolving Credit
Borrowing, such Revolving Credit Borrowing shall be in an amount not less than
$1,000,000 and increments of $100,000 in excess thereof. At the time that each
ABR Revolving Credit Borrowing is made, such Revolving Credit


30




v

--------------------------------------------------------------------------------




Borrowing shall be in an amount not less than $1,000,000 and increments of
$100,000 in excess thereof; provided that, notwithstanding the foregoing, an ABR
Revolving Credit Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of a Reimbursement Obligation as contemplated by Section
2.07(f)(iii). Revolving Credit Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of six Eurodollar Revolving Credit Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Revolving Credit
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date.


(d)Revolving Credit Notes. Upon request of such Revolving Credit Lender, the
Revolving Credit Loans made by a Revolving Credit Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
and, (i) in the case of any Revolving Credit Lender party hereto as of the date
of this Agreement, such Revolving Credit Note shall be dated as of the date of
this Agreement, (ii) in the case of any Revolving Credit Lender that becomes a
party hereto pursuant to an Assignment and Assumption, such Revolving Credit
Note shall be dated as of the effective date of the Assignment and Assumption,
or (iii) in the case of any Lender that becomes a party hereto in connection
with an increase in the Aggregate Elected Commitment Amounts pursuant to Section
2.01(b), as of the effective date of such increase, in each case, payable to
such Revolving Credit Lender in a principal amount equal to its Maximum Credit
Amount as in effect on such date, and otherwise duly completed. In the event
that any Revolving Credit Lender’s Maximum Credit Amount increases or decreases
for any reason (whether pursuant to Section 2.05, Section 12.04(b) or
otherwise), the Borrower shall, upon request of such Revolving Credit Lender,
deliver or cause to be delivered on the effective date of such increase or
decrease, a new Revolving Credit Note payable to such Revolving Credit Lender in
a principal amount equal to its Maximum Credit Amount after giving effect to
such increase or decrease, and otherwise duly completed, against return to the
Borrower of the Revolving Credit Note so replaced. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Revolving Credit Loan
made by each Revolving Credit Lender, and all payments made on account of the
principal thereof, shall be recorded by such Revolving Credit Lender on its
books for its Revolving Credit Note. Failure to make any such notation or to
attach a schedule shall not affect any Revolving Credit Lender’s or the
Borrower’s rights or obligations in respect of such Revolving Credit Loans.


(e)Register. The Administrative Agent shall maintain the Register pursuant to
Section 12.04(b)(iv), and a subaccount therein for each Revolving Credit Lender,
in which Register and subaccounts (taken together) shall be recorded (i) the
amount of each Revolving Credit Borrowing made hereunder, the type thereof and
each Interest Period applicable to any Eurodollar Borrowing, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Revolving Credit Lender hereunder in respect of the Revolving
Credit Borrowings and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Revolving
Credit Borrowings and each Revolving Credit Lender’s share thereof. The entries
made in the Register maintained pursuant to this clause (e) shall, absent
manifest error, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Revolving Credit Lender or
the Administrative Agent to maintain the Register or any account, as applicable,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay the Revolving Credit Borrowings (and all other amounts owing
with respect thereto) made to the Borrower by the Revolving Credit Lenders in
accordance with the terms of this Agreement.


Section 2.03. Requests for Revolving Credit Borrowings. The Borrower may request
a Revolving Credit Borrowing, a refund of any Revolving Credit Borrowing in the
same Type of Borrowing or to convert any Revolving Credit Borrowing to any other
Type of Revolving Credit Borrowing only by


v

--------------------------------------------------------------------------------






31


delivery to the Administrative Agent of a Revolving Credit Borrowing Request
executed by a Responsible Officer of the Borrower, subject to the following:


(a)each such Revolving Credit Borrowing Request shall set forth the information
required on the Revolving Credit Borrowing Request, including without
limitation:


(i)the proposed date of such Revolving Credit Borrowing (or the refunding or
conversion of an outstanding Revolving Credit Borrowing), which must be a
Business Day;


(ii)whether such Borrowing is a new Revolving Credit Borrowing or a refunding or
conversion of an outstanding Revolving Credit Borrowing; and


(iii)whether such Revolving Credit Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing, and, except in the case of an ABR Borrowing, the first
Interest Period applicable thereto.


(b)each such Revolving Credit Borrowing Request shall be delivered to the
Administrative Agent by 12:00 noon (New York time) three (3) Business Days prior
to the proposed date of the Revolving Credit Borrowing, except in the case of an
ABR Borrowing, for which the Request for Borrowing must be delivered by 12:00
noon (New York time) on the proposed date for such Revolving Credit Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an Letter of Credit Payment as contemplated by Section 2.07(f) may be given
not later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing;


(c)on the proposed date of such Revolving Credit Borrowing, the sum of (x) the
aggregate principal amount of all Revolving Credit Exposures outstanding on such
date (including, without duplication, the Loans that are deemed to be disbursed
by Administrative Agent under Section 2.07(f)(iii) hereof in respect of
Borrower’s Reimbursement Obligations hereunder), after giving effect to all
outstanding requests for Revolving Credit Borrowings and Swing Line Loans and
for the issuance of any Letters of Credit, shall not exceed the least of (i) the
Aggregate Maximum Credit Amounts, (ii) the then applicable Borrowing Base and
(iii) the then applicable Aggregate Elected Commitment Amount;


(d)a Revolving Credit Borrowing Request, once delivered to the Administrative
Agent, shall not be revocable by the Borrower and (other than a Revolving Credit
Borrowing Request to refund, continue or convert any outstanding Revolving
Credit Borrowing) shall constitute a certification by the Borrower as of the
date thereof that the conditions set forth in subsections (a), (b) and (c) of
Section
6.02 have been satisfied;


(e)if the Borrower fails to deliver a timely Revolving Credit Borrowing Request
with respect to a Eurodollar Revolving Credit Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Revolving Credit Borrowing; notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, no
outstanding Revolving Credit Borrowing may be converted to or continued as a
Eurodollar Revolving Credit Borrowing (and any Revolving Credit Borrowing
Request that requests the conversion of any Revolving Credit Borrowing to, or
continuation of any Revolving Credit Borrowing as, a Eurodollar Revolving Credit
Borrowing shall be ineffective) and unless repaid, each Eurodollar Revolving
Credit


v

--------------------------------------------------------------------------------




Borrowing shall be converted to an ABR Revolving Credit Borrowing at the end of
the Interest Period applicable thereto;


the Administrative Agent, acting on behalf of the Revolving Credit Lenders, may
also, at its option, lend under this Section 2.03 upon the telephone or email
request of a Responsible Officer of the Borrower to


32


make such requests and, in the event the Administrative Agent, acting on behalf
of the Revolving Credit Lenders, makes any such Revolving Credit Borrowing upon
a telephone or email request, a Responsible Officer shall fax or deliver by
electronic file to the Administrative Agent, on the same day as such telephone
or email request, an executed Revolving Credit Borrowing Request. The Borrower
hereby authorizes the Administrative Agent to disburse Revolving Credit
Borrowings under this Section 2.03 pursuant to the telephone or email
instructions of any person purporting to be a Responsible Officer.
Notwithstanding the foregoing, the Borrower acknowledges that the Borrower shall
bear all risk of loss resulting from disbursements made upon any telephone or
email request. Each telephone or email request for a Revolving Credit Borrowing
from a Responsible Officer for the Borrower shall constitute a certification of
the matters set forth in the Revolving Credit Borrowing Request form as of the
date of such requested Revolving Credit Borrowing.


Section 2.04.    Funding of Revolving Credit Borrowings.


(a)Upon receiving any Revolving Credit Borrowing Request from Borrower under
Section 2.03 hereof, the Administrative Agent shall promptly notify each
Revolving Credit Lender by wire, telex or telephone (confirmed by wire, telecopy
or telex) of the amount of such Revolving Credit Borrowing being requested and
the date such Revolving Credit Borrowing is to be made by each Revolving Credit
Lender in an amount equal to its Applicable Revolving Credit Percentage of such
Revolving Credit Borrowing. Unless such Revolving Credit Lender’s Commitment to
make Revolving Credit Loans hereunder shall have been suspended or terminated in
accordance with this Agreement, each such Revolving Credit Lender shall make
available the amount of its Applicable Revolving Credit Percentage of each
Revolving Credit Borrowing in immediately available funds to the Administrative
Agent, as follows:


(i)for ABR Revolving Credit Borrowings, at the office of the Administrative
Agent located at 383 Madison Avenue, New York, New York 10179, not later than
12:00 noon (New York time) on the date of such Borrowing; and


(ii)for Eurodollar Borrowings, at the office of the Administrative Agent located
at 383 Madison Avenue, New York, New York 10179, not later than 12:00 noon (New
York time) on the date of such Borrowing.


(b)Except in respect of Revolving Credit Borrowings covering the reimbursement
of Letters of Credit pursuant to Section 2.07(f), the Administrative Agent will
make such Revolving Credit Loans available to the Borrower by promptly crediting
the funds so received from the Revolving Credit Lenders to an account of the
Borrower designated by the Borrower in the applicable Revolving Credit Borrowing
Request not later than 4:00 p.m. (New York time); provided that ABR Revolving
Credit Borrowings made to finance the reimbursement of an Letter of Credit
Payment as provided in Section 2.07(f) shall be remitted by the Administrative
Agent to the Issuing Bank; provided, further, that ABR Revolving Credit
Borrowings made to refund any Swing Line Loan pursuant to Section 2.08(e) shall
be remitted by the Administrative Agent to the Swing Line Lender.


v

--------------------------------------------------------------------------------






(c)The Administrative Agent shall deliver the documents and papers received by
it for the account of each Revolving Credit Lender to such Revolving Credit
Lender. Unless the Administrative Agent shall have been notified by any
Revolving Credit Lender prior to the date of any proposed Revolving Credit
Borrowing that such Revolving Credit Lender does not intend to make available to
the Administrative Agent such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of such Borrowing, the Administrative Agent may assume that
such Revolving Credit Lender has made such amount available to the
Administrative Agent on such date, as aforesaid. The Administrative Agent may,
but shall not be obligated to, make available to the Borrower the amount of


33


such payment in reliance on such assumption. If such amount is not in fact made
available to the Administrative Agent by such Revolving Credit Lender, as
aforesaid, the Administrative Agent shall be entitled to recover such amount on
demand from such Revolving Credit Lender. If such Revolving Credit Lender does
not pay such amount forthwith upon the Administrative Agent’s demand therefor
and the Administrative Agent has in fact made a corresponding amount available
to the Borrower, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall pay such amount to the Administrative Agent, if such notice
is delivered to the Borrower prior to 12:00 noon (New York time) on a Business
Day, on the day such notice is received, and otherwise on the next Business Day,
and such amount paid by the Borrower shall be applied as a prepayment of the
Revolving Credit Loans (without any corresponding reduction in the Aggregate
Maximum Credit Amounts), reimbursing the Administrative Agent for having funded
said amounts on behalf of such Revolving Credit Lender. The Borrower shall
retain its claim against such Revolving Credit Lender with respect to the
amounts repaid by it to the Administrative Agent and, if such Revolving Credit
Lender subsequently makes such amounts available to the Administrative Agent,
the Administrative Agent shall promptly make such amounts available to the
Borrower as a Revolving Credit Borrowing. The Administrative Agent shall also be
entitled to recover from such Revolving Credit Lender or the Borrower, as the
case may be, but without duplication, interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent to
the Borrower, to the date such amount is recovered by the Administrative Agent,
at a rate per annum equal to:


(i)in the case of such Revolving Credit Lender, for the first two (2) Business
Days such amount remains unpaid, the NYFRB Rate, and thereafter, at the rate of
interest then applicable to such Revolving Credit Borrowings; and


(ii)in the case of the Borrower, the rate of interest then applicable to such
Revolving Credit Borrowing.


Until such Revolving Credit Lender has paid the Administrative Agent such
amount, such Revolving Credit Lender shall have no interest in or rights with
respect to such Borrowing for any purpose whatsoever. The obligation of any
Revolving Credit Lender to make any Revolving Credit Borrowing hereunder shall
not be affected by the failure of any other Revolving Credit Lender to make any
Borrowing hereunder, and no Revolving Credit Lender shall have any liability to
the Borrower or any of its Subsidiaries, the Administrative Agent, any other
Revolving Credit Lender, or any other party for another Revolving Credit
Lender’s failure to make any loan or Borrowing hereunder.


Section 2.05.    Termination and Reduction of Aggregate Maximum Credit Amounts.




v

--------------------------------------------------------------------------------




(a)Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Revolving Credit Maturity Date. If at any
time the Aggregate Maximum Credit Amounts, the Borrowing Base or the Aggregate
Elected Commitment Amount are terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.


(b)
Optional Termination and Reduction of Aggregate Credit Amounts.



(i)The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that each reduction of the Aggregate
Maximum Credit Amounts shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000 and the Borrower shall not terminate or
reduce the Aggregate Maximum Credit Amounts if, after giving effect to any
concurrent prepayment of the Revolving Credit Loans in accordance with Section
3.03(c)(i), the total Revolving Credit Exposures would exceed the total
Commitments. No reduction shall reduce the Swing
Line Maximum Amount unless the Borrower so elects, provided that the Swing Line
Maximum Amount shall at no time be greater than the Aggregate Maximum Credit
Amounts.


(ii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.05(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.05(b)(ii) shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Credit Amount delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
agreements, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction of the Aggregate Maximum Credit
Amounts shall be made ratably among the Revolving Credit Lenders in accordance
with each Revolving Credit Lender’s Applicable Revolving Credit Percentage.


Section 2.06.    Borrowing Base.


(a)Initial Borrowing Base. The Borrowing Base on the Effective Date shall be
$650,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to the Borrowing Base
Adjustment Provisions.


(b)Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined as provided in accordance with this Section 2.06, and, subject to
Section 2.06(d). The Borrowing Base shall be redetermined semi-annually (each a
“Scheduled Redetermination”), and shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Revolving Credit
Lenders on or about May 1 (with respect to the Reserve Report delivered on April
1) and on or about November 1 (with respect to the Reserve Report delivered on
October 1) of each year commencing on or about November 1, 2017. In addition,
Borrower may, by notifying the Administrative Agent thereof, and the
Administrative Agent may, at the direction of the Required Revolving Credit
Lenders, by notifying the Borrower thereof, two times per year, each elect to
cause the Borrowing Base to be redetermined between Scheduled Redeterminations
(each an “Interim Redetermination”).


(c)
Scheduled and Interim Redetermination Procedure.



(i)Each Scheduled Redetermination and each Interim Redetermination shall be


v

--------------------------------------------------------------------------------




effectuated as follows: Upon receipt by the Administrative Agent of the Reserve
Report, the certificate required to be delivered by the Borrower to the
Administrative Agent, in the case of a Scheduled Redetermination, pursuant to
Section 8.12(a) and (c), and in the case of an Interim Redetermination, pursuant
to Section 8.12(b) and (c), and such other reports, data and supplemental
information, including, without limitation, the information provided pursuant to
Section 8.12(c), as may, from time to time, be reasonably requested by the
Majority Revolving Credit Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information with respect to the Oil and Gas
Properties and other Properties of the Credit Parties being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time.
(ii)The Administrative Agent shall notify the Borrower and the Revolving Credit
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):


(A)in the case of a Scheduled Redetermination if the Administrative Agent shall
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on or
before April 15 and October 15 of such year following the date of delivery, or
if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then promptly after the Administrative Agent has
received complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.06(c)(i); and


(B)in the case of an Interim Redetermination, promptly, and in any event, within
fifteen (15) days after the Administrative Agent has received the required
Engineering Reports.


(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Revolving
Credit Lenders as provided in this Section 2.06(c)(iii); and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
(not including an automatic reduction pursuant to Section 2.01(b)(viii) must be
approved or be deemed to have been approved by the Required Revolving Credit
Lenders (in each Revolving Credit Lender’s sole discretion consistent with its
normal oil and gas lending criteria as it exists at the particular time) as
provided in this Section 2.06(c)(iii). Upon receipt of the Proposed Borrowing
Base Notice, each Revolving Credit Lender shall have fifteen (15) days to agree
with the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If at the end of such fifteen (15) days,
any Revolving Credit Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base. If, at the end of such 15-day period,
all of the Revolving Credit Lenders, in the case of a Proposed Borrowing Base
that would increase the Borrowing Base then in effect, or the Required Revolving
Credit Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.06(d). If, however,
at the end of such 15-day period, all of the Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable, have not approved or deemed to
have approved, as aforesaid, then the Administrative Agent shall poll the
Revolving Credit Lenders to ascertain the highest Borrowing Base then acceptable
(A) in the case of a decrease or reaffirmation, to a number of Revolving Credit
Lenders sufficient to constitute the Required Revolving Credit Lenders and (B)
in the case of an increase, to all of the Revolving Credit Lenders, and such


v

--------------------------------------------------------------------------------




amount shall become the new Borrowing Base, effective on the date specified in
Section 2.06(d).


(d)Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Revolving Credit Lenders or the Required Revolving Credit Lenders, as
applicable, pursuant to Section 2.06(c)(iii) or adjusted pursuant to the
Borrowing Base Adjustment Provisions, the Administrative Agent shall notify the
Borrower and the Revolving Credit Lenders of the amount of the redetermined
Borrowing Base (the “New Borrowing Base Notice”), and such amount shall become
the new Borrowing Base, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Revolving Credit Lenders:


(i)in the case of a Scheduled Redetermination, if the Administrative Agent shall
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and Section 8.12(c) in a timely and complete manner,
then as of May 1 or November 1 as applicable,
or if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and Section
8.12(c) in a timely and complete manner, then on the Business Day next
succeeding delivery of such notice; and


(ii)in the case of an Interim Redetermination or an adjustment to the Borrowing
Base pursuant to the Borrowing Base Adjustment Provisions, on the Business Day
next succeeding delivery of such notice.


Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination, Interim Redetermination or adjusted Borrowing Base shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.


(e)Adjustment for Debt Incurrence. If any Credit Party issues or incurs any Debt
consisting of or related to the senior notes permitted under Section 9.02(h)
during the period between Scheduled Redeterminations, then (i) on the date on
which such Debt is issued, the Borrowing Base then in effect shall be reduced by
an amount equal to the product of 0.25 multiplied by the stated principal amount
of such Debt, and (ii) the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Bank and the Lenders on such date until the next redetermination or
modification thereof hereunder. For purposes of this Section 2.06(e), if any
such Debt consisting of senior notes issued pursuant to Section 9.02(h) (or
guaranty thereof) is issued at a discount or otherwise sold for less than “par,”
the reduction shall be calculated based upon the stated principal amount without
reference to such discount. Notwithstanding the foregoing, no such reduction to
the Borrowing Base shall be required with respect to any issuance of other
Permitted Unsecured Notes pursuant to Section 9.02(i) which is used to refinance
outstanding unsecured notes except with respect to any portion of the face
principal amount of such refinancing Debt which exceeds the principal amount of
such refinanced Debt (plus any accrued interest, fees, expenses and premiums of
such refinanced Debt).


Section 2.07.    Letters of Credit.


(a)General. Subject to the terms and conditions of this Agreement, the Issuing
Bank may (but shall not be required to) through the Issuing Office, at any time
and from time to time from and after the date hereof until five (5) Business
Days prior to the Revolving Credit Maturity Date, upon the written request of
the Borrower accompanied by a duly executed Letter of Credit Agreement and such
other documentation related to


v

--------------------------------------------------------------------------------




the requested Letter of Credit as Issuing Bank may require, issue Letters of
Credit in Dollars for the account of any Credit Party, in an aggregate amount
for all Letters of Credit issued hereunder at any one time outstanding not to
exceed the Letter of Credit Maximum Amount. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Credit Party other than the Borrower, the Borrower
shall be obligated to reimburse the Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any other Credit Party inures
to the benefit of the Borrower and that the Borrower’s business derives
substantial benefits from the businesses of such other Credit Party. Each Letter
of Credit (including any renewal thereof) shall expire not later than the first
to occur of (i) twelve (12) months after the date of issuance thereof or such
longer time as may be approved by Issuing Bank and (ii) five (5) Business Days
prior to the Revolving Credit Maturity Date in effect on the date of issuance
thereof. The submission of all applications in respect of and the issuance of
each Letter of Credit hereunder shall be subject in all respects to the
International Standby Practices 98, and any successor documentation thereto and
to the extent not inconsistent
therewith, the laws of the State of New York. In the event of any conflict
between this Agreement and any Letter of Credit Document other than any Letter
of Credit, this Agreement shall control.


(b)Conditions to Issuance. No Letter of Credit shall be issued (including the
renewal or extension of any Letter of Credit previously issued) at the request
and for the account of the Borrower unless, as of the date of issuance (or
renewal or extension) of such Letter of Credit:


(i)after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations do not exceed the Letter of Credit Maximum Amount; and (ii) after
giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit Loans
and Swing Line Loans (including all Loans deemed disbursed by Administrative
Agent under Section 2.07(f)(iii) hereof in respect of the Borrower’s
Reimbursement Obligations) hereunder requested or outstanding on such date do
not exceed the least of (A) the Aggregate Maximum Credit Amounts, (B) the then
applicable Borrowing Base and (C) the Aggregate Elected Commitment Amount;


(ii)
the conditions set forth in Section 6.02 have been satisfied;



(iii)if requested by the Issuing Bank, the Borrower shall have delivered to the
Issuing Bank at its Issuing Office the Letter of Credit Agreement related
thereto, together with such other documents and materials as may be required
pursuant to the terms thereof, and the terms of the proposed Letter of Credit
shall be reasonably satisfactory to the Issuing Bank;


(iv)no order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain Issuing Bank from
issuing the Letter of Credit requested, or any Revolving Credit Lender from
taking an assignment of its Revolving Credit Percentage thereof pursuant to
Section 2.07(f) hereof, and no law, rule, regulation, request or directive
(whether or not having the force of law) shall prohibit the Issuing Bank from
issuing, or any Revolving Credit Lender from taking an assignment of its
Applicable Revolving Credit Percentage of, the Letter of Credit requested or
letters of credit generally;


(v)there shall have been (A) no introduction of or change in the interpretation
of any law or regulation, (B) no declaration of a general banking moratorium by
banking authorities in the United States, New York or the respective
jurisdictions in which the Revolving Credit Lenders, the Borrower and the
beneficiary of the requested Letter of Credit are located, and (C) no
establishment of any new restrictions by any central bank or other Governmental
Authority on transactions involving letters of credit or on banks generally
that, in any case described in this clause (v), would make it unlawful or unduly
burdensome for the Issuing Bank to issue or any


v

--------------------------------------------------------------------------------




Revolving Credit Lender to take an assignment of its Applicable Revolving Credit
Percentage of the requested Letter of Credit or letters of credit generally;


(vi)if any Revolving Credit Lender is a Defaulting Lender, the Issuing Bank has
entered into arrangements satisfactory to it to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit by all such Defaulting
Lender, including, without limitation, the creation of a cash collateral account
or delivery of other security by the Borrower to assure payment of such
Defaulting Lender’s Applicable Revolving Credit Percentage of all outstanding
Letter of Credit Obligations; and


(vii)the Issuing Bank shall have received the issuance fees required in
connection with the issuance of such Letter of Credit pursuant to Section
2.07(d) hereof.
Each Letter of Credit Agreement submitted to Issuing Bank pursuant hereto shall
constitute the certification by Borrower of the matters set forth in Section
6.02 hereof. The Administrative Agent shall be entitled to rely on such
certification without any duty of inquiry.


(c)Notice. The Issuing Bank shall deliver to the Administrative Agent,
concurrently with or promptly following its issuance of any Letter of Credit, a
true and complete copy of each Letter of Credit. Promptly upon its receipt
thereof, the Administrative Agent shall give notice, substantially in the form
attached as Exhibit K, to each Revolving Credit Lender of the issuance of each
Letter of Credit, specifying the amount thereof and the amount of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage thereof.


(d)
Letter of Credit Fees.



(i)The Borrower shall pay letter of credit fees as follows:


(A)The greater of (I) per annum letter of credit fee with respect to the face
amount of each Letter of Credit issued pursuant hereto in the amount of the
Applicable Margin (determined with reference to Schedule 1.1 to this Agreement)
and (II) $500 shall be paid to the Administrative Agent for distribution to the
Revolving Credit Lenders in accordance with their Applicable Revolving Credit
Percentages.


(B)A letter of credit facing fee on the face amount of each Letter of Credit
shall be paid to the Administrative Agent for distribution to the Issuing Bank
for its own account, in accordance with the terms of the applicable Fee Letter.


(ii)All payments by the Borrower to the Administrative Agent for distribution to
the Issuing Bank or the Revolving Credit Lenders under this Section 2.07(d)
shall be made in Dollars in immediately available funds at the Issuing Office or
such other office of the Administrative Agent as may be designated from time to
time by written notice to Borrower by the Administrative Agent. The fees
described in clauses (i)(A) and (B) above (I) shall be nonrefundable under all
circumstances subject to Section 12.12 and (II) shall be payable quarterly in
arrears on the last day of each March, June, September and December of each
year. The fees due under clause (i)(A) above shall be determined by multiplying
the Applicable Margin times the face amount of each such Letter of Credit on the
date of determination, and shall be calculated on the basis of a 360 day year
and assessed for the actual number of days from the date of the issuance thereof
to the stated expiration thereof.


(e)Other Fees. In connection with the Letters of Credit, and in addition to the
Letter of Credit Fees, the Borrower shall pay, for the sole account of the
Issuing Bank, standard documentation, administration, payment and cancellation
charges assessed by the Issuing Bank or the Issuing Office, at the times, in the
amounts


v

--------------------------------------------------------------------------------




and on the terms set forth or to be set forth from time to time in the standard
fee schedule of the Issuing Office in effect from time to time.


(f)
Participation Interests in and Drawings and Demands for Payment Under Letters

of Credit.


(i)By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Revolving
Credit Lender, and each Revolving Credit Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Revolving Credit Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and


unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Revolving Credit Percentage of each
Letter of Credit Payment made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (ii) below, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, an Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.


(ii)If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Borrower agrees to pay to the
Issuing Bank an amount equal to the amount paid by the Issuing Bank in respect
of such draft or other demand under such Letter of Credit and all reasonable
expenses paid or incurred by the Administrative Agent relative thereto not later
than 12:00 noon (New York time), in Dollars, on (A) the Business Day that the
Borrower received notice of such presentment and honor, if such notice is
received prior to 10:00 a.m. (New York time) or (B) the Business Day immediately
following the day that the Borrower received such notice, if such notice is
received after 10:00 a.m. (New York time).


(iii)If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrower does not
reimburse the Issuing Bank as required under clause (ii) above and the Aggregate
Maximum Commitment Amounts have not been terminated (whether by maturity,
acceleration or otherwise), the Borrower shall be deemed to have immediately
requested that the Revolving Credit Lenders make a ABR Revolving Credit
Borrowing (which Borrowing may be subsequently converted at any time into a
Eurodollar Borrowing pursuant to Section
2.03 hereof) in the principal amount equal to the amount paid by the Issuing
Bank in respect of such draft or other demand under such Letter of Credit and
all reasonable expenses paid or incurred by the Administrative Agent relative
thereto. The Administrative Agent will promptly notify the Revolving Credit
Lenders of such deemed request, and each such Lender shall make available to the
Administrative Agent an amount equal to its pro rata share (based on its
Applicable Revolving Credit Percentage) of the amount of such Borrowing.


(iv)If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrower does not
reimburse the Issuing Bank as required under clause (ii) above, and (A) the
Aggregate Maximum Credit Amounts have been terminated (whether by maturity,
acceleration or otherwise), or (B) any reimbursement received by the Issuing
Bank from the Borrower is or must be returned or rescinded upon or during any
bankruptcy or reorganization of the Borrower or any of its Subsidiaries


v

--------------------------------------------------------------------------------




or otherwise, then the Administrative Agent shall notify each Revolving Credit
Lender, and each Revolving Credit Lender will be obligated to pay the
Administrative Agent for the account of the Issuing Bank its pro rata share
(based on its Applicable Revolving Credit Percentage) of the amount paid by the
Issuing Bank in respect of such draft or other demand under such Letter of
Credit and all reasonable expenses paid or incurred by the Administrative Agent
relative thereto (but no such payment shall diminish the obligations of the
Borrower hereunder). Upon receipt thereof, the Administrative Agent will deliver
to such Revolving Credit Lender a participation certificate evidencing its
participation interest in respect of such payment and expenses. To the extent
that a Revolving Credit Lender fails to make such amount available to the
Administrative Agent by 10:00 am New York time on the Business Day next
succeeding the date such notice is given, such Revolving Credit Lender shall pay
interest on such amount in respect of each day from the date such amount was
required to be paid, to the date paid to the Administrative Agent, at a rate per
annum equal to the rate applicable under Section 2.04(c)(i) with respect to
Revolving Credit Borrowings. The failure of any Revolving Credit Lender to make
its pro rata portion of any such amount available under to the Administrative
Agent shall not relieve any other


40


Revolving Credit Lender of its obligation to make available its pro rata portion
of such amount, but no Revolving Credit Lender shall be responsible for failure
of any other Revolving Credit Lender to make such pro rata portion available to
the Administrative Agent.


(v)In the case of any Borrowing made under this Section 2.07(f), each such
Borrowing shall be disbursed notwithstanding any failure to satisfy any
conditions for disbursement of any Borrowing set forth in Article II hereof or
Article VI hereof, and, to the extent of the Borrowing so disbursed, the
Reimbursement Obligation of Borrower to the Administrative Agent under this
Section 2.07(f) shall be deemed satisfied (unless, in each case, taking into
account any such deemed Borrowings, the aggregate outstanding principal amount
of Revolving Credit Borrowings and Swing Line Loans, plus the Letter of Credit
Obligations (other than the Reimbursement Obligations to be reimbursed by this
Borrowing) on such date exceed the lesser of the Borrowing Base, the then
applicable Aggregate Maximum Credit Amounts or the then applicable Aggregate
Elected Commitment Amount).


(vi)If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Bank shall provide
notice thereof to the Borrower on the date such draft or demand is honored, and
to each Revolving Credit Lender on such date unless the Borrower shall have
satisfied its Reimbursement Obligations by payment to the Administrative Agent
(for the benefit of the Issuing Bank) as required under this Section 2.07(f).
The Issuing Bank shall further use reasonable efforts to provide notice to the
Borrower prior to honoring any such draft or other demand for payment, but such
notice, or the failure to provide such notice, shall not affect the rights or
obligations of the Issuing Bank with respect to any Letter of Credit or the
rights and obligations of the parties hereto, including without limitation the
obligations of the Borrower under this Section 2.07(f).


(vii)Notwithstanding the foregoing however, no Revolving Credit Lender shall be
deemed to have acquired a participation in a Letter of Credit if the officers of
the Issuing Bank immediately responsible for matters concerning this Agreement
shall have received written notice from the Administrative Agent or any Lender
at least two (2) Business Days prior to the date of the issuance or extension of
such Letter of Credit or, with respect to any Letter of Credit subject to
automatic extension, at least five (5) Business Days prior to the date that the
beneficiary under such Letter of Credit must be notified that such Letter of
Credit will not be renewed, that the issuance or extension of Letters of Credit
should be suspended based on the occurrence


v

--------------------------------------------------------------------------------




and continuance of a Default or Event of Default and stating that such notice is
a “notice of default”; provided, however, that the Revolving Credit Lenders
shall be deemed to have acquired such a participation upon the date on which
such Default or Event of Default has been waived by the requisite Revolving
Credit Lenders, as applicable, but effective as of the extension or issuance
date.


(viii)Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Bank shall be the sole issuer of Letters of Credit under this
Agreement.


(ix)In the event that any Revolving Credit Lender becomes a Defaulting Lender,
the Issuing Bank may, at its option, require that the Borrower enter into
arrangements satisfactory to the Issuing Bank to eliminate the Issuing Bank’s
risk with respect to the participation in Letters of Credit by such Defaulting
Lender, including creation of a cash collateral account or delivery of other
security to assure payment of such Defaulting Lender’s Applicable Revolving
Credit Percentage of all outstanding Letter of Credit Obligations.


(g)Obligations Irrevocable. The obligations of the Borrower to make payments to
the Administrative Agent for the account of the Issuing Bank or the Revolving
Credit Lenders with respect to Letter of Credit Obligations under Section
2.07(f) hereof, shall be unconditional and irrevocable and not subject to any
qualification or exception whatsoever, including, without limitation:
(i)Any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Agreement, any other documentation relating to any Letter of Credit, this
Agreement or any of the other Loan Documents (the “Letter of Credit Documents”);


(ii)Any amendment, modification, waiver, consent, or any substitution, exchange
or release of or failure to perfect any interest in collateral or security, with
respect to or under any Letter of Credit Document;


(iii)The existence of any claim, setoff, defense or other right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Administrative Agent, the Issuing Bank
or any Revolving Credit Lender or any other Person, whether in connection with
this Agreement, any of the Letter of Credit Documents, the transactions
contemplated herein or therein or any unrelated transactions;


(iv)Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;


(v)Payment by the Issuing Bank to the beneficiary under any Letter of Credit
against presentation of documents which do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit;


(vi)Any failure, omission, delay or lack on the part of the Administrative
Agent, the Issuing Bank or any Revolving Credit Lender or any party to any of
the Letter of Credit Documents or any other Loan Document to enforce, assert or
exercise any right, power or remedy conferred upon the Administrative Agent, the
Issuing Bank, any Revolving Credit Lender or any such party under this
Agreement, any of the other Loan Documents or any of the Letter of Credit
Documents, or any other acts or omissions on the part of the Administrative
Agent, the Issuing Bank, any Revolving Credit Lender or any such party; or




v

--------------------------------------------------------------------------------




(vii)Any other event or circumstance that would, in the absence of this Section
2.07(g), result in the release or discharge by operation of law or otherwise of
the Borrower from the performance or observance of any obligation, covenant or
agreement contained in Section 2.07(f) hereof.


No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Borrower has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the Borrower
against the Administrative Agent, the Issuing Bank or any Revolving Credit
Lender. With respect to any Letter of Credit, nothing contained in this Section
2.07(g) shall be deemed to prevent the Borrower, after satisfaction in full of
the absolute and unconditional obligations of the Borrower hereunder with
respect to such Letter of Credit, from asserting in a separate action any claim,
defense, set off or other right which it may have against the Administrative
Agent, the Issuing Bank or any Revolving Credit Lender in connection with such
Letter of Credit.


(h)
Risk Under Letters of Credit.



(i)In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, the
Issuing Bank shall have the sole right to take or refrain from taking any and
all actions under or upon the Letters of Credit.
(ii)Subject to other terms and conditions of this Agreement, the Issuing Bank
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with the Issuing Bank’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, the Issuing Bank
shall not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by the Issuing Bank with due
care and the Issuing Bank may rely upon any notice, communication, certificate
or other statement from the Borrower, beneficiaries of Letters of Credit, or any
other Person which the Issuing Bank believes to be authentic. The Issuing Bank
will, upon request, furnish the Revolving Credit Lenders with copies of Letter
of Credit Documents related thereto.


(iii)In connection with the issuance and administration of Letters of Credit and
the assignments hereunder, the Issuing Bank makes no representation and shall
have no responsibility with respect to (i) the obligations of the Borrower or
the validity, sufficiency or enforceability of any document or instrument given
in connection therewith, or the taking of any action with respect to same, (ii)
the financial condition of, any representations made by, or any act or omission
of the Borrower or any other Person, or (iii) any failure or delay in exercising
any rights or powers possessed by the Issuing Bank in its capacity as issuer of
Letters of Credit in the absence of its gross negligence or willful misconduct.
Each of the Revolving Credit Lenders expressly acknowledges that it has made and
will continue to make its own evaluations of the Borrower’s creditworthiness
without reliance on any representation of the Issuing Bank or the Issuing Bank’s
officers, agents and employees.


(iv)If at any time the Issuing Bank shall recover any part of any unreimbursed
amount for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, the Administrative Agent or the Issuing Bank, as the case may
be, shall receive same for the pro rata benefit of the Revolving Credit Lenders
in accordance with their respective Applicable Revolving Credit Percentages and
shall promptly deliver to each Revolving Credit Lender its share thereof, less
such Revolving Credit Lender’s pro rata share of the costs of such recovery,
including court costs and attorney’s fees. If at any time any Revolving Credit
Lender shall receive from any source whatsoever any payment on any such
unreimbursed amount or interest thereon in excess of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of such payment, such Revolving
Credit Lender will promptly pay over such excess to the Administrative Agent,
for redistribution in accordance with this Agreement.




v

--------------------------------------------------------------------------------




(i)Indemnification. The Borrower hereby indemnifies and agrees to hold harmless
the Revolving Credit Lenders, the Issuing Bank and the Administrative Agent and
their respective Affiliates, and the respective officers, directors, employees
and agents of such Persons (each an “L/C Indemnified Person”), from and against
any and all claims, damages, losses, liabilities, costs or expenses of any kind
or nature whatsoever which the Revolving Credit Lenders, the Issuing Bank or the
Administrative Agent or any such Person may incur or which may be claimed
against any of them by reason of or in connection with any Letter of Credit
(collectively, the “L/C Indemnified Amounts”), and none of the L/C Indemnified
Persons shall be liable or responsible for:


(i)the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;


(ii)the validity, sufficiency or genuineness of documents or of any endorsement
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged;


(iii)payment by the Issuing Bank to the beneficiary under any Letter of Credit
against presentation of documents which do not strictly comply with the terms of
any Letter of Credit
(unless such payment resulted from the gross negligence or willful misconduct of
the Issuing Bank), including failure of any documents to bear any reference or
adequate reference to such Letter of Credit;


(iv)any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or


(v)
any other event or circumstance whatsoever arising in connection with any

Letter of Credit.


It is understood that in making any payment under a Letter of Credit, the
Issuing Bank will rely on documents presented to it under such Letter of Credit
as to any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.


With respect to subparagraphs (i) through (v) hereof, (A) the Borrower shall not
be required to indemnify any L/C Indemnified Person for any L/C Indemnified
Amounts to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (B) the Administrative Agent and the
Issuing Bank shall be liable to the Borrower to the extent, but only to the
extent, of any direct, as opposed to consequential or incidental, damages
suffered by the Borrower which were caused by the gross negligence or willful
misconduct of any L/C Indemnified Person or by the Issuing Bank’s wrongful
dishonor of any Letter of Credit after the presentation to it by the beneficiary
thereunder of a draft or other demand for payment and other documentation
strictly complying with the terms and conditions of such Letter of Credit.


(j)Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse the
Issuing Bank on demand, pro rata in accordance with its respective Applicable
Revolving Credit Percentage, for (A) the reasonable out-of-pocket costs and
expenses of the Issuing Bank to be reimbursed by the Borrower pursuant to any
Letter of Credit Agreement or any Letter of Credit, to the extent not reimbursed
by the Borrower or any of its Subsidiaries and (B) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
reasonable out-of-pocket expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Issuing
Bank in any way relating to or arising out of this


v

--------------------------------------------------------------------------------




Agreement (including Section 2.07(f)(iii) hereof), any Letter of Credit, any
documentation or any transaction relating thereto, or any Letter of Credit
Agreement, to the extent not reimbursed by the Borrower, except to the extent
that such liabilities, losses, costs or expenses were incurred by the Issuing
Bank as a result of the Issuing Bank’s gross negligence or willful misconduct or
by the Issuing Bank’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.


Section 2.08.    Swing Line.


(a)Swing Line Loans. Each Swing Line Lender may, on the terms and subject to the
conditions hereinafter set forth (including without limitation Section 2.08(c)
hereof), but shall not be required to, make one or more Loans (each such loan
being a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the period from the Effective Date hereof until (but excluding) the
Revolving Credit Maturity Date in an aggregate amount not to exceed at any one
time outstanding the Swing Line Maximum Amount. Subject to the terms set forth
herein, advances, repayments and re- advances may be made under the Swing Line.
(b)
Accrual of Interest and Maturity; Evidence of Indebtedness.



(i)Each Swing Line Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Swing
Line Lender resulting from each Swing Line Loan made by it from time to time,
including the amount and date of each Swing Line Loan, its applicable interest
rate, its Interest Period, if any, and the amount and date of any repayment made
on any Swing Line Loan from time to time. The entries made in such account or
accounts of such Swing Line Lender shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations of the Borrower
therein recorded; provided, however, that the failure of any Swing Line Lender
to maintain such account, as applicable, or any error therein, shall not in any
manner affect the obligation of Borrower to repay the Swing Line Loans (and all
other amounts owing with respect thereto) in accordance with the terms of this
Agreement.


(ii)the Borrower agrees that, upon the written request of any Swing Line Lender,
the Borrower will execute and deliver to such Swing Line Lender a Swing Line
Note.


(iii)the Borrower unconditionally promises to pay to the Administrative Agent
for the account of the applicable Swing Line Lender the then unpaid principal
amount of each Swing Line Loan (plus all accrued and unpaid interest) made by
such Swing Line Lender on (A) the earlier of (I) the Termination Date and (II)
the tenth Business Day after such Swing Line Loan is made and (B) on such other
dates and in such other amounts as may be required from time to time pursuant to
this Agreement. Subject to the terms and conditions hereof, each Swing Line Loan
shall, from time to time after the date of such Loan (until paid), bear interest
at the rate specified in Section 3.02.


(c)Requests for Swing Line Loans. The Borrower may request a Swing Line Loan by
the delivery to the applicable Swing Line Lender of a Request for Swing Line
Loan executed by a Responsible Officer for the Borrower, subject to the
following:


(i)each such Request for Swing Line Loan shall set forth the information
required on the Request for Swing Line Loan, including without limitation, (A)
the proposed date of such Swing Line Loan, which must be a Business Day, (B)
whether such Swing Line Loan is to be a ABR Loan or a Quoted Rate Loan, and (C)
in the case of a Quoted Rate Loan, the duration of the Interest Period
applicable thereto;


(ii)on the proposed date of such Swing Line Loan, after giving effect to all
outstanding


v

--------------------------------------------------------------------------------




requests for Swing Line Loans made by the Borrower as of the date of
determination, (A) the aggregate principal amount of all Swing Line Loans
outstanding on such date shall not exceed the Swing Line Maximum Amount and (B)
such Swing Line Lender’s Revolving Credit Exposure shall not exceed its
Commitment;


(iii)on the proposed date of such Swing Line Loan, after giving effect to all
outstanding requests for Revolving Credit Loans and Swing Line Loans and Letters
of Credit requested by the Borrower on such date of determination (including,
without duplication, Loans that are deemed disbursed pursuant to Section
2.07(f)(iii) hereof in respect of the Borrower’s Reimbursement Obligations
hereunder), the sum of (A) the aggregate principal amount of all Revolving
Credit Loans and the Swing Line Loans outstanding on such date plus (B) the
Letter of Credit Obligations on such date shall not exceed the lesser of (I) the
Aggregate Maximum Credit Amounts, (II) the then applicable Borrowing Base and
(III) the Aggregate Elected Commitment Amount;


(iv)(A) in the case of a Swing Line Loan that is an ABR Loan, the principal
amount of the initial funding of such Loan, as opposed to any refunding or
conversion thereof, shall be at


least $250,000 or such lesser amount as may be agreed to by the applicable Swing
Line Lender, and (B) in the case of a Swing Line Loan that is a Quoted Rate
Loan, the principal amount of such Loan, plus any other outstanding Swing Line
Loans to be then combined therewith having the same Interest Period, if any,
shall be at least $250,000 or such lesser amount as may be agreed to by the
applicable Swing Line Lender, and at any time there shall not be in effect more
than three (3) Interest Periods;


(v)each such Request for Swing Line Loan shall be delivered to the applicable
Swing Line Lender by 2:00 p.m. (New York time) on the proposed date of the Swing
Line Loan;


(vi)each Request for Swing Line Loan, once delivered to such Swing Line Lender,
shall not be revocable by the Borrower, and shall constitute and include a
certification by the Borrower as of the date thereof that the conditions set
forth in subsections (a), (b) and (c) of Section 6.02 have been satisfied;


(vii)At the option of the Administrative Agent, subject to revocation by the
Administrative Agent at any time and from time to time and so long as the
Administrative Agent is the applicable Swing Line Lender, the Borrower may
utilize the Administrative Agent’s “Sweep to Loan” automated system for
obtaining Swing Line Loans and making periodic repayments. At any time during
which the “Sweep to Loan” system is in effect, Swing Line Loans shall be
advanced to fund borrowing needs pursuant to the terms of the Sweep Agreement.
Each time a Swing Line Loan is made using the “Sweep to Loan” system, the
Borrower shall be deemed to have certified to the Administrative Agent and the
Lenders each of the matters set forth in clause (vi) of this Section 2.08(c).
Principal and interest on such Swing Line Loans requested, or deemed requested,
pursuant to this Section 2.08 shall be paid pursuant to the terms and conditions
of the Sweep Agreement without any deduction, setoff or counterclaim whatsoever.
Unless sooner paid pursuant to the provisions hereof or the provisions of the
Sweep Agreement, the principal amount of such Swing Line Loans shall be paid in
full, together with accrued interest thereon, on the Revolving Credit Maturity
Date. The Administrative Agent may suspend or revoke the Borrower’s privilege to
use the “Sweep to Loan” system at any time and from time to time for any reason
and, immediately upon any such revocation, the “Sweep to Loan” system shall no
longer be available to the Borrower for the funding of such Swing Line Loans
hereunder (or otherwise), and the regular procedures set forth in this Section
2.08 for the making of Swing Line Loans shall be deemed immediately to apply.
The Administrative Agent may, at its option, also elect to make Swing Line Loans
upon the Borrower’s telephone requests on the basis set forth in the last
paragraph of Section 2.03, provided that Borrower complies with the provisions
set forth in this Section 2.08.




v

--------------------------------------------------------------------------------




(d)Disbursement of Swing Line Loans. Upon receiving any executed Request for
Swing Line Loan from the Borrower and the satisfaction of the conditions set
forth in Section 2.08(c) hereof, the applicable Swing Line Lender shall make
available to the Borrower the amount so requested in Dollars not later than 3:00
p.m. (New York time) on the date of such Loan, by credit to an account of the
Borrower maintained with the Administrative Agent or to such other account or
third party as the Borrower may reasonably direct in writing, subject to
applicable law, provided such direction is timely given. The applicable Swing
Line Lender shall promptly notify the Administrative Agent of any such Swing
Line Loan by telephone, telex or telecopier.


(e)
Refunding of or Participation Interest in Swing Line Loans.



(i)Each Swing Line Lender may by written notice given to the Administrative
Agent require the Revolving Credit Lenders to acquire participations in all or a
portion of its Swing Line Loans outstanding. Such notice shall specify the
aggregate amount of such Swing Line Loans in which Revolving Credit Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Credit Lender, specifying in such notice


46


such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
Swing Line Loans. Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York time, on a Business Day no later than 5:00 p.m. New York time on
such Business Day and if received after 12:00 noon, New York time, on a Business
Day shall mean no later than 10:00 a.m. New York time on the immediately
succeeding Business Day), to pay to the Administrative Agent, for the account of
the applicable Swing Line Lender, such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such Swing Line Loans (the “Refunded Swing Line
Loans”);


provided, however, that the Swing Line Loans carried at the Quoted Rate which
are refunded with Revolving Credit Loans at the request of the applicable Swing
Line Lender at a time when no Default or Event of Default has occurred and is
continuing shall not be subject to Section 5.02 and no losses, costs or expenses
may be assessed by such Swing Line Lender against the Borrower or the Revolving
Credit Lenders as a consequence of such refunding. The applicable Revolving
Credit Loans used to refund any such Swing Line Loans shall be ABR Loans. In
connection with the making of any such Refunded Swing Line Loans or the purchase
of a participation interest in Swing Line Loans under Section 2.08(e)(ii)
hereof, the Swing Line Lender shall retain its claim against the Borrower for
any unpaid interest or fees in respect thereof accrued to the date of such
refunding. Unless any of the events described in Section 10.01(h) or (i) hereof
shall have occurred (in which event the procedures of Section 2.08(e)(ii) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Loan are then satisfied (but
subject to Section 2.08(e)(iii)), each Revolving Credit Lender shall make the
proceeds of its Revolving Credit Loan available to the Administrative Agent for
the benefit of the applicable Swing Line Lender at the office of the
Administrative Agent specified in Section 2.04(a) hereof prior to 11:00 a.m.
(New York time) on the Business Day next succeeding the date such notice is
given, in immediately available funds. The proceeds of such Revolving Credit
Loans shall be immediately applied to repay the Refunded Swing Line Loans,
subject to Section 5.02 hereof.


(ii)If, prior to the making of a Revolving Credit Loan pursuant to Section
2.08(e)(i) hereof, one of the events described in Section 10.01(h) or Section
10.01(i) hereof shall have occurred, each Revolving Credit Lender will, on the
date such Revolving Credit Loan was to have been made, purchase from the


v

--------------------------------------------------------------------------------




applicable Swing Line Lender an undivided participating interest in each of its
Swing Line Loans that was to have been refunded in an amount equal to its
Applicable Revolving Credit Percentage of such Swing Line Loans. Each Revolving
Credit Lender within the time periods specified in Section 2.08(e)(i) hereof, as
applicable, shall immediately transfer to Administrative Agent, for the benefit
of the applicable Swing Line Lender, in immediately available funds, an amount
equal to its Applicable Revolving Credit Percentage of the aggregate principal
amount of all of its Swing Line Loans outstanding as of such date. Upon receipt
thereof, the Administrative Agent will deliver to such Revolving Credit Lender a
Swing Line Participation Certificate evidencing such participation.


(iii)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans to
refund Swing Line Loans, and to purchase participation interests, in accordance
with Section 2.08(e)(i) and Section 2.08(e)(ii), respectively, shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (A) any set-off, counterclaim, recoupment, defense or other
right which such Revolving Credit Lender may have against any Swing Line Lender,
the Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of any Default or Event of Default; (C) any adverse change in the
condition (financial or otherwise) of the Borrower or any other Person; (D) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Person;
(A)any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving
Credit Loan is to be made or such participating interest is to be purchased; (F)
the reduction or termination of the Commitments hereunder; or (G) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Credit


47


Lender does not make available to the Administrative Agent the amount required
pursuant to Section 2.08(e)(i) or Section 2.08(e)(ii) hereof, as the case may
be, the Administrative Agent on behalf of the applicable Swing Line Lender,
shall be entitled to recover such amount on demand from such Revolving Credit
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full (x) for the first two (2) Business Days such
amount remains unpaid, at the NYFRB Rate and
(a)thereafter, at the rate of interest then applicable to such Swing Line Loans.
The obligation of any Revolving Credit Lender to make available its pro rata
portion of the amounts required pursuant to Section 2.08(e)(i) or Section
2.08(e)(ii) hereof shall not be affected by the failure of any other Revolving
Credit Lender to make such amounts available, and no Revolving Credit Lender
shall have any liability to any of the Borrower or any of its Subsidiaries, the
Administrative Agent, the Swing Line Lenders, or any other Revolving Credit
Lender or any other party for another Revolving Credit Lender’s failure to make
available the amounts required under Section 2.08(e)(i) or Section 2.08(e)(ii)
hereof.


ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST ON REVOLVING CREDIT LOANS AND SWING LINE
LOANS; PREPAYMENTS OF REVOLVING CREDIT LOANS; FEES


Section 3.01. Repayment of Revolving Credit Loans and Swing Line Loans. The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Revolving Credit Lender the then unpaid principal amount of
each Revolving Credit Loan on the Termination Date and for the account of the
Swing Line Lender the then unpaid principal amount of each Swing Line Loan on
the dates provided for in Section 2.08(b)(iii).




v

--------------------------------------------------------------------------------




Section 3.02.    Interest on Revolving Credit Loans and Swing Line Loans.


(a)ABR Revolving Credit Loans. The Revolving Credit Loans comprising each ABR
Revolving Credit Borrowing shall bear interest at the Alternate Base Rate plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate.


(b)Eurodollar Revolving Credit Loans. The Revolving Credit Loans comprising each
Eurodollar Revolving Credit Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Revolving Credit Borrowing plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate.


(c)Swing Line Loans. Each ABR Swing Line Loan shall bear interest at the
Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate, and (ii) each Quoted Rate Loan shall bear interest at its
Quoted Rate, but in no event to exceed the Highest Lawful Rate.


(d)Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of Default
specified in Section 10.01(a), Section 10.01(b), Section 10.01(h), Section
10.01(i) or Section 10.01(j) has occurred and is continuing, or (ii) the
Majority Revolving Credit Lenders so elect (or direct the Administrative Agent
to so elect) in connection with the occurrence and continuance of any Event of
Default (other than those specified in Section 10.01(a), Section 10.01(b),
Section 10.01(h), Section 10.01(i) or Section 10.01(j)), then, in each case, all
Obligations shall bear interest, after as well as before judgment, at a rate per
annum equal to (x) in the case of outstanding Loans, two percent (2%) plus the
rate applicable to such Loans (including the Applicable Margin applicable with
respect to such Loans) or (y) in the case of any other outstanding Obligations
(regardless of whether then due and payable), two percent (2%) plus the rate
applicable to ABR Revolving Credit Loans (including the Applicable Margin
applicable with respect to ABR Revolving Credit Loans), in each case, not to
exceed the Highest Lawful Rate in any event.
(e)Interest Payment Dates; Interest Payments for Swing Line Loans. Accrued
interest on each Revolving Credit Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Credit Loan and on the Termination
Date; provided that interest accrued pursuant to Section 3.02(d) shall be
payable on demand, in the event of any repayment or prepayment of any Revolving
Credit Loan (other than an optional prepayment of an ABR Revolving Credit Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and in
the event of any conversion of any Eurodollar Revolving Credit Loan prior to the
end of the current Interest Period therefor, accrued interest on such Revolving
Credit Loan shall be payable on the effective date of such conversion. Accrued
interest on each ABR Swing Line Loan shall be payable in arrears on the first
day of each month and on the Termination Date. Accrued interest on each Quoted
Rate Loan shall be payable on the last day of the Interest Period applicable
thereto. Notwithstanding the foregoing, all accrued and unpaid interest on any
Swing Line Loan refunded pursuant to Section 2.08(e) hereof shall be due and
payable in full on the date such Swing Line Loan is refunded or converted.


(f)Interest Rate Computations. All interest on Revolving Credit Loans and Swing
Line Loans shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.


v

--------------------------------------------------------------------------------






Section 3.03.    Prepayments of Revolving Credit Loans and Swing Line Loans.


(a)Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Revolving Credit Borrowing or Swing Line Loan in
whole or in part, subject to prior notice in accordance with Section 3.03(b).


(b)Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder in the case of prepayment of a Eurodollar Revolving Credit Borrowing,
not later than 12:00 noon, New York time, three Business Days before the date of
prepayment, in the case of prepayment of an ABR Revolving Credit Borrowing, not
later than 12:00 noon, New York time, one Business Day before the date of
prepayment and, in the case of prepayment of an ABR Swing Line Loan or Quoted
Rate Loan, not later than 12:00 noon, New York time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Revolving Credit Borrowing or Swing Line Loan or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.05(b), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.05(b).
Promptly following receipt of any such notice relating to a Revolving Credit
Borrowing or Swing Line Loan, the Administrative Agent shall advise the
Revolving Credit Lenders of the contents thereof. Each partial prepayment of any
Revolving Credit Borrowing or Swing Line Loan shall be in an amount that would
be permitted in the case of an advance of a Revolving Credit Borrowing or Swing
Line Loan of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Credit Borrowing shall be applied ratably to the Revolving Credit
Loans included in the prepaid Revolving Credit Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
(c)
Mandatory Prepayments.



(i)If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.05(b) or reduction of the Aggregate
Elected Commitment Amount pursuant to Section 2.01(b), the total Revolving
Credit Exposures exceeds the total Commitments, then the Borrower shall prepay
the Revolving Credit Borrowings and Swing Line Loans on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and if any excess remains after prepaying all of the Revolving Credit Borrowings
and Swing Line Loans as a result of Letter of Credit Obligations, Cash
Collateralize such excess in an amount equal to the greater of (x) the amount of
such Letter of Credit Obligations and (y) the maximum amount that may be
available to be drawn at any time prior to the stated expiry of all outstanding
Letters of Credit.


(ii)(A) Upon any Scheduled Redetermination or Interim Redetermination, if the
total Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing
Base and the Administrative Agent sends a New Borrowing Base Notice to the
Borrower indicating such deficiency (each, a “Borrowing Base Deficiency
Notice”), then the Borrower shall within ten (10) Business Days following
receipt of such Borrowing Base Deficiency Notice elect whether to (I) prepay the
Revolving Credit Borrowings and Swing Line Loans by an amount which would, if
prepaid immediately, reduce the total Revolving Credit Exposures to the amount
of the Borrowing Base, (II) execute one or more Security Instruments (or cause a
Subsidiary to execute one or more Security Instruments) covering such other Oil
and Gas Properties as are reasonably acceptable to the Majority Revolving Credit
Lenders having present values which, in the reasonable opinion of the Majority
Revolving Credit Lenders, based upon the Majority Revolving Credit Lenders’
good-faith evaluation of the engineering data provided them, taken in the
aggregate are sufficient to increase the Borrowing Base to an amount at least
equal to the total Revolving Credit Exposures, or (III) do any combination of
the foregoing. If the Borrower fails to make an election within ten (10)
Business Days after the Borrower’s receipt of the Borrowing Base Deficiency
Notice, then Borrower


v

--------------------------------------------------------------------------------




shall be deemed to have selected the prepayment option specified in clause (III)
above. To the extent any prepayment of Revolving Credit Borrowings and Swing
Line Loans is required hereunder, if any excess of total Revolving Credit
Exposures over the Borrowing Base then in effect remains after prepaying all
Revolving Credit Borrowings and Swing Line Loans as a result of Letter of Credit
Obligations, the Borrower shall Cash Collateralize such excess in an amount
equal to the greater of (1) the amount of such Letter of Credit Obligations and
(2) the maximum amount that may be available to be drawn at any time prior to
the stated expiry of all outstanding Letters of Credit.


(A)The Borrower shall deliver such prepayments or Security Instruments covering
additional Oil and Gas Properties in accordance with its election (or deemed
election) pursuant to Section 3.03(c)(ii)(A) as follows:


(I)Prepayment Elections. If the Borrower elects to prepay an amount in
accordance with Section 3.03(c)(ii)(A) above, then the Borrower may make such
prepayment in six (6) equal consecutive monthly installments beginning within
thirty
(30) days after Borrower’s receipt of the Borrowing Base Deficiency Notice and
continuing on the same day of each month thereafter; provided that all payments
required to be made pursuant to this Section 3.03(c)(ii)(B)(I) must be made on
or prior to the Termination Date.


(II)Elections to Mortgage Additional Oil and Gas Properties. If the Borrower
elects to mortgage additional Oil and Gas Properties in accordance with Section
3.03(c)(ii)(A) above, then (1) such properties shall be reasonably acceptable to
the Majority Revolving Credit Lenders having present values which, in the
reasonable opinion of the Majority Revolving Credit Lenders, based upon the
Majority Revolving Credit Lenders’ good-faith evaluation of the engineering data
provided them, taken in the


aggregate are sufficient to increase the Borrowing Base to an amount at least
equal to the total Revolving Credit Exposures, and (2) the Borrower or such
Subsidiary shall execute, acknowledge and deliver to the Administrative Agent
one or more Security Instruments within thirty (30) days after the Borrower’s
receipt of the Borrowing Base Deficiency Notice (or such longer time as
determined by the Administrative Agent); provided, however (x) if none of the
additional Oil and Gas Properties offered by the Borrower are reasonably
acceptable to the Majority Revolving Credit Lenders, the Borrower shall be
deemed to have elected the prepayment option specified in Section
3.03(c)(ii)(A)(I) (and Borrower shall make such prepayment in accordance with
Section 3.03(c)(ii)(B)(I)); and
(y) if the aggregate present values of additional Oil and Gas Properties which
are reasonably acceptable to the Majority Revolving Credit Lenders are
insufficient to eliminate the Borrowing Base deficiency, then the Borrower shall
be deemed to have selected the option specified in Section 3.03(c)(ii)(A)(III)
(and the Borrower shall make prepayment and deliver or cause to be delivered one
or more Security Instruments as provided in Section 3.03(c)(ii)(B)(III)).
Together with such Security Instruments, the Borrower shall deliver to the
Administrative Agent title opinions and/or other title information and data
acceptable to the Administrative Agent such that the Administrative Agent shall
have received, together with the title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
total value of the proved Oil and Gas Properties evaluated by the most recent
Reserve Report and which are required to be Mortgaged Properties hereunder.


(III)Combination Elections. If the Borrower elects (or is deemed to have
elected) to eliminate the Borrowing Base deficiency by a combination of
prepayment and


v

--------------------------------------------------------------------------------




mortgaging of additional Oil and Gas Properties in accordance with Section
3.03(c)(ii)(A)(III), then within thirty (30) days after the Borrower’s receipt
of the Borrowing Base Deficiency Notice (or such longer time as determined by
the Administrative Agent), the Borrower shall (or shall cause a Subsidiary to)
execute, acknowledge and deliver to the Administrative Agent one or more
Security Instruments covering such additional Oil and Gas Properties and pay the
Administrative Agent the amount by which the Borrowing Base deficiency exceeds
the present values of such additional Oil and Gas Properties in six (6) equal
consecutive monthly installments beginning within thirty (30) days after
Borrower’s receipt of the Borrowing Base Deficiency Notice and continuing on the
same day of each month thereafter; provided that all payments required to be
made pursuant to this Section 3.03(c)(ii)(B)(III) must be made on or prior to
the Termination Date.


(iii)Upon any adjustment to the Borrowing Base pursuant to Section 9.11 or
pursuant to Section 2.06(e), if the total Revolving Credit Exposures exceeds the
Borrowing Base as adjusted, then the Borrower shall prepay the Revolving Credit
Borrowings and Swing Line Loans in an aggregate principal amount equal to such
excess, and if any excess remains after prepaying all of the Revolving Credit
Borrowings and Swing Line Loans as a result of Letter of Credit Obligations,
Cash Collateralize such excess in an amount equal to the greater of (x) the
amount of such Letter of Credit Obligations and (y) the maximum amount that may
be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit. The Borrower shall be obligated to make such
prepayment and/or Cash Collateralize such excess on the first (1st) Business Day
after it receives the applicable New Borrowing Base Notice in accordance with
Section 2.06(d); provided that all payments required to be made pursuant to this
Section 3.03(c)(iii) must be made on or prior to the Termination Date.


(iv)To the extent that any prepayment is due under Section 3.03(c)(ii), upon
receipt by the Borrower or any of its Subsidiaries of any Insurance Proceeds or
Condemnation Proceeds,


51


the Borrower shall be obligated to prepay the Revolving Credit Borrowings and
Swing Line Loans by an amount equal to the lesser of (A) the outstanding
prepayment due under Section 3.03(c)(ii) and (B) one hundred percent (100%) of
such Insurance Proceeds or Condemnation Proceeds, as the case may be and, with
respect to a prepayment under clause (B) above, if any excess remains after
paying all of the Revolving Credit Borrowings and Swing Line Loans, Cash
Collateralize such excess in an amount equal to the greater of (x) the amount of
Letter of Credit Obligations outstanding and (y) the maximum amount that may be
available to be drawn at any time prior to the stated expiry of all outstanding
Letters of Credit; provided, however, that no prepayment shall be required under
this Section 3.03(c)(iv) if Borrower or any of its Subsidiaries applies, or
notifies the Administrative Agent within 30 days of receipt of such proceeds of
its intent to apply within 365 days and so applies, any such Insurance Proceeds
or Condemnation Proceeds toward the purchase of assets useful in the business of
the Credit Parties.


(v)Each prepayment of Revolving Credit Borrowings and Swing Line Loans pursuant
to this Section 3.03(c) shall be applied, first, ratably to any ABR Revolving
Credit Borrowings then outstanding, and second, to any ABR Swing Line Loans then
outstanding, third, to any Eurodollar Revolving Credit Borrowings then
outstanding, and if more than one Eurodollar Revolving Credit Borrowing is then
outstanding, to each such Eurodollar Revolving Credit Borrowing in order of
priority beginning with the Eurodollar Revolving Credit Borrowing with the least
number of days remaining in the Interest Period applicable thereto and ending
with the Eurodollar Revolving Credit Borrowing with the most number of days
remaining in the Interest Period applicable thereto, and, fourth, to Quoted Rate
Loans; provided, however, if any excess remains after the prepayment of all
Revolving Credit Borrowings and Swing Line Loans and after the Borrower Cash
Collateralizes all Letter of Credit


v

--------------------------------------------------------------------------------




Obligations or outstanding Letters of Credit, such excess shall be prepaid by
the Borrower.


(vi)Each prepayment of Revolving Credit Borrowings and Swing Line Loans pursuant
to this Section 3.03(c) shall be accompanied by accrued interest on the amount
prepaid to the extent required by Section 3.02 or 5.06, as applicable.


(vii)To the extent that any prepayment is due under Section 3.03(c)(ii) or
(iii), upon receipt by the Borrower or any of its Subsidiaries of Net Cash
Proceeds from the issuance of Debt, except as permitted under Section 9.02(a)
through Section 9.02(i), the Borrower shall prepay the Revolving Credit
Borrowings and Swing Line Loans in an amount equal to the lesser of (A) the
outstanding prepayment due under Section 3.03(c)(ii) and (B) the amount
necessary to prepay the Revolving Credit Borrowings and Swing Line Loans
pursuant to Section 3.03(c)(v) and, with respect to a prepayment under clause
(B) above, if any excess remains after paying all of the Revolving Credit
Borrowings and Swing Line Loans, the Borrower shall Cash Collateralize such
excess in an amount equal to the greater of (x) the amount of Letter of Credit
Obligations outstanding and (y) the maximum amount that may be available to be
drawn at any time prior to the stated expiry of all outstanding Letters of
Credit.


(d)    No Premium or Penalty. Prepayments permitted or required under this
Section
1.
shall be without premium or penalty, except as required under Section 5.02.



Section 3.04.    Fees.


(a)Commitment Fees. Except as otherwise provided in Section 5.03(b), the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Credit Lender a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the actual daily amount of the undrawn Commitment of such
Revolving Credit Lender during the period from and including the date of this
Agreement to but excluding the Termination Date (such fee, the “Commitment
Fee”); provided, that for purposes of calculating the Commitment Fee owing to
any Revolving Credit Lender, the undrawn Commitment of such Revolving Credit
Lender shall not be reduced by the amount of such Lender’s


52


Applicable Revolving Credit Percentage of any Swing Line Loan that is not a
Refunded Swing Line Loan. Accrued Commitment Fees shall be payable in arrears on
the last day of each March, June, September and December of each year (with
respect to the preceding three months or portion thereof) and on the Termination
Date (and, if applicable, thereafter on demand), commencing on the first such
date to occur after the date hereof. If there is any change in the Commitment of
any Revolving Credit Lender during any such three-month period, the actual daily
amount of the Commitment shall be computed and multiplied by the Commitment Fee
Rate separately for each period during such three-month period such Commitment
was in effect. All Commitment Fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(b)Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times set
forth in the Fee Letter.


(c)Arranger Fees. The Borrower agrees to pay to the Arrangers, for their own
account, fees


v

--------------------------------------------------------------------------------




payable in the amounts and at the times set forth in the Fee Letter or as
otherwise agreed between the Borrower and the Arrangers.


ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS


Section 4.01.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)Payment Procedure.


(i)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by the
Administrative Agent not later than 1:00 p.m. (New York time) on the date such
payment is required or intended to be made in Dollars in immediately available
funds to the Administrative Agent at the Administrative Agent’s office located
at 270 Park Avenue, New York, New York 10017, for the ratable benefit of the
Revolving Credit Lenders in the case of payments in respect of the Revolving
Credit Loans and any Letter of Credit Obligations. Any payment received by the
Administrative Agent after 1:00 p.m. (New York time) shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Upon receipt of each such payment, the Administrative Agent
shall make prompt payment to each applicable Lender, or, in respect of
Eurodollar Borrowing, such Lender’s Eurodollar Lending Office, in like funds and
currencies, of all amounts received by it for the account of such Lender.


(ii)Unless the Administrative Agent shall have been notified in writing by the
Borrower at least two (2) Business Days prior to the date on which any payment
to be made by the Borrower is due that the Borrower does not intend to remit
such payment, the Administrative Agent may, in its sole discretion and without
obligation to do so, assume that the Borrower has remitted such payment when so
due and the Administrative Agent may, in reliance upon such assumption, make
available to each Revolving Credit Lender, as the case may be, on such payment
date an amount equal to such Lender’s share of such assumed payment. If the
Borrower has not in fact remitted such payment to the Administrative Agent, each
Lender shall forthwith on demand repay to the Administrative Agent the amount of
such assumed payment made available or transferred to such Lender, together with
the interest thereon, in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the
date such amount is repaid to the Administrative Agent at a rate per annum equal
to the NYFRB Rate for the first two (2) Business Days that such amount remains
unpaid, and thereafter at a rate of interest then applicable to such Borrowings.


(iii)Subject to the definition of “Interest Period” in Section 1.02 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.


(b)Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, Reimbursement Obligations, interest and fees then due hereunder,
such funds shall be applied first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and second, towards
payment of principal and Reimbursement Obligations then due hereunder,


v

--------------------------------------------------------------------------------




ratably among the parties entitled thereto in accordance with the amounts of
principal and Reimbursement Obligations then due to such parties.


(c)Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in Reimbursement
Obligations or Swing Line Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in
Reimbursement Obligations and Swing Line Loans and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in Reimbursement Obligations and Swing Line Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in Reimbursement Obligations and Swing Line Loans; provided that
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
the provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations or Swing Line Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section 4.01(c) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


Section 4.02.    Deductions by the Administrative Agent; Defaulting Lender.


(a)Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(a), Section
2.07(f) or Section 4.02, then the Administrative Agent may, in its sole
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender hereunder, in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
(b)Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(i)The obligation of any Lender to make any Loan hereunder shall not be affected
by the failure of any other Lender to make any Loan under this Agreement, and no
Lender shall have any liability to the Borrower or any of their Subsidiaries,
the Administrative Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Loan hereunder.


(ii)If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to participate in the administration of the loans, this Agreement
and the other Loan Documents, including without limitation any right to vote in
respect of any amendment, consent or waiver of the terms of this Agreement or
such other Loan Documents, or to direct or approve any action or inaction by the
Administrative Agent shall be suspended for the entire period that such Lender
remains a Defaulting Lender and the stated commitment


v

--------------------------------------------------------------------------------




amounts and outstanding Loans of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Revolving Credit Lenders (or any
class thereof) or the Majority Revolving Credit Lenders (or any class thereof),
as the case may be, have taken or may take any action hereunder (including,
without limitation, any action to approve any consent, waiver or amendment to
this Agreement or the other Loan Documents); provided, however, that the
foregoing shall not permit (A) an increase in such Defaulting Lender’s stated
commitment amounts, (B) the waiver, forgiveness or reduction of the principal
amount of any Obligations outstanding to such Defaulting Lender (unless all
other Lenders affected thereby are treated similarly), (C) the extension of the
final maturity date(s) of such Defaulting Lenders’ portion of any of the loans
or other extensions of credit or other obligations of the Borrower owing to such
Defaulting Lender, in each case without such Defaulting Lender’s consent, (D)
any other modification which under Section 12.02 requires the consent of all
Lenders or Lender(s) affected thereby which affects the Defaulting Lender
differently than the Non-Defaulting Lenders affected by such modification, other
than a change to or waiver of the requirements of Section 4.01(b) which results
in a reduction of the Defaulting Lender’s commitment or its share of the
Obligations on a non-pro-rata basis.


(iii)To the extent and for so long as a Lender remains a Defaulting Lender and
notwithstanding the provisions of Section 4.01(b) hereof, the Administrative
Agent shall be entitled, without limitation, (A) to withhold or setoff and to
apply in satisfaction of those obligations for payment (and any related
interest) in respect of which the Defaulting Lender shall be delinquent or
otherwise in default to the Administrative Agent or any Lender (or to hold as
cash collateral for such delinquent obligations or any future defaults) the
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document, (B) if the amount of Loans made by such Defaulting Lender
is less than its Applicable Revolving Credit Percentage, as the case may be,
requires, apply payments of principal made by the Borrower amongst the
Non-Defaulting Lenders on a pro rata basis until all outstanding Loans are held
by all Lenders according to their respective Applicable Revolving Credit
Percentages, and (C) to bring an action or other proceeding, in law or equity,
against such Defaulting Lender in a court of competent jurisdiction to recover
the delinquent amounts, and any related interest. Performance by the Borrower of
its obligations under this Agreement and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this Section,
except to the extent expressly set forth herein and in any event the Borrower
shall not be required to pay any Commitment Fee under Section 3.04(a) of this
Agreement in respect of such Defaulting Lender’s Unfunded Portion for the period
during which such Lender is a Defaulting Lender. Furthermore, the rights and
remedies of the Borrower, the Administrative Agent, the Issuing Bank, the Swing
Line Lender and the other Lenders against a Defaulting Lender under this Section
shall be in addition to any other rights and remedies such parties may have
against the Defaulting Lender under this Agreement or any of the other Loan
Documents, applicable law or otherwise, and the Borrower waive no rights or
remedies against any Defaulting Lender.


Section 4.03. Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and the Lenders hereby authorize the Administrative Agent to take
such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.




v

--------------------------------------------------------------------------------




ARTICLE V
INCREASED COSTS; REIMBURSEMENT OF PREPAYMENT COSTS; TAXES; LIBO RATE
AVAILABILITY


Section 5.01.    Increased Costs.


(a)
Increased Costs. If any Change in Law shall:



(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;


(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii)subject any recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b)
Capital Adequacy and Other Increased Costs.



(i)If, after the Effective Date, the adoption or introduction of, or any change
in any applicable law, treaty, rule or regulation (whether domestic or foreign)
now or hereafter in effect and whether or not presently applicable to any Lender
or the Administrative Agent, or any interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender or the Administrative Agent with any
guideline, request or directive


56


of any such authority (whether or not having the force of law), including any
risk based capital guidelines (each, a “Change in Law”), affects or would affect
the amount of capital or liquidity required to be maintained by such Lender or
the Administrative Agent (or any corporation controlling such Lender or the
Administrative Agent) and such Lender or the Administrative Agent, as the case
may be, determines that the amount of such capital or liquidity is increased by
or based upon the existence of such Lender’s or the Administrative Agent’s
obligations or Borrowings hereunder and such increase has the effect of reducing
the rate of return on such Lender’s or the Administrative Agent’s (or such
controlling corporation’s) capital as a consequence of such obligations or


v

--------------------------------------------------------------------------------




Borrowings hereunder to a level below that which such Lender or the
Administrative Agent (or such controlling corporation) could have achieved but
for such circumstances (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Lender or the Administrative Agent
to be material (collectively, “Increased Costs”), then the Administrative Agent
or such Lender shall notify the Borrower, and thereafter the Borrower shall pay
to such Lender or the Administrative Agent, as the case may be, within ten (10)
Business Days of written demand therefor from such Lender or the Administrative
Agent, additional amounts sufficient to compensate such Lender or the
Administrative Agent (or such controlling corporation) for any increase in the
amount of capital or liquidity and reduced rate of return which such Lender or
the Administrative Agent reasonably determines to be allocable to the existence
of such Lender’s or the Administrative Agent’s obligations or Borrowings
hereunder. A statement setting forth the amount of such compensation, the
methodology for the calculation and the calculation thereof which shall also be
prepared in good faith and in reasonable detail by such Lender or the
Administrative Agent, as the case may be, shall be submitted by such Lender or
by the Administrative Agent to the Borrower, reasonably promptly after becoming
aware of any event described in this Section 5.01(b) and shall be conclusively
presumed to be correct, absent manifest error. Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.


(ii)Notwithstanding the foregoing, however, the Borrower shall not be required
to pay any increased costs under Section 5.01(a), Section 5.01(b) or Section
2.07(d) for any period ending prior to the date that is 180 days prior to the
making of a Lender’s initial request for such additional amounts unless the
applicable Change in Law or other event resulting in such increased costs is
effective retroactively to a date more than 180 days prior to the date of such
request, in which case a Lender’s request for such additional amounts relating
to the period more than 180 days prior to the making of the request must be
given not more than 180 days after such Lender becomes aware of the applicable
Change in Law or other event resulting in such increased costs.


Section 5.02. Reimbursement of Prepayment Costs. If (a) the Borrower makes any
payment of principal with respect to any Eurodollar Borrowing or Quoted Rate
Loan on any day other than the last day of the Interest Period applicable
thereto (whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (b) the Borrower converts or refunds (or attempts
to convert or refund) any such Borrowing or Loan on any day other than the last
day of the Interest Period applicable thereto (except as described in Section
2.08(e)); (c) the Borrower fails to borrow, refund or convert any Eurodollar
Borrowing or Quoted Rate Loan after notice has been given by the Borrower to the
Administrative Agent in accordance with the terms hereof requesting such
Borrowing or Loan; or (d) if the Borrower fails to make any payment of principal
in respect of a Eurodollar Borrowing or Quoted Rate Loan when due, the Borrower
shall reimburse the Administrative Agent for itself and/or on behalf of any
Lender, as the case may be, within ten (10) Business Days of written demand
therefor for any resulting loss, cost or expense incurred (excluding the loss of
any Applicable Margin) by the Administrative Agent and Lenders, as the case may
be, as a result thereof, including, without limitation, any such loss, cost or
expense incurred in obtaining,


57


liquidating, employing or redeploying deposits from third parties, whether or
not the Administrative Agent and Lenders, as the case may be, shall have funded
or committed to fund such Borrowing or Loan. The amount payable hereunder by the
Borrower to the Administrative Agent for itself and/or on behalf of any Lender,
as the case may


v

--------------------------------------------------------------------------------




be, shall be deemed to equal an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, refunded or converted, for the period from the date of such prepayment
or of such failure to borrow, refund or convert, through the last day of the
relevant Interest Period, at the applicable rate of interest for said
Borrowing(s) or Loans(s) provided under this Agreement, over (ii) the amount of
interest (as reasonably determined by the Administrative Agent and the Lenders,
as the case may be) which would have accrued to the Administrative Agent and the
Lenders, as the case may be, on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank Eurocurrency market.
Calculation of any amounts payable to any Lender under this paragraph shall be
made as though such Lender shall have actually funded or committed to fund the
relevant Borrowing or Loan through the purchase of an underlying deposit in an
amount equal to the amount of such Borrowing or Loan and having a maturity
comparable to the relevant Interest Period; provided, however, that any Lender
may fund any Eurodollar Borrowing or Quoted Rate Loan, as the case may be, in
any manner it deems fit and the foregoing assumptions shall be utilized only for
the purpose of the calculation of amounts payable under this paragraph.


The Administrative Agent and the Lenders shall deliver to the Borrower a
certificate setting forth the basis for determining such losses, costs and
expenses, which certificate shall be conclusively presumed correct, absent
manifest error.


Section 5.03.    Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties under any Loan Document shall be made free and
clear of and without deduction for any Taxes; provided that if any applicable
law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Taxes from any such payments
by a Withholding Agent, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the Credit Parties shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made.


(b)Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or, at the option of the Administrative Agent, timely reimburse
it for the payment of, any Other Taxes.


(c)
Indemnification by the Borrower and Lenders.



(i)The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, as applicable, within 10 Business Days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, or
required to be withheld or deducted from a payment to such recipient on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the
relevant Governmental Authority. A certificate of the Administrative Agent, a
Lender or the Issuing Bank as to the amount of such payment or liability under
this Section 5.03 shall be delivered to the Borrower by a Lender


v

--------------------------------------------------------------------------------




(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, and shall be conclusive absent manifest
error.


(ii)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (A) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (B) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(b)(viii)
relating to the maintenance of a Participant Register and (C) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 5.03(c)(ii).


(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Credit Parties to a Governmental Authority pursuant to this Section 5.03,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)
Status of Lenders.



(i)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Withholding Agent, at the time or times reasonably requested by the Withholding
Agent, such properly completed and executed documentation reasonably requested
by the Withholding Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Withholding Agent as will enable the Withholding Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.03(e)(ii)(A)
and Section 5.03(e)(ii)(B) and Section 5.03(f) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to the applicable Withholding
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Withholding Agent), executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Withholding Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter


v

--------------------------------------------------------------------------------




upon the reasonable request of the Withholding Agent), whichever of the
following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W- 8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(II)
executed copies of IRS Form W-8ECI;



(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W- 8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner; and


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.
(f)
FATCA.



(i)If a payment made to a Lender under this Agreement would be subject to United
States federal withholding tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested


v

--------------------------------------------------------------------------------




by the Withholding Agent as may be necessary for the Withholding Agent to comply
with its obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 5.03(f)(i),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(ii)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


(g)Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.03, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g), the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Administrative Agent, Lender, or Issuing Bank to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to such Borrower or other indemnifying party or any other Person.


Section 5.04. Mitigation Obligations; Designation of Different Lending Office.
If any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 5.05. Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.04 or (c) any
Lender is a Defaulting Lender (or would constitute a Defaulting Lender under
clause (a) of the definition thereof but for such Lender’s good faith
determination that one or more conditions precedent to funding has not been
satisfied and the Borrower disputes such determination), (d) any Lender fails to
provide its consent to increase or maintain the Borrowing Base pursuant to
Section 2.06(c)


v

--------------------------------------------------------------------------------




(iii) and the Required Revolving Credit Lenders have provided their consent to
increase or maintain the Borrowing Base pursuant to Section 2.06(c)(iii), or (e)
in addition to the foregoing, in connection with any consent to or approval of
any proposed amendment, waiver, consent or release with respect to any Loan
Document (other than an increase in the Borrowing Base) that requires the
consent of each Lender or the consent of each Lender affected thereby, the
consent of the Required Revolving Credit Lenders shall have been obtained but
any Revolving Credit Lender has not so consented to or approved such proposed
amendment, waiver, consent or release, then the Borrower may, at its sole
expense and effort, upon notice to such Revolving Credit Lender and the
Administrative Agent (and, in the case of clause (d) above, within thirty (30)
days of the effectiveness of the redetermination of the Borrowing Base pursuant
to Section 2.06(d)), require, in the case of clauses (a) through (c) above, such
Lender (and, in the case of clause (d) above, within thirty (30) days of the
effectiveness of the redetermination of the Borrowing Base pursuant to Section
2.06(d)) to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04(a)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and the Issuing Bank, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in Reimbursement Obligations and Swing Line Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
Notwithstanding the foregoing, a Lender (other than a Defaulting Lender) shall
not be required to make any such assignment and delegation if such Lender (or
its Affiliate) is a Secured Swap Party with any outstanding Secured Swap
Agreement, unless on or prior thereto, (i) all such Swap Agreements have been
terminated or novated to another Person and such Lender (or its Affiliate) shall
have received payment of all amounts, if any, payable to it in connection with
such termination or novation, or (ii) other arrangements satisfactory to such
Secured Swap Party have been made with respect to any Obligations arising under
such Swap Agreements.


Section 5.06. Circumstances Affecting LIBO Rate Availability. If the
Administrative Agent or the Majority Revolving Credit Lenders (after
consultation with the Administrative Agent) shall determine in good faith that,
by reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in Eurodollars in the applicable amounts are not being
offered to the Administrative Agent or such Lenders at the applicable LIBO Rate,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower. Thereafter, until Administrative Agent notifies Borrower that such
circumstances no longer exist, (i) the obligation of the Lenders to make Loans
which bear interest at or by reference to the LIBO Rate, and the right of the
Borrower to convert a Borrowing to or refund an Borrowing as a Borrowing which
bear interest at or by reference to the LIBO Rate shall be suspended, (ii)
effective upon the last day of each Interest Period related to any existing
Eurodollar Borrowing, each such Eurodollar Borrowing shall automatically be
converted into a Borrowing which bears interest at or by reference to the
Alternate Base Rate (without regard to the satisfaction of any conditions to
conversion contained elsewhere herein), and (iii) effective immediately
following such notice, each Borrowing which bears interest at or by reference to
the Adjusted LIBO Rate shall automatically be converted into Borrowing which
bears interest at or by reference to the Alternate Base Rate without regard to
the reference in the definition thereof to the Adjusted LIBO Rate (and without
regard to the satisfaction of any conditions to conversion contained elsewhere
herein).




v

--------------------------------------------------------------------------------




Section 5.07. Laws Affecting LIBO Rate Availability. If, after the date of this
Agreement, the adoption or introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective
Eurodollar Lending Offices) with any request or directive (whether or not having
the force of law) of any such authority, shall make it unlawful or impossible
for any of the Lenders (or any of their respective Eurodollar Lending Offices)
to honor its obligations hereunder to make or maintain any Loan which bears
interest at or by reference to the LIBO Rate, such Lender shall forthwith give
notice thereof to the Borrower and to the Administrative Agent. Thereafter, (a)
the obligations of the applicable Lenders to make Loans which bear interest at
or by reference to the LIBO Rate and the right of the Borrower to convert
Borrowing into or refund a Borrowing as a Borrowing which bears interest at or
by reference to the LIBO Rate shall be suspended and thereafter only the
Alternate Base Rate shall be available, and (b) if any of the Lenders may not
lawfully continue to maintain a Borrowing which bears interest at or by
reference to the LIBO Rate, the applicable Borrowing shall immediately be
converted to a Borrowing which bears interest at or by reference to the
Alternate Base Rate. For purposes of this Section 5.07, a Change in Law or any
change in rule, regulation, interpretation or administration shall include,
without limitation, any change made or which becomes effective on the basis of a
law, rule, regulation, interpretation or administration presently in force, the
effective date of which change is delayed by the terms of such law, rule,
regulation, interpretation or administration.


Section 5.08. Eurodollar Lending Office. For any Eurodollar Loan, if the
Administrative Agent or a Lender, as applicable, shall designate a Eurodollar
Lending Office which maintains books separate from those of the rest of the
Administrative Agent or such Lender, the Administrative Agent or such Lender, as
the case may be, shall have the option of maintaining and carrying the relevant
Loan on the books of such Eurodollar Lending Office.


Section 5.09. Right of Lenders to Fund through Branches and Affiliates. Each
Lender (including without limitation the Swing Line Lender) may, if it so
elects, fulfill its commitment as to any Borrowing hereunder by designating a
branch or Affiliate of such Lender to make such Borrowing; provided that (a)
such Lender shall remain solely responsible for the performances of its
obligations hereunder and (b) no such designation shall result in any increased
costs to Borrower.


ARTICLE VI CONDITIONS PRECEDENT


Section 6.01. Effectiveness. The Existing Credit Agreement shall be amended and
restated in its entirety as set forth herein and this Agreement shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 12.02):


(a)The Administrative Agent, the Arrangers and the Lenders shall have received
all commitment and agency fees and all other fees and amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder (including, to the extent invoiced prior to the Effective
Date, the fees and expenses of Bracewell LLP, counsel to the Administrative
Agent).
(b)The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary or a Responsible Officer of the Credit Parties each setting
forth resolutions of the members, board of directors or other appropriate
governing body with respect to the authorization of the Credit Parties to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, the officers of the Credit
Parties who are authorized to sign the Loan Documents to which the Credit
Parties is a party and who will, until replaced by another officer or officers
duly authorized for that purpose, act as its


v

--------------------------------------------------------------------------------




representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, specimen signatures of such authorized officers, and the
limited liability company agreement, the articles or certificate of
incorporation and bylaws or other applicable organizational documents of the
Credit Parties, certified as being true and complete. The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Credit Parties to the
contrary.


(c)The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Credit Parties.


(d)
[Reserved].



(e)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.


(f)The Administrative Agent shall have received duly executed Revolving Credit
Notes payable to each Revolving Credit Lender requesting a Revolving Credit Note
in a principal amount equal to its Maximum Credit Amount dated as of the date
hereof.


(g)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of each Security Instrument described on Exhibit D (other than any
mortgages, deeds of trust or Control Agreement described thereon).


(h)The Administrative Agent shall have received an opinion of Haynes and Boone,
LLP, special counsel to the Credit Parties in form and substance reasonably
satisfactory to the Administrative Agent.


(i)The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties are carrying
insurance in accordance with Section 7.12.


(j)
[Reserved].



(k)The Administrative Agent shall be reasonably satisfied with the environmental
condition of the Oil and Gas Properties of the Credit Parties.


(l)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Credit Parties certifying that the Credit Parties have received
all consents and approvals required by Section 7.03.


(m)The Administrative Agent shall have received appropriate UCC and other lien
search certificates reflecting no prior Liens encumbering the Properties of the
Credit Parties for the State
of Delaware and any other jurisdiction requested by the Administrative Agent;
other than those being assigned or released on or prior to the Effective Date or
Permitted Liens.


(n)The Administrative Agent shall have received the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(c).


(o)The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not


v

--------------------------------------------------------------------------------




restricted to the USA PATRIOT Act.


(p)No material litigation, arbitration or similar proceeding shall be pending or
threatened which calls into question the validity or enforceability of this
Agreement, the other Loan Documents or the Transactions.


(q)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower dated the Effective Date, stating that to the best of
his or her respective knowledge, (i) the conditions set forth in this Article VI
have been satisfied to the extent required to be satisfied by the Borrower or
the other Credit Parties and assuming that the Administrative Agent and the
Lenders are satisfied with any items that are subject to their satisfaction;
(ii) the representations and warranties made by the Credit Parties in this
Agreement or any of the other Loan Documents, as applicable, are true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct); (iii) no Default or Event of Default shall have occurred and be
continuing; (iv) since December 31, 2016, nothing has occurred which has had, or
would reasonably be expected to have, a Material Adverse Effect; (v) there shall
have been no material adverse change to the financial statements referred to in
Section 7.04(a); and (vi) as of the Effective Date, after giving effect to the
extensions of credit on the Effective Date, the representations contained in
Section
7.22 with respect to the Credit Parties are true and correct.


(r)The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


Section 6.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding, but excluding a
Revolving Credit Borrowing to continue or convert any outstanding Revolving
Credit Borrowing), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit (but excluding any automatic renewal or extension of any Letter
of Credit, or amendment the sole purpose of which is to extend or renew any
Letter of Credit), is subject to the satisfaction of the following conditions:


(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(b)The representations and warranties of the Credit Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited
to an earlier date, in which case, on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date.


(c)The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed,


v

--------------------------------------------------------------------------------




any applicable Governmental Requirement.


(d)The receipt by the Administrative Agent of a Revolving Credit Borrowing
Request in accordance with Section 2.03 or a request for a Letter of Credit in
accordance with Section 2.07(b), as applicable.


Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through Section 6.02(c).


Section 6.03. Additional Conditions to Credit Events. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the Letter of Credit
Obligations will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or the Borrower will Cash Collateralize the Letter of Credit
Obligations in accordance with Section 2.07(b)(vii) and Section 2.07(f)(ix).


ARTICLE VII REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


Section 7.01. Organization; Powers. Each of the Credit Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.


Section 7.02. Authority; Enforceability. The Transactions are within each Credit
Party’s corporate, limited liability company, or partnership powers and have
been duly authorized by all necessary corporate, limited liability company or
partnership action and, if required, action by any holders of its Equity
Interests (including, without limitation, any action required to be taken by any
class of directors, managers or supervisors, whether interested or
disinterested, as applicable, of the Credit Parties or any other Person, in
order to ensure the due authorization of the Transactions). Each Loan Document
to which a Credit Party is a party has been duly executed and delivered by such
Credit Party and constitutes a legal, valid and binding obligation of such
Credit Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 7.03. Approvals; No Conflicts. The Transactions do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Credit Parties or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect other than the recording and filing of the Security
Instruments as required by this Agreement; and those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder or
could not reasonably be expected to have a Material Adverse Effect. The
Transactions do not contravene (a) any Credit Party’s certificate or articles of
incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreement, or other


v

--------------------------------------------------------------------------------




similar governance documents or (b) any law or any contractual restriction
binding on or affecting any Credit Party. At the time of each Borrowing and the
issuance, extension or increase of each Letter of Credit, such Borrower and such
Letter of Credit, and the use of the proceeds of such Borrower and such Letter
of Credit, will not contravene (a) the Borrower’s certificate of incorporation,
bylaws or other organizational documents or (b) any law or any contractual
restriction binding on or affecting the Borrower.


Section 7.04.    Financial Condition; No Material Adverse Change.


(a)The Credit Parties have heretofore furnished to the Lenders the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
of and for the fiscal year ending December 31, 2016 and the related audited
consolidated statements of income, cash flow, and retained earnings of the
Borrower and its consolidated Subsidiaries. The financial statements described
above present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP. The
financial statements described above have been prepared in good faith based upon
reasonable assumptions.


(b)Since December 31, 2016, no event, development or circumstance that could
reasonably be expected to cause a Material Adverse Effect has occurred.


(c)Except as listed on Schedule 7.04(c), no Credit Party has on the date hereof
after giving effect to the Transactions, any Debt (including Disqualified
Capital Stock) or any material off- balance sheet liabilities or partnership
liabilities, material liabilities for past due taxes, or any unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements, and the other written information provided by the Borrower to
Administrative Agent and the Lenders prior to the date hereof.


Section 7.05. Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Credit Party not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable probability of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, that involve any Loan Document or the Transactions.


Section 7.06. Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:


(a)the Credit Parties, their respective Subsidiaries and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws;


(b)the Credit Parties and their respective Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and the Credit Parties and their respective Subsidiaries have at all
times been and are in compliance with the terms and conditions of such Permits
and with all other requirements of applicable Environmental Laws, and none of
the Credit Parties or their respective Subsidiaries has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be denied;




v

--------------------------------------------------------------------------------




(c)there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against any Credit Party, their respective
Subsidiaries or any of their respective Properties or as a result of any
operations at such Properties;


(d)none of the Properties of the Credit Parties or their respective Subsidiaries
contain or have contained any: underground storage tanks; asbestos-containing
materials; landfills or dumps; hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or sites on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;


(e)there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any of the Credit Parties’
or their respective Subsidiaries’ Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of the Borrower, none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property;


(f)no Credit Party or its respective Subsidiaries has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Credit Parties’
or any of their respective Subsidiaries’ Properties and, to the Borrower’s
knowledge, there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice;


(g)there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Credit Parties’ or any of their respective Subsidiaries’ Properties
that could reasonably be expected to form the basis for a claim for damages or
compensation; and


(h)the Borrower has made available to the Administrative Agent complete and
correct copies of all environmental site assessment reports, and studies on
environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) that are in the Borrower’s
possession or control and relating to any of the Credit Parties’ or any of their
respective Subsidiaries’ Properties or operations thereon.


Section 7.07.    Compliance with the Laws and Agreements; No Defaults.


(a)Each of the Credit Parties is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(b)No Credit Party is in default and no event or circumstance has occurred
which, but for the expiration of any applicable grace period or the giving of
notice, or both, would constitute a default or would require any Credit Party to
Redeem or make any offer to Redeem under any indenture, note, credit agreement
or instrument pursuant to which any Material Indebtedness is outstanding or by
which any Credit Party or any of


v

--------------------------------------------------------------------------------




their Properties is bound.


(c)
No Default has occurred and is continuing.



Section 7.08. Investment Company Act. No Credit Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.


Section 7.09. Taxes. Each Credit Party has timely filed or caused to be filed
all federal income Tax returns and reports, and all other material Tax returns
and reports, required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which such Credit Party has set
aside on its books adequate reserves in accordance with GAAP or to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; such returns are complete and correct in all material
respects. The charges, accruals and reserves on the books of the Credit Parties
in respect of Taxes and other governmental charges are, adequate in the
aggregate for the payment of all unpaid Taxes, whether or not disputed, for the
period ended as of the date thereof and for any period prior thereto, and for
which the Credit Party may be liable in its own right, as withholding agent or
as a transferee of the assets of, or successor to, any Person, except for such
Taxes or reserves thereof, the failure to pay or provide for which does not and
could not reasonably expected to have a Material Adverse Effect. No Tax Lien has
been filed and, to the knowledge of the Borrower, no claim is being asserted
with respect to any such delinquent Tax or other such governmental charge,
except in connection with Taxes or other governmental charges that are being
contested in good faith by appropriate proceedings and for which such Credit
Party has set aside on its books adequate reserves in accordance with GAAP.


Section 7.10.    ERISA.


(a)The Credit Parties and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan.


(b)Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.


(c)
No Termination Event has occurred or is reasonably expected to occur.



(d)
Except as could not reasonably be expected to result in liability in excess of

$10,000,000, no act, omission or transaction has occurred which could result in
imposition on the Borrower, any other Credit Party or any ERISA Affiliate
(whether directly or indirectly) of either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or breach of fiduciary duty
liability damages under section 409 of ERISA.
(e)Full payment when due has been made of all amounts which the Credit Parties
or any ERISA Affiliate is required under the terms of each Plan or applicable
law to have paid as contributions to such Plan as of the date hereof.


(f)No Credit Party and no ERISA Affiliate sponsors, maintains, or contributes to
an employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, with respect to which its sponsorship of,
maintenance of or contribution to may not be terminated by the applicable Credit
Party or any ERISA Affiliate in its sole discretion at any time without any
liability other than for benefits due as of, or claims incurred prior to, the
effective


v

--------------------------------------------------------------------------------




date of such termination.


(g)The present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits by an amount which could reasonably be expected to have
a Material Adverse Effect.


(h)Neither the Borrower nor any Guarantor has had a complete or partial
withdrawal from any Multiemployer Plan for which there is any withdrawal
liability that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.


(i)Based upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Borrower has no reason to believe that the annual cost during
the term of this Agreement to the Borrower or any Guarantor for post-retirement
benefits to be provided to the current and former employees of the Borrower or
any member of the Guarantors under Plans that are welfare benefit plans (as
defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Effect.


Section 7.11. Disclosure; No Material Misstatements. The certificates, written
statements and reports, and other written information, taken as a whole,
furnished by or on behalf of the Credit Parties to the Administrative Agent and
the Lenders in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, do not contain any material misstatement
of fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not misleading as of the date such information is dated or certified; provided
that (a) to the extent any such certificate, statement, report, or information
was based upon or constitutes a forecast or projection, each Credit Party
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such certificate, statement, report, or
information (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Credit Parties make no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties after the Effective Date,
Borrower represents only that it is not aware of any material misstatement or
omission therein. There are no statements or conclusions in any Reserve Report
which are based upon or include material misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties of the Credit Parties and production and cost estimates contained
in each Reserve Report are necessarily based upon professional opinions,
estimates and projections and that the Credit Parties do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.


Section 7.12. Insurance. The Borrower has, and has caused all of its other
Credit Parties to have, all insurance policies sufficient for the compliance by
each of them with all material Governmental Requirements and all material
agreements and insurance coverage in at least amounts and against such risk


(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Credit Parties. The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance.


Section 7.13. Restriction on Liens. No Credit Party is a party to any material
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant


v

--------------------------------------------------------------------------------




Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Debt and the Loan Documents, or restricts any Credit
Party from paying dividends or making any other distributions in respect of its
Equity Interests to any other Credit Party, or restricts any Credit Party from
making loans or advances to any other Credit Party, or which requires the
consent of other Persons in connection therewith, except, in each case, for such
encumbrances or restrictions permitted under Section 9.14.


Section 7.14. Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Restricted Subsidiaries. The Borrower has no Foreign Subsidiaries.


Section 7.15. Location of Business and Offices. The correct legal name, business
address, type of organization and jurisdiction of organization, tax
identification number and other relevant identification numbers of the Credit
Parties are set forth on Schedule 1.3 hereto (or, in each case, as set forth in
a notice delivered to the Administrative Agent pursuant to Section 9.06 in
accordance with Section 12.01).


Section 7.16.    Properties; Titles, Etc.


(a)Each of the Credit Parties has good and defensible title to their respective
Oil and Gas Properties evaluated in the most recently delivered Reserve Report
(other than those disposed of in compliance with Section 9.11) and good title to
all its material personal Properties, in each case, free and clear of all Liens
except Permitted Liens. The Credit Parties own the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Credit Parties to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Credit Parties’ net revenue interest in such
Property.


(b)All leases and agreements necessary for the conduct of the business of the
Credit Parties are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases, which could reasonably be expected to have a Material Adverse Effect.


(c)The rights and Properties presently owned, leased or licensed by the Credit
Parties including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit the Credit Parties to conduct
their business in all material respects in the same manner as their business has
been conducted prior to the date hereof.


(d)All of the Oil and Gas Properties of the Credit Parties and all other
material Property of the Credit Parties, in each case, which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards by companies
engaged in the same or similar businesses operating in the same or similar
location.


71


(e)Each Credit Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by the Credit Parties does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate,


v

--------------------------------------------------------------------------------




could not reasonably be expected to result in a Material Adverse Effect. In all
material respects, the Credit Parties either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same.


Section 7.17. Maintenance of Properties. The Oil and Gas Properties (and
Properties unitized therewith) of Credit Parties have in all material respects,
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Credit Parties. Since the date of the Financial
Statements, neither the business nor any Property of any Credit Party has been
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, Permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy, except to the extent such adverse event
could not reasonably be expected to cause a Material Adverse Effect.


Section 7.18. Gas Imbalances, Prepayments. On a net basis there are no gas
imbalances, take or pay or other prepayments which would require the Credit
Parties to deliver Hydrocarbons produced from their Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding five percent (5%) of the annual production of gas of the Credit
Parties for the most recent calendar year (on a mcf basis) in the aggregate.


Section 7.19. Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report, no material agreements exist which are not cancelable on 90 days’ notice
or less without penalty or detriment for the sale of production from the Credit
Parties’ Hydrocarbons (including, without limitation, calls on or other rights
to purchase, production, whether or not the same are currently being exercised)
that pertain to the sale of production at a fixed price and have a maturity or
expiry date of longer than six (6) months from the date hereof.


Section 7.20. Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(e), as of the date of (or as of the date(s) otherwise set forth
in) such report, sets forth, a true and complete list of all Swap Agreements of
the Credit Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.


Section 7.21. Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used for working capital, for lease acquisitions,
for exploration and production operations, for development (including the
drilling and completion of producing wells), for the payment of fees and
expenses incurred in connection with this Agreement and for any other general
business purposes. The Credit Parties are not engaged principally, or as one of
its or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.
Section 7.22. Solvency. After giving effect to the transactions contemplated
hereby, the aggregate assets (after giving effect to amounts that could
reasonably be expected to be received by reason of indemnity, offset,


v

--------------------------------------------------------------------------------




insurance or any similar arrangement), at a fair valuation, of the Credit
Parties, taken as a whole, exceed the aggregate Debt of the Credit Parties on a
consolidated basis, the Credit Parties, taken as a whole, have not incurred and
do not intend to incur, and do not believe that they have incurred, Debt beyond
their ability to pay such Debt (after taking into account the timing and amounts
of cash they reasonably expect could be received and the amounts that they
reasonably expect could be payable on or in respect of their liabilities, and
giving effect to amounts that could reasonably be expected to be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures and the Credit Parties, taken as a whole, do not
have (and do not have reason to believe that they will have thereafter)
unreasonably small capital for the conduct of their business.


Section 7.23. Anti-Corruption Laws and Sanctions. Each Credit Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Credit Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Credit Parties and their respective officers and
directors and to the knowledge of each Credit Party its employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Credit Parties or any of their respective
directors, officers or employees, or (b) to the knowledge of the Credit Parties,
any agent of the Credit Parties or any of their respective Subsidiaries that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or applicable Sanctions.


Section 7.24.    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.


Section 7.25. Security Instruments. The Security Instruments are effective to
create in favor of the Administrative Agent, for the benefit of the Revolving
Credit Lenders, a legal, valid and enforceable security interest in the
Mortgaged Property and Collateral and proceeds thereof, as applicable, subject,
in the case of enforceability, to applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and to general principles of equity
and principles of good faith and fair dealing. The Obligations are secured by
legal, valid and enforceable first priority perfected Liens in favor of the
Administrative Agent, covering and encumbering (a) the Mortgaged Property and
(b) the Collateral granted pursuant to the Security Agreement, including the
pledged Equity Interests and the Deposit Accounts and Securities Accounts, in
each case to the extent perfection has occurred, as the case may be, by the
recording of a mortgage, the filing of a UCC financing statement, or, in the
case of Deposit Accounts and Securities Accounts, by obtaining of “control” or,
with respect to Equity Interests represented by certificates, by possession (in
each case, to the extent applicable in the applicable jurisdiction); provided
that Liens permitted by Section 9.03 may exist.


ARTICLE VIII AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all Reimbursement Obligations shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:


Section 8.01. Financial Statements; Ratings Change; Other Information. The
Borrower will furnish to the Administrative Agent for delivery to each Lender:
(a)Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 120 days after the end of
each fiscal year of the Borrower commencing with


v

--------------------------------------------------------------------------------




the fiscal year ending December 31, 2017, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception (other than a “going concern” or like qualification or exception that
is solely as a result of the Loans maturing within the next 365 days) and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.


(b)Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
commencing with the fiscal quarter ending June 30, 2017, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.


(c)Certificate of Financial Officer - Compliance. Concurrently with any delivery
of financial statements under Section 8.01(a) or Section 8.01(b), a compliance
certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit C hereto certifying as to whether a Default then exists and, if a
Default then exists, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, setting forth reasonably detailed
calculations demonstrating compliance with Section 9.01, and stating whether any
change in the application of GAAP to the Borrower’s financial statements has
been made since the preparation of the Borrower’s audited annual financial
statements most recently delivered under Section 8.01(a) (or, if no such audited
financial statements have yet been delivered, since the preparation of the
Financial Statements) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate.


(d)Certificate of Financial Officer - Annual Budget. As soon as available, but
in any event not later than 60 days after the end of each fiscal year of the
Borrower commencing with the fiscal year ending December 31, 2017, a certificate
of a Financial Officer of the Borrower, in form and substance satisfactory to
the Administrative Agent, detailing on a quarterly basis for such fiscal year
(i) the projected production of Hydrocarbons by the Credit Parties and the
assumptions used in calculating such projections,
(i)a consolidated operating budget and capital expenditures forecast for the
Credit Parties, with a breakdown of those capital expenditures to be used for
the development of proved undeveloped reserves in the Oil and Gas Properties of
the Credit Parties and the assumptions used in calculating such projections and
(iii) such other information as may be reasonably requested by the
Administrative Agent.


(e)Certificate of Financial Officer - Swap Agreements. Concurrently with any
delivery of each Reserve Report under Section 8.12(a), a certificate of a
Financial Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Credit Parties, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value
therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.




v

--------------------------------------------------------------------------------




(f)Certificate of Insurer - Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), one or more certificates of
insurance coverage from the Credit Parties’ insurance broker or insurers with
respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of the applicable policies.


(g)SEC and Other Filings; Reports to Shareholders. To the extent not readily
available on a public web site or on an intranet web site to which the
Administrative Agent has access, then promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be. Documents required to be delivered pursuant to Section 8.01(a),
Section 8.01(b), and this Section 8.01(g) may be delivered electronically and
shall be deemed to have been delivered on the date on which the Borrower posts
such documents to EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).


(h)Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement with respect to Material Indebtedness, and
not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.


(i)Production Report and Lease Operating Statements. Within 45 days after the
end of each fiscal quarter commencing with the fiscal quarter ending June 30,
2017, a report setting forth, for each calendar month during the then current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, setting forth the related ad valorem, severance and production taxes
and lease operating expenses attributable thereto and incurred for each such
calendar month, and setting forth the drilling and operations for each such
calendar month.


(j)
[Reserved].



(k)Other Accounting Reports. Promptly upon receipt thereof, a copy of each other
material report or letter submitted to the Borrower or any consolidated
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Borrower and its consolidated
Subsidiaries, and a copy of any response by the Borrower or any consolidated
Subsidiary, or the board of managers or directors (or other applicable governing
body) of the Borrower or any consolidated Subsidiary, to such letter or report,
in each case excluding any routine correspondence.


(l)Notices Under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any default statement or notice of default furnished to any Person
pursuant to the terms of any Permitted Unsecured Note or any other indenture,
loan or credit or other similar agreement governing Material Indebtedness
(including, without limitation, Permitted Unsecured Notes), other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 8.01.
(m)Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of the Credit Parties (including any Plan and any reports or
other information required to be filed with respect thereto under the Code or
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.


Section 8.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt


v

--------------------------------------------------------------------------------




(but in any event not later than five (5) days following the occurrence thereof)
written notice of the following:


(a)the occurrence of any Default;


(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Credit Parties or any of their
respective Subsidiaries not previously disclosed in writing to the Lenders or
any material adverse development in any action, suit, proceeding, investigation
or arbitration (whether or not previously disclosed to the Lenders) that, in
either case, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;


(c)the occurrence of any Termination Event that results in, or could reasonably
be expected to result in, a Material Adverse Effect;


(d)any condition or event of which the Borrower has knowledge, which condition
or event has resulted or may reasonably be expected to result in a Material
Adverse Effect;


Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


Section 8.03. Existence; Conduct of Business. The Borrower will, and will cause
each other Credit Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (a) its legal existence as a
Person organized or existing under the laws of the United States, any state
thereof, the District of Columbia, or any territory thereof and (b) the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.


Section 8.04. Payment of Obligations. The Borrower will, and will cause each
other Credit Party to, pay its obligations, including Tax liabilities of the
Credit Parties, before the same shall become delinquent or in default, except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Credit Parties have set aside on their books
adequate reserves with respect thereto in accordance with GAAP and the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect or result in the seizure or levy of any Oil and Gas
Property or other material Property of any Credit Party.


Section 8.05. Performance of Obligations under Loan Documents. The Borrower will
pay the Loans in accordance with the terms hereof, and the Borrower will, and
will cause each other Credit Party to, do and perform every act and discharge
all of the obligations to be performed and discharged by them
under the Loan Documents, including, without limitation, this Agreement, at the
time or times and in the manner specified.


Section 8.06.    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each other Credit Party to:


(a)operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas


v

--------------------------------------------------------------------------------




Properties and other material Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry in the same or
similar locations in which such Property is located and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.


(b)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all of its Oil and Gas Properties, except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


(c)promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties in any material respect and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder, except, in each case,
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


(d)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards in the same or
similar locations in which the Properties are located, the obligations required
by the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


(e)to the extent the Borrower is not the operator of any Property, the Credit
Parties shall use reasonable efforts to cause the operator to comply with this
Section 8.06.


Section 8.07. Insurance. The Borrower will, and will cause each other Credit
Party to, maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The Administrative Agent and the Lenders shall be named as
additional insureds in respect of such liability insurance policies, and the
Administrative Agent shall be named as loss payee with respect to Property loss
insurance covering Collateral and such policies shall provide that the
Administrative Agent shall receive 30 days’ notice of cancellation or
non-renewal (or 10 days’ prior notice in the case of cancellation or non-renewal
resulting from non-payment of premium) and provide for a waiver of subrogation
in favor of the Administrative Agent and the Lenders.


Section 8.08. Books and Records; Inspection Rights. The Borrower will, and will
cause each other Credit Party to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP are made of all
dealings and transactions in relation to its business and activities.


The Borrower will, and will cause each other Credit Party to, permit any
representatives designated by the Administrative Agent or Majority Revolving
Credit Lenders, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and


v

--------------------------------------------------------------------------------




condition with its officers and independent accountants, all at such reasonable
times and as reasonably requested and at the sole expense of the Borrower;
provided, however, unless an Event of Default then exists and is continuing, not
more than one such inspection per calendar year shall be at the expense of the
Borrower.


Section 8.09. Compliance with Laws. The Borrower will, and will cause each other
Credit Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by
itself, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions. Without limitation of
the foregoing, the Borrower shall, and shall cause each other Credit Party,
obtain, as soon as practicable, all consents or approvals required from the
United States or any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an acceptable security
interest in the Credit Parties’ Oil and Gas Properties to the extent required
under Section 6.01(g) and Section 8.14(a).


Section 8.10.    Environmental Matters.


(a)The Borrower shall at its sole expense: comply, and shall cause its
Properties and operations and each of their respective Subsidiaries and each
such Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could reasonably be expected to have a
Material Adverse Effect; not Release or threaten to Release, and shall cause
each of their respective Subsidiaries not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of their or their respective
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by their or any of their respective Subsidiaries’ operations
except in compliance with applicable Environmental Laws, the Release or
threatened Release of which could reasonably be expected to have a Material
Adverse Effect; timely obtain or file, and shall cause each of their respective
Subsidiaries to timely obtain or file, all Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the their or their respective
Subsidiaries’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; promptly commence and diligently
prosecute to completion, and shall cause each of their respective Subsidiaries
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future Release or threatened Release of
any Hazardous Material on, under, about or from any of their or their respective
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
conduct, and cause their respective Subsidiaries to conduct, their respective
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to cause the
Borrower or its Subsidiaries to owe material damages or compensation; and
establish and implement, and shall cause its respective Subsidiaries to
establish and implement, such procedures as may be necessary to continuously
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.


(b)If the Borrower or any of its Subsidiaries receives written notice of any
action or, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any


78


v

--------------------------------------------------------------------------------






Person against it, the Borrower or any of its Subsidiaries or their Properties,
in each case in connection with any Environmental Laws, the Borrower will
promptly (but in any event within five (5) days) after any Responsible Officer
learns thereof give written notice of the same to Administrative Agent if the
Borrower could reasonably anticipate that such action will result in liability
(whether individually or in the aggregate) in excess of $5,000,000, not fully
covered by insurance, subject to normal deductibles.


(c)The Borrower will, and will cause each other Credit Party to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders (no more than once per year in the
absence of any Event of Default or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any acquisition after the Effective Date of material Oil and Gas
Properties of the Credit Parties.


Section 8.11.    Further Assurances.


(a)The Borrower at its sole expense will, and will cause each other Credit Party
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of any Credit Party, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the collateral intended as security for the Obligations, or to correct any
omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.


(b)The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property or any other Collateral without the signature
of any Credit Party where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property, in either case, or any part thereof shall be sufficient as a
financing statement where permitted by law.


Section 8.12.    Reserve Reports.


(a)On or before April 1 and October 1 of each year, commencing October 1, 2017,
the Borrower shall furnish to the Administrative Agent and the Revolving Credit
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and the other Credit Parties as of the immediately preceding December 31 or June
30, respectively. The Reserve Report as of December 31 of each year shall be
prepared or audited by one or more Approved Petroleum Engineers, and the June 30
Reserve Report of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate in all material respects (with appropriate exceptions for
projections and cost estimates) and to have been prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report.


(b)In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent and the Revolving Credit Lenders a Reserve Report prepared
by or under the supervision of the chief engineer of the Borrower who shall
certify such Reserve Report to be true and accurate in all material respects
(with appropriate exceptions for projections and cost estimates) and to have
been prepared in accordance with the procedures used in the immediately
preceding December 31 Reserve Report. For any Interim Redetermination


v

--------------------------------------------------------------------------------




requested by the Administrative Agent or the Borrower
pursuant to Section 2.06(b), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent as soon as possible, but
in any event no later than thirty (30) days following the receipt of such
request.


(c)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Revolving Credit Lenders a certificate from a
Responsible Officer certifying that, except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
the Oil and Gas Properties evaluated in such Reserve Report which would require
any Credit Party to deliver Hydrocarbons either generally or produced from such
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor, none of their proved Oil and Gas Properties have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which certificate shall list all such Oil and
Gas Properties sold and attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the total value of the proved Oil and Gas
Properties that the value of such Mortgaged Properties represents in compliance
with Section 8.14(a).


Section 8.13.    Title Information.


(a)On or before the delivery to the Administrative Agent and the Revolving
Credit Lenders of each Reserve Report required by Section 8.12(a), the Borrower
will deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with
satisfactory title information previously delivered to the Administrative Agent,
satisfactory title information on at least 85% of the total value of the proved
Oil and Gas Properties evaluated by such Reserve Report.


(b)If the Borrower has provided title information for additional Properties
under (a), the Borrower shall, within 60 days after notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens having
an aggregate equivalent value or (iii) deliver title information in form and
substance reasonably requested by the Administrative Agent so that the
Administrative Agent shall have received, together with satisfactory title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 85% of the total value of the proved Oil and Gas
Properties of the Credit Parties evaluated by such Reserve Report.


(c)If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 85% of the total value of the proved Oil and Gas Properties
of the Credit Parties evaluated in the most recent Reserve Report, such
inability to cure or comply shall not be a Default, but instead the
Administrative Agent and/or the Required Revolving Credit Lenders shall have the
right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by the Administrative Agent or the
Required Revolving Credit Lenders: such unacceptable Mortgaged Property shall
not count towards the 85% requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Required Revolving Credit
Lenders to cause the Borrower


v

--------------------------------------------------------------------------------




to be in compliance with the requirement to provide acceptable title information
on 85% of the total value of the
proved Oil and Gas Properties of the Credit Parties. This new Borrowing Base
shall become effective immediately after receipt of such notice.


Section 8.14.    Agreement to Pledge; Additional Guarantors.


(a)The Borrower shall, and shall cause each other Credit Party to, grant to the
Administrative Agent a Lien on all Property of the Borrower or any other Credit
Party now owned or hereafter acquired promptly after receipt of a written
request from the Administrative Agent; provided that
(i)unless an Event of Default has occurred and is continuing and other than as
provided in clause (iii) below, in no event shall the Administrative Agent be
permitted to request or the Borrower be required to grant a Lien on any Oil and
Gas Properties that exceeds 85% of the total value of the proved Oil and Gas
Properties evaluated in the most recently completed Reserve Report, (ii) the
Borrower shall not be required to grant a Lien encumbering more than 66% of the
outstanding voting securities in any Foreign Subsidiary unless the granting of
such Lien would not result in a material adverse tax consequence to the Borrower
or any of its Restricted Subsidiaries, (iii) the Borrower shall not be required
to grant a Lien encumbering Equity Interests of Unrestricted Subsidiaries, and
(iv) any other Property excluded from the grant of Liens in accordance with the
terms of the Security Instruments. If an Event of Default has occurred and is
continuing, the Administrative Agent is permitted to request, and the Borrower
shall be required to promptly (but in any event within three (3) Business Days
after Administrative Agent delivers the Borrower a form of Security Instruments
for such Oil and Gas Properties (other than any exhibits or schedules thereto))
grant a Lien on substantially all of the Credit Parties’ Oil and Gas Properties
(whether or not such Oil and Gas Properties constitute proved Oil and Gas
Properties). Such form of Security Instruments shall reaffirm any Lien granted
in any Oil and Gas Property prior thereto. All such Liens shall be superior to
all Liens or rights of any other Person in the Property encumbered thereby
(other than Permitted Liens) and will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary of the
Borrower places a Lien on its Oil and Gas Properties and such Subsidiary is not
a Guarantor, then it shall become a Guarantor and comply with clause (b) of this
Section.


(b)The Borrower shall promptly cause each Subsidiary that is not an Unrestricted
Subsidiary to guarantee the Obligations pursuant to the Guaranty Agreement. In
connection with any such guaranty, the Borrower shall, or shall cause such
Subsidiary to, promptly, but in any event no later than 30 days (or such later
date as the Administrative Agent may agree in its reasonable discretion) after
the formation or acquisition (or other similar event) of such Subsidiary to,
execute and deliver a supplement to the Guaranty Agreement executed by such
Subsidiary, a supplement executed by such Subsidiary to the Security Agreement
executed by the Credit Parties on the Effective Date, a pledge all of the Equity
Interests of such Subsidiary (including, without limitation, in the event that
the Equity Interests of such Subsidiary are certificated, delivery of original
certificates evidencing such Equity Interests, together with an appropriate
undated transfer power for each such certificate duly executed in blank by the
registered owner thereof), if such Subsidiary owns proved Oil and Gas
Properties, a mortgage or deed of trust to the extent required to be in
compliance with Section 8.14(a) and execute and deliver such other additional
Security Instruments, closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent or the Majority
Revolving Credit Lenders.


Section 8.15. ERISA Compliance. The Borrower will promptly furnish and will
cause each other Credit Party and any ERISA Affiliate to promptly furnish to the
Administrative Agent promptly after request therefor by


v

--------------------------------------------------------------------------------




the Administrative Agent, copies of each annual and other report with respect to
each Plan or any trust created thereunder, and promptly upon becoming aware of
the occurrence of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code for which no


exception exists or is available by statute, regulation, administrative
exemption, or otherwise, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer of the Borrower, such Credit Party or the ERISA Affiliate, as the case
may be, specifying the nature thereof, what action the Borrower, such Credit
Party or the ERISA Affiliate is taking or proposes to take with respect thereto,
and, when known, any action taken or proposed by the Internal Revenue Service or
the Department of Labor with respect thereto.


Section 8.16. Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from their proved
Oil and Gas Properties during the period of such contract, contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from
proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Credit Parties that
any Credit Party has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and other contracts for the purchase and/or sale of
Hydrocarbons of third parties (a) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken or which are cancelable on 60 days- notice or
less without penalty or detriment for the sale of production from the Borrower’s
or the Subsidiaries’ Hydrocarbons, and (b) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.


Section 8.17.    Unrestricted Subsidiaries. The Borrower:


(a)will cause the management, business and affairs of each Credit Party to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
Properties of the Credit Parties to be commingled) so that each Unrestricted
Subsidiary will be treated as an entity separate and distinct from Credit
Parties;


(b)will cause each Unrestricted Subsidiary (i) to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of any Credit Party
and (ii) to observe all corporate formalities;


(c)will not, and will not permit any other Credit Party to, incur, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries;


(d)will not, and will not permit any other Credit Party to, permit any credit
agreement for a senior credit facility, a loan agreement for a senior credit
facility, a note purchase agreement for the sale of promissory notes or an
indenture governing capital markets debt instruments pursuant to which any
Credit Party is a borrower, issuer or guarantor (the “Relevant Debt”), the terms
of which would, upon the occurrence of a default under any Debt of an
Unrestricted Subsidiary, (i) result in, or permit the holder of any Relevant
Debt to declare a default on such Relevant Debt or (ii) cause the payment of any
Relevant Debt to be accelerated or payable before the fixed date on which the
principal of such Relevant Debt is due and payable;


(e)will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of,


v

--------------------------------------------------------------------------------




any Credit Party;


(f)will not, and will not permit any Credit Party to, create, assume, incur or
suffer to exist any Lien on or in respect of any of its Property (other than any
of its interest in the Equity Interest of an Unrestricted Subsidiary) for the
benefit of an Unrestricted Subsidiary;
(g)will not and will not permit any Credit Party to, sell, assign, pledge, or
otherwise transfer any of its Properties to any Unrestricted Subsidiary, except
as permitted under Section 9.11 and on terms permitted by Section 9.12; and


(h)except as permitted under Section 9.05, make or permit to exist any loans,
advances, or capital contributions to, or make any investment in, or purchase or
commit to purchase any stock or other securities or evidences of indebtedness of
or interests in, any Unrestricted Subsidiary or in any of its Properties.


Section 8.18. Account Control Agreements. The Borrower will, and will cause each
other Credit Party to, (a) in connection with any Deposit Account and/or any
Securities Account (other than an Excluded Account for so long as it is an
Excluded Account), cause such Deposit Account and/or Securities Account (other
than an Excluded Account for so long as it is an Excluded Account) to be subject
to a Control Agreement within thirty (30) days after the Effective Date (or such
longer period of time as may be agreed to by the Administrative Agent). The
Borrower, for itself and on behalf of the other Credit Parties, hereby
authorizes the Administrative Agent to deliver notices to the depositary banks
and securities intermediaries pursuant to any Control Agreement under any one or
more of the following circumstances: (x) following the occurrence of and during
the continuation of an Event of Default, (y) as otherwise agreed to in writing
by the Borrower or any Credit Party, as applicable, and (z) as otherwise
permitted by applicable law. As to Deposit Accounts and Securities Accounts (in
each case, other than an Excluded Account for so long as it is an Excluded
Account) established by the Borrower or any other Credit Party after the
Effective Date, the Borrower will, and will cause each other Credit Party to,
cause such Deposit Account and/or Securities Accounts to be subject to a Control
Agreement within fourteen (14) days after the establishment thereof (or such
longer period of time as may be agreed to by the Administrative Agent).


Section 8.19. Post-Closing. The Borrower will, and will cause each other Credit
Party to, within ten (10) Business Days after the Effective Date, deliver (a) to
the Administrative Agent such title information as the Administrative Agent may
reasonably require satisfactory to the Administrative Agent setting forth the
status of title to Oil and Gas Properties to which at least 85% of the total
value of the proved reserves of Hydrocarbons evaluated in the Initial Reserve
Report are attributed, (b) to the Administrative Agent duly executed mortgages
and/or deeds of trust (in such number as may be requested by the Administrative
Agent) such that the Administrative Agent shall be reasonably satisfied that the
mortgages and/or deeds of trust create first priority, perfected Liens (subject
only to Permitted Liens) on, among other things, Oil and Gas Properties to which
at least 85% of the total value of the proved reserves of Hydrocarbons evaluated
in the Initial Reserve Report are attributed, and (c) an opinion of Haynes and
Boone, LLP, special counsel to the Credit Parties in form and substance
reasonably satisfactory to the Administrative Agent.


ARTICLE IX NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all Reimbursement Obligations shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:




v

--------------------------------------------------------------------------------




Section 9.01.    Financial Covenants.


(a)Current Ratio. Commencing June 30, 2017, and for each such fiscal quarter
ending thereafter, the Borrower will not permit, as of the last day of any such
fiscal quarter, the ratio of (i) the
Current Assets of the Borrower and the other Credit Parties to (ii) the Current
Liabilities of the Borrower and the other Credit Parties, to be less than 1.0 to
1.0.


(b)Leverage Ratio. Commencing June 30, 2017, and for each fiscal quarter ending
thereafter, the Borrower will not permit, as of the last day of any such fiscal
quarter, the ratio (the “Leverage Ratio”) of (i) the consolidated Total Debt of
the Borrower and the other Credit Parties as of such time to (ii) the Adjusted
EBITDAX of the Borrower and the other Credit Parties, to be greater than 4.00 to
1.00.


Section 9.02.    Debt. The Borrower will not, nor will it permit any other
Credit Party to, incur, create, assume or suffer to exist any Debt, except:


(a)the Notes or other Obligations arising under the Loan Documents, Cash
Management Agreements or the Secured Swap Agreements;


(b)Debt of the Borrower and the other Credit Parties existing on the date hereof
that is reflected on Schedule 9.02.


(c)Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that the aggregate principal amount of all Debt described in this
Section 9.02(b) at any one time outstanding shall not to exceed $25,000,000 in
the aggregate;


(d)intercompany Debt between the Borrower and any other Credit Party or between
Credit Parties; provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than a Credit Party; and, provided
further, that any such Debt owed by a Credit Party shall be subordinated to the
Obligations on terms set forth in the Guaranty Agreement;


(e)Debt constituting a guaranty by a Credit Party of Debt permitted to be
incurred under this Section 9.02;


(f)
other Debt not to exceed $30,000,000 in the aggregate at any one time
outstanding;



(g)
Debt arising under Swap Agreements in compliance with Section 9.16;



(h)(i) Debt in respect of unsecured notes existing on the Effective Date and
listed on Schedule 9.02(h) and (ii) other Debt in respect of unsecured notes;
provided that, with respect to any such Debt incurred after the Effective Date,
(A) no Default or Borrowing Base deficiency exists at the time of the incurrence
of such Debt or would result therefrom (including after giving effect to any
automatic reduction of the Borrowing Base pursuant to Section 2.06(e)), (B) such
Debt does not require any scheduled amortization of principal or have a maturity
date prior to 180 days after the Revolving Credit Maturity Date at the time of
the incurrence of such Debt, (C) the covenants and events of default contained
in the documentation governing such Debt are (I) in the case of financial
covenants, not more restrictive than the financial covenants of this Agreement
and the other Loan Documents and (II) in the case of other covenants and events
of default, taken as a whole, not more restrictive than the corresponding terms
of this Agreement and the other Loan Documents in each case as reasonably
determined in good faith by the Borrower, (D) the documents governing such Debt
do not contain any mandatory


v

--------------------------------------------------------------------------------




prepayment or Redemption provisions (other than customary redemption provisions
in connection with changes in control that also constitute an Event of Default
hereunder or certain asset dispositions) which would require a mandatory
prepayment or Redemption of such Debt in priority to the Loans, (E) immediately
before and after giving effect to the incurrence and any concurrent repayment of
such Debt with the proceeds thereof,
(I)
the Leverage Ratio, calculated on a pro forma basis, after giving effect to the
incurrence of such Debt,

as of the fiscal quarter end occurring immediately prior to the incurrence of
such Debt for which financial statements are available, to be greater than 4.00
to 1.00 and (II) the Borrower is in pro forma compliance with Section 9.01(a),
and (F) such Debt does not prohibit prior repayment of the Obligations;


(i)Debt which represents an extension, refinancing, or renewal of any of the
Permitted Unsecured Notes; provided that such Debt satisfies the conditions set
forth in Section 9.02(h);


(j) Debt to pay the deferred purchase price of Property; provided that (i) no
Default or Borrowing Base deficiency exists at the time of the incurrence of
such Debt or would result therefrom (including compliance with Section 9.01(b)
after giving pro forma effect to such incurrence), (ii) the covenants and events
of default contained in the documentation governing such Debt are, (A) in the
case of financial covenants, not more restrictive than the financial covenants
of this Agreement and the other Loan Documents and, (B) in the case of other
covenants and events of default, taken as a whole, not more restrictive than the
corresponding terms of this Agreement and the other Loan Documents in each case
as reasonably determined in good faith by the Borrower, (iii) the documents
governing such Debt do not contain any mandatory prepayment or Redemption
provisions (other than customary change of control or asset sale tender offer
provisions) which would require a mandatory prepayment or Redemption of such
Debt in priority to the Loans, (iv) such Debt does not prohibit prior repayment
of the Obligations and (v) the aggregate principal amount of all Debt described
in this Section 9.02(j) shall not exceed $100,000,000 outstanding at any one
time; and


Section 9.03.    Liens. The Borrower will not, nor will it permit any other
Credit Party to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:


(a)Liens securing the payment of any Obligations;


(b)
Excepted Liens;



(c)Liens on deposits of cash or securities securing the performance of bids,
trade contracts, leases, statutory obligations and other obligations of a like
mature incurred in the ordinary course of business;


(d)Liens on cash or securities of the Borrower or any other Credit Party in an
aggregate amount not to exceed $10,000,000 securing obligations arising under
(i) Swap Agreements that are intended to reduce or eliminate the risk of
fluctuations in the price of Hydrocarbons or (ii) any Swap Agreement between a
Credit Party and one or more financial institutions providing for the exchange
of nominal interest obligations between such Credit Party and such financial
institutions or the cap of the interest rate on any Debt of a Credit Party, in
each case, which are not prohibited by the terms of Section 9.16, with
counterparties that were not Secured Swap Parties;


(e)Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(b) but only on the Property under lease or the Property purchased
with such Purchase Money Indebtedness;


(f)Liens on Properties of the Borrower and the other Credit Parties existing on
the Effective


v

--------------------------------------------------------------------------------




Date that are reflected on Schedule 9.03; and


(g)Liens on Property not constituting Hydrocarbon Interests and not otherwise
permitted by the foregoing clauses of this Section 9.03; provided that the
aggregate principal or face amount of all Debt secured by such Liens pursuant to
this Section 9.03(f), and the fair market value of the
Properties subject to such Liens (determined as of the date such Liens are
incurred), shall not exceed
$10,000,000 in the aggregate at any time.


Section 9.04. Restricted Payments. The Borrower will not, nor will it permit any
other Credit Party to, declare or make, or agree to pay or make, directly or
indirectly (collectively in this section, “make”), any Restricted Payment
except:


(a)any Credit Party may make Restricted Payments to any other Credit Party;


(b)the Borrower may make Restricted Payments with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Capital Stock) of the Borrower or from the proceeds of a contemporaneous
issuance of Equity Interests of the Borrower, provided that no Borrowing Base
deficiency, Default or Event of Default has occurred, is continuing or would
result therefrom; and


(c)the Borrower may pay regularly scheduled dividends, in cash, on the Existing
Preferred Stock in an aggregate amount during any fiscal year not exceeding (i)
$8,000,000 in respect of dividends scheduled to be paid in such year plus (ii)
the amount of any previously deferred and unpaid regularly scheduled dividends;
provided that, after giving effect to the payment of any such deferred dividends
pursuant to this clause (ii), the Borrowing Base Utilization Percentage would be
less than 80%;


(d)the Borrower may repurchase or redeem shares of common Equity Interests of
the Borrower from any holder of less than 100 shares of such common Equity
Interests, provided that the aggregate amount paid for all such repurchases and
redemptions made pursuant to this clause (d) shall not exceed $5,000,000 in any
fiscal year;


(e)the Borrower may purchase, redeem or acquire, cancel or retire for value
capital stock, or options, warrants, equity appreciation rights or other rights
to purchase or acquire capital stock of the Borrower held by any existing or
former directors, employees or management of the Borrower or any Subsidiary of
the Borrower or their assigns, estates or heirs, in each case, in connection
with employee or director stock option, restricted stock or restricted stock
units, or stock purchase agreements or other agreements to compensate such
management employees or directors; provided that such redemptions or repurchases
pursuant to this clause (e) will not exceed $5,000,000 in the aggregate during
any calendar year and $20,000,000 in the aggregate for all such redemptions and
repurchases; and


(f)the Borrower may make any other Restricted Payments (other than dividends on
the Existing Preferred Stock); provided that (i) no Borrowing Base deficiency,
Default or Event of Default has occurred, is continuing or would result
therefrom, (ii) after giving pro forma effect to such Restricted Payment, (A)
the Borrowing Base Utilization Percentage would be less than 80%, and (B) the
Leverage Ratio shall not be greater than 3.00 to 1.00.


Section 9.05. Investments, Loans and Advances. The Borrower will not, nor will
it permit any other Credit Party to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:


v

--------------------------------------------------------------------------------






(a)the Investments reflected in the Financial Statements or disclosed to the
Lenders in Schedule 9.05;


(b)accounts receivable arising in the ordinary course of business and payable in
accordance with customary trade terms;
(c)direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of creation thereof;


(d)commercial paper maturing within one year from the date of creation thereof
rated in one of the two highest grades by S&P or Moody’s;


(e)demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;


(f)deposits in money market funds investing exclusively in Investments described
in Section 9.05(c), Section 9.05(d) or Section 9.05(e);


(g)
Investments made by any Credit Party in or to any other Credit Party;



(h)Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to any
Credit Party as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such obligations or upon the enforcement of such
obligations or of any Lien securing such obligations; provided that the Borrower
shall give the Administrative Agent prompt written notice in the event that the
aggregate amount of all Investments held at any one time under this Section
9.05(h) exceeds $5,000,000;


(i)
Investments constituting Debt permitted under Section 9.02;



(j)
other Investments not to exceed $25,000,000 in the aggregate at any time; and



(k)Investments in Joint Ventures and Unrestricted Subsidiaries, provided that
(i) the aggregate amount of all such Investments at any one time permitted by
this clause (k) shall not exceed
$75,000,000 (or its equivalent in other currencies as of the date of Investment)
and (ii) the Commitment Utilization Percentage is less than eighty percent (80%)
immediately before and immediately after giving effect to such Investment.


Section 9.06. Nature of Business; Organizational Changes. The Borrower (a) will
not, nor will it permit any other Credit Party to, allow any material change to
be made in the character of their business, taken as a whole, as an independent
oil and gas exploration and production company, (b) will provide prior written
notice to the Administrative Agent of any change in such Credit Party’s
corporate name, the location of such Credit Party’s chief executive office, such
Credit Party’s identity or corporate, limited liability or partnership structure
or in the jurisdiction in which such Credit Party is incorporated or formed,
such Credit Party’s jurisdiction of organization or such Credit Party’s
organizational identification number in such jurisdiction of organization,
and/or the Credit


v

--------------------------------------------------------------------------------




Party’s federal taxpayer identification number, and (c) will not, nor will it
permit any other Credit Party to, amend, modify, or supplement its certificate
of formation, limited liability company agreement, articles of incorporation,
by-laws, preferred stock designation or any other organic document of such
Credit Party without the prior written consent of the Administrative Agent
(other than minor amendments that are ministerial in nature and are not adverse
to the Lenders).


Section 9.07. Proceeds of Loans. The Borrower will not, nor will it permit any
other Credit Party to, permit the proceeds of the Loans to be used for any
purpose other than those permitted by Section 7.21.
No Credit Party or any Person acting on behalf of any Credit Party has taken or
will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate section
7 of the Securities Exchange Act of 1934 or any rule or regulation thereunder,
in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.


Section 9.08. ERISA Compliance. No Credit Party will, nor will it permit any of
its subsidiaries to, at any time:


(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, any other Credit Party or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code where such penalty or tax could reasonably
be expected to have a Material Adverse Effect.


(b)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, any other Credit Party or any
ERISA Affiliate is required to pay as contributions thereto where such penalty
or tax could reasonably be expected to have a Material Adverse Effect.


(c)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to any employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any material liability other than for benefits
due as of, or claims incurred prior to, the effective date of such termination,
or any employee pension benefit plan, as defined in section 3(2) of ERISA, that
is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.


(d)terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability to any Credit Party or any ERISA Affiliate
to the PBGC.


(e)permit to exist, or allow any ERISA Affiliate to permit to exist, any unpaid
minimum required contribution within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.


(f)incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan or a Multiemployer Plan under sections 515, 4062, 4063, 4064, 4201 or
4204 of ERISA that could reasonably be expected to result in liability of any
Credit Party exceeding $10,000,000.


v

--------------------------------------------------------------------------------






Section 9.09. Sale or Discount of Receivables. Except for receivables obtained
by any Credit Party out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, nor will it permit any other Credit Party
to, discount or sell (with or without recourse) any of its notes receivable or
accounts receivable to any Person other than another Credit Party.
Section 9.10. Mergers, Etc. The Borrower will not, nor will it permit any other
Credit Party to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (in this section, any such
transaction, a “consolidation”), or liquidate or dissolve; provided that, so
long as no Default has occurred and is then continuing, (a) any Subsidiary may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the survivor) (b) any other Subsidiary and any Unrestricted Subsidiary
may participate in a consolidation with the Borrower or any of its Subsidiaries
(provided that, if the Borrower participates in the consolidation, the Borrower
shall be the surviving entity, and otherwise, such Subsidiary (and not such
Unrestricted Subsidiary) shall be the continuing or surviving entity), and (c)
any Credit Party (other than the Borrower) may liquidate or dissolve so long as
all of its assets (if any) are distributed to another Credit Party in connection
with such liquidation or dissolution.


Section 9.11. Sale of Properties. The Borrower will not, nor will it permit any
other Credit Party to, sell, assign, farm-out, convey, swap, trade or otherwise
transfer (collectively in this section, “Transfer”) any Oil and Gas Property or
any interest in Hydrocarbons produced or to be produced therefrom or any Equity
Interest in any Credit Party that owns any Oil and Gas Property, commodity Swap
Agreement or any interest in Hydrocarbons produced or to be produced therefrom
(in this section, an “E&P Credit Party”) or unwind or terminate any commodity
Swap Agreements, except for:


(a)the sale of Hydrocarbons in the ordinary course of business;


(b)farmouts, swaps or trades of undeveloped acreage not included in the most
recently delivered Reserve Report and assignments in connection with such
farmouts, swaps or trades, sales or licenses of intellectual property, seismic,
and other geological or geophysical data, none of which, in the aggregate,
materially impair the operation of the business of any Credit Party, and the
abandonment of intellectual property, seismic, and other geological or
geophysical data that is no longer material to the operation of the business of
any Credit Party;


(c)the Transfer of equipment that is no longer necessary for the business of the
Borrower or such other Credit Party or is replaced by equipment of at least
comparable value and use;


(d)Transfers of Oil and Gas Properties to which no proved reserves of oil or
natural gas are attributed;


(e)Transfers of Oil and Gas Properties to which proved reserves of oil or gas
are attributed, provided that at least 80% of the consideration received in
respect of such sale or other disposition shall be cash or Oil and Gas
Properties to which proved reserves of oil or gas are attributed and with
respect to which the Administrative Agent has received reasonably satisfactory
Engineering Reports or the assumption of liabilities related to such transferred
Oil and Gas Properties;


v

--------------------------------------------------------------------------------






(f)Transfers of all (but not less than all) of the Equity Interests collectively
owned by the Borrower and its Subsidiaries in any E&P Credit Party;


(g)
the unwinding or termination of commodity Swap Agreements; and



(h)other Transfers of Property not permitted by the preceding clauses (a)
through (g) having a fair market value not to exceed $20,000,000 in any fiscal
year of the Borrower.
To the extent that, during any period between two successive Scheduled
Redetermination Dates, (1) Oil and Gas Properties with an aggregate Borrowing
Base value in excess of five percent (5%) of the Borrowing Base value of all Oil
and Gas Properties included in the Borrowing Base are Transferred pursuant to
the preceding subsection (e) and/or (f), as applicable, (2) commodity Swap
Agreements of the Credit Parties with an aggregate Borrowing Base value in
excess of five percent (5%) of the Borrowing Base value of all Oil and Gas
Properties included in the Borrowing Base are unwound or terminated pursuant to
the preceding subsection (g), or (3) Oil and Gas Properties and commodity Swap
Agreements of the Credit Parties with an aggregate Borrowing Base value in
excess of seven and one-half percent (7.5%) of the Borrowing Base value of all
Oil and Gas Properties included in the Borrowing Base are Transferred or unwound
or terminated pursuant to transactions of the nature described in the preceding
clauses (1) and (2), in each case, as determined by the Required Revolving
Credit Lenders, then the Borrowing Base shall be reduced, effective immediately,
by the Borrowing Base value (as determined by the Required Revolving Credit
Lenders) of such Oil and Gas Properties and/or commodity Swap Agreements that
are Transferred or unwound or terminated; provided that for purposes of this
sentence,
(i) a commodity Swap Agreement shall be deemed to have not been unwound or
terminated if, (x) such commodity Swap Agreement is novated from the existing
counterparty to a Secured Swap Party, with the Borrower or the applicable Credit
Party being the “remaining party” for purposes of such novation, or (y) upon its
termination or unwinding, it is replaced, in a substantially contemporaneous
transaction, with one or more commodity Swap Agreements with approximately the
same mark-to-market value and without cash payments to any Credit Party in
connection therewith, and (ii) an Oil and Gas Property shall be deemed to have
not been Transferred if upon its Transfer, it is (A) replaced, in a
substantially contemporaneous transaction, with Oil and Gas Properties with
approximately the same value as evidenced by reasonably satisfactory Engineering
Reports delivered to the Administrative Agent prior to the effectiveness of such
transaction and (B) pledged as Collateral pursuant to a Security Instrument
acceptable to the Administrative Agent delivered to the Administrative Agent
contemporaneous with the effectiveness of such transaction. For the purposes of
the preceding sentence, the Transfer of an E&P Credit Party owning such Oil and
Gas Properties and/or commodity Swap Agreements pursuant to Section 9.11(f)
shall be deemed the Transfer of the Oil and Gas Properties and the unwinding or
termination of the commodity Swap Agreements owned by such E&P Credit Party.


Section 9.12. Transactions with Affiliates. The Borrower will not, nor will it
permit any other Credit Party to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than one of the other Credit Parties)
unless such transactions are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate; provided, however, the foregoing provisions of this Section
9.12 shall not apply to: (i) the performance of employment, equity award, equity
option or equity appreciation agreements, plans or other similar compensation or
benefit plans or arrangements (including vacation plans, health and insurance
plans, deferred compensation plans and retirement or savings plans) entered into
by the Borrower or any Credit Party in the ordinary course of its business with
its or for the benefit of its employees, officers and directors and (ii) fees
and compensation to, and indemnity provided on behalf of, officers, directors,
and employees of the Borrower or any Credit Party in their capacity as such, to
the extent such fees and compensation are customary.




v

--------------------------------------------------------------------------------




Section 9.13.    Subsidiaries. The Borrower will not, nor will it permit any
other Credit Party to,
(a) create or acquire any additional Subsidiary or re-designate an Unrestricted
Subsidiary as a Restricted Subsidiary unless the Borrower gives prior written
notice to the Administrative Agent thereof and complies with Section 8.14(b), or
(b) sell, assign or otherwise dispose of any Equity Interests in any Credit
Party except (i) to another Credit Party or (ii) in compliance with Section
9.05, Section 9.10 and Section 9.11(d). No Credit Party shall have any Foreign
Subsidiaries.
Section 9.14. Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, nor will it permit any other Credit Party to, create, incur, assume or
suffer to exist any contract, agreement or understanding (other than this
Agreement, the Security Instruments, agreements with respect to Purchase Money
Indebtedness or Capital Leases secured by Liens permitted by Section 9.03(c),
but then only with respect to the Property that is the subject of such Capital
Lease or Purchase Money Indebtedness, and documents creating Liens which are
described in clause (d), (e) or (f) of the definition of “Excepted Liens”, but
then only with respect to the Property that is the subject of the applicable
lease, document or license described in such clause (d), (e) or (i) that in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property in favor of the Administrative Agent for the
benefit of the Lenders, or restricts any Credit Party from paying dividends or
making any other distributions in respect of its Equity Interests to any Credit
Party. The Borrower will not, nor will it permit any other Credit Party to,
prior to the date that is one year after the Maturity Date, make or offer to
make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any principal in respect of any
Permitted Unsecured Notes, except so long as (a) no Borrowing Base deficiency or
Default exists or results therefrom, (b) after giving pro forma effect to such
Redemption, the Commitment Utilization Percentage is not more than eighty
percent (80%) and (c) the Borrower is permitted to borrow under the terms of
this Agreement, including Section 6.02 hereof, any Credit Party may voluntarily
Redeem any principal in respect of such Debt; provided, however, the Borrower
will be permitted to extend, refinance or renew such Debt pursuant to the terms
of Section 9.02(i) hereof.


Section 9.15. Gas Imbalances. The Borrower will not, nor will it permit any
other Credit Party to, allow gas imbalances, take or pay or other prepayments
with respect to the Oil and Gas Properties of the Credit Parties that would
require such Credit Party to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed five percent (5%)
of the annual production of gas of the Credit Parties for the most recent
calendar year, on an mcf equivalent basis in the aggregate.


Section 9.16. Swap Agreements. The Borrower will not, nor will it permit any
other Credit Party to, enter into any Swap Agreements with any Person other than
(a) non-speculative Swap Agreements in respect of commodities with an Approved
Counterparty for a term of not more than 60 months and the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect other
than put or floor options as to which an upfront premium has been paid or basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, eighty-five
percent (85%) of the reasonably anticipated projected production from proved Oil
and Gas Properties based on the most recently delivered Reserve Report for each
month during which such Swap Agreement is in effect for each of crude oil,
natural gas, and natural gas liquids calculated separately, provided that the
Borrower shall, without causing a breach of this Section 9.16, have the option
to enter into commodity Swap Agreements with respect to reasonably forecasted
projected production from proved Oil and Gas Properties not then owned by the
Credit Parties but which are subject to a binding purchase agreement for which
one or more of the Credit Parties are scheduled to acquire such proved Oil and
Gas Properties within the applicable period (based upon the reserve report for
such proved Oil and Gas Properties that has been delivered to the Administrative
Agent); provided that, the notional volume of all production that is forecasted
to be produced from the proved Oil and Gas Properties that are to be acquired
under the definitive purchase agreement that is subject to Swap Agreements shall
not exceed thirty percent


v

--------------------------------------------------------------------------------




(30%) of the aggregate notional volume of crude oil, natural gas, and natural
gas liquids that are permitted to be subject to Swap Agreements pursuant to this
Section 9.16, without giving effect to such proposed purchase; provided further
that, if (A) if such purchase agreement does not close for any reason within
sixty
(1)days of the date required thereunder, including any binding extensions
thereof, (B) the Commitment Utilization Percentage (but only to the extent that
the Borrower is permitted to borrow such amount under the terms of this
Agreement, including Section 6.02 hereof) is not more than eighty-five percent
(85%) at any time prior to the closing of such proposed purchase (provided that,
such maximum percentage shall be increased to 90% if notional volume of all
production that is forecasted to be produced from the proved Oil


and Gas Properties that are to be acquired under the definitive purchase
agreement that is subject to Swap Agreements does not exceed twenty percent
(20%) of the aggregate notional volume of crude oil, natural gas, and natural
gas liquids that are permitted to be subject to Swap Agreement pursuant to this
Section 9.16, without giving effect to such proposed purchase), or (C) seven (7)
Business Days have passed since the termination of the binding purchase
agreement for such proposed acquisition, then the Credit Parties shall unwind or
otherwise terminate the Swap Agreements entered into with respect to production
that was to be acquired thereunder, and (b) non-speculative Swap Agreements in
respect of interest rates with an Approved Counterparty, the notional amounts of
which (when aggregated with all other Swap Agreements of the Credit Parties then
in effect) do not exceed eighty-five percent (85%) of the then outstanding
principal amount of the Borrower’s Debt for borrowed money. In no event shall
any Swap Agreement, other than a master Swap Agreement pursuant to which any
Credit Party executes only put or floor options as to which an upfront premium
has been paid, contain any requirement, agreement or covenant for any Credit
Party to post collateral or margin to secure its obligations under such Swap
Agreement other than (y) to the extent permitted under Section 9.03(d) and (z)
for the benefit of a Secured Swap Party pursuant to the Security Instruments as
contemplated herein.


Section 9.17.    Designation and Conversion of Subsidiaries and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.


(a)Unless designated as an Unrestricted Subsidiary in accordance with Section
9.17(b), any Person that becomes a Domestic Subsidiary of the Borrower or any of
its Restricted Subsidiaries shall be classified as a Restricted Subsidiary.


(b)The Borrower may designate by written notification thereof to the
Administrative Agent, any Person that would otherwise be a Restricted Subsidiary
of the Borrower, including a newly formed or newly acquired Person that would
otherwise be a Restricted Subsidiary of the Borrower, as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither a
Default nor a Borrowing Base deficiency would exist, (ii) such Person does not
own or operate any Oil and Gas Properties included in the most recently
delivered Reserve Report for which a Borrowing Base has been determined, other
than Oil and Gas Properties permitted to be sold or otherwise transferred
pursuant to Section 9.11 (which shall count as a Transfer thereunder), (iii)
such Person is not a guarantor or the primary obligor with respect to any Debt
permitted under Section 9.02(h) or Section 9.02(i) unless such Person will be
released contemporaneously with such designation, (iv) such Person is not a
party to any agreement, contract, arrangement or understanding with the Borrower
or any other Credit Party unless the terms of such agreement, contract,
arrangement or understanding are permitted by Section 9.12, (v) such designation
is deemed to be an Investment in an Unrestricted Subsidiary in an amount equal
to the fair market value as of the date of such designation of the Borrower's
direct or indirect ownership interest in such Person and such Investment would
be permitted to be made at the time of such designation under Section 9.05(k),
and (vi) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that such designation complies
with the requirements of this Section 9.17(b). For purposes of the foregoing,
the designation of a Person as an Unrestricted Subsidiary shall be deemed to be
the designation of all


v

--------------------------------------------------------------------------------




present and future subsidiaries of such Person as Unrestricted Subsidiaries.
Except as provided in this Section 9.17(b), no Restricted Subsidiary may be
re-designated as an Unrestricted Subsidiary.


(c)The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Credit Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such re-designation (or, if stated to have been made
expressly as of an earlier date, were true and correct in all material respects
as of such date), (ii) no Default would exist and (iii) the Borrower complies
with the requirements of Section 8.14, Section 8.18 and Section 9.12.


92


Any such designation shall be treated as a cash dividend in an amount equal to
the fair market value of the Borrower’s direct and indirect ownership interest
in such Person.


Section 9.18. Amendments to Permitted Unsecured Notes Documents. The Borrower
will not, nor will it permit any other Credit Party to, amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Permitted Unsecured Notes if (a) the
effect thereof would be to shorten the maturity of the Permitted Unsecured Notes
to a date that is earlier than 180 days after the Maturity Date, or (b) such
action adds or amends any representations and warranties, covenants or events of
default to be more restrictive or burdensome than this Agreement, in each case,
as reasonably determined in good faith by the Borrower without this Agreement
being contemporaneously amended to add similar provisions; provided that the
foregoing shall not prohibit the execution of supplemental agreements to add
guarantors if required by the terms thereof (provided that any such guarantor
also guarantees the Obligations pursuant to a Guaranty Agreement and each of
Borrower and such guarantor otherwise complies with Section 8.14(b)); and
provided further that nothing in this Section 9.18 shall prohibit the Borrower
from extending, refinancing, or renewing of the Permitted Unsecured Notes
pursuant to Section 9.02(i).


Section 9.19. Use of Proceeds and Letters of Credit. The Borrower will not
request any Borrowing or Letter of Credit, and no Credit Party shall use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.


Section 9.20. Environmental Matters. The Borrower will not, nor will it permit
any other Credit Party or any of its respective Subsidiaries to, undertake (or
allow to be undertaken at any Property subject to its control) anything which
will subject any such Property to any obligation to conduct any investigation or
remediation under any applicable Environmental Laws or regarding any Hazardous
Material that could reasonably be expected to have a Material Adverse Effect, it
being understood that the foregoing will not be deemed to limit (a) any
obligation under applicable Environmental Law to disclose any relevant facts,
conditions or circumstances to the appropriate Governmental Authority as and to
the extent required by any such Environmental Law, (b) any investigation or
remediation required to be conducted under applicable Environmental Law, (c) any
investigation reasonably requested by a prospective purchaser of any property,
provided that such investigation is subject to conditions and


v

--------------------------------------------------------------------------------




limitations (including indemnification and insurance obligations regarding the
conduct of such investigation) that are reasonably protective of the Credit
Parties, or (d) any investigation or remediation required pursuant to any lease
agreements with the owners of any Properties.


Section 9.21. Amendments to Organizational Documents. The Borrower will not, nor
will it permit any other Credit Party to, amend, supplement or otherwise modify
(or permit to be amended, supplemented or modified) its organizational documents
in any respect that would reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Revolving Credit Lenders without
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed).


Section 9.22. Changes in Fiscal Periods; Accounting Change. The Borrower will
not, nor will it permit any other Credit Party to, have its fiscal year end on a
date other than December 31 or change its method of determining fiscal quarters
or make a change in the method of accounting employed in the
preparation of the Financial Statements, unless required to conform to GAAP,
without the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed).


ARTICLE X
EVENTS OF DEFAULT; REMEDIES


Section 10.01. Events of Default. One or more of the following events shall
constitute an “Event of Default”:


(a)the Borrower shall fail to pay any principal of any Loan or any Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise.


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.


(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made (or incorrect in any respect in the case of any such
representation or warranty that is already qualified by materiality or by
reference to Material Adverse Effect).


(d)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02, Section 8.03(a), Section 8.07, Section
8.14, Section 8.19, or Article IX.


(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and
such failure shall continue unremedied for a period of thirty (30) days after
the earlier to occur of (i) a Responsible Officer of the Borrower or any other
any Credit Party having knowledge of such default or (ii) notice thereof from
the Administrative Agent to the Borrower.


(f)any Credit Party shall fail to make any payment of principal or interest on
any Material


v

--------------------------------------------------------------------------------




Indebtedness, when and as the same shall become due and payable, and such
failure to pay shall extend beyond any applicable period of grace.


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require any Credit Party to make an offer in respect
thereof.


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking liquidation, reorganization or other relief in respect of any
Credit Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered.


(a)any Credit Party shall voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
10.01(h), apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
for a substantial part of its assets, file an answer admitting the material
allegations of a petition filed against it in any such proceeding, make a
general assignment for the benefit of creditors or take any action for the
purpose of effecting any of the foregoing.


(b)any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due.


(c)one or more judgments for the payment of money in an aggregate amount in
excess of the greater of (i) $25,000,000 and (ii) the least of (x) a dollar
amount equal to five percent (5%) of the then effective Borrowing Base, (y) a
dollar amount equal to five percent (5%) of the then effective Aggregate Elected
Commitment Amount and (z) $50,000,000 (in each case, to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) shall be rendered
against any Credit Party or any combination thereof and the same shall remain
undischarged, unvacated or unbonded for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Credit
Party to enforce any such judgment.


(d)the Loan Documents after delivery thereof shall for any reason cease to be in
full force and effect and valid, binding and enforceable in accordance with
their terms against the Credit Parties party thereto or shall be repudiated by
any of them.


(e)
a Change in Control shall occur.



(f)The occurrence of any Termination Event that results in, or could reasonably
be expected to result in, liability of any Credit Party or ERISA Affiliate in
excess of $25,000,000.




v

--------------------------------------------------------------------------------




(g)
Any failure to cure any Borrowing Base deficiency in accordance with Section

3.03.


(h)The Administrative Agent shall fail to have a first priority, perfected Lien
(subject only to Permitted Liens) in any material portion of the Collateral as
determined by the Administrative Agent.


Section 10.02. Remedies.


(a)In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) and Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Majority Revolving Credit Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and declare
the Notes and the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Credit Parties accrued
hereunder and under the Notes and the other Loan Documents (including, without
limitation, the payment of cash collateral to secure the Letter of Credit
Obligations in an amount equal to the greater of (i) 105% of the amount of such
Letter of Credit Obligations and (ii) 105% of the maximum amount that may be
available to be drawn at any time prior to the stated expiry of all outstanding
Letters of Credit), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Credit Parties; and in case of an Event of Default described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Credit Parties accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the Letter of Credit Obligations in an amount equal to the
greater of (A) 105% of the amount of such Letter of Credit Obligations and (B)
105% of the maximum amount that may be available to be drawn at any time prior
to the stated expiry of all outstanding Letters of Credit), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Credit Party.


(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.


(c)All proceeds realized from the liquidation or other disposition of Collateral
or otherwise received after maturity of the Notes, whether by acceleration or
otherwise, shall be applied:


(i)first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;


(ii)second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders
as permitted hereunder;


(iii)third, pro rata to payment of accrued interest on the Revolving Credit
Loans and Swing Line Loans;


(iv)fourth, pro rata to payment of (A) principal outstanding on the Revolving
Credit Loans and Swing Line Loans and to serve as cash collateral to secure
outstanding Letter of Credit Obligations,


v

--------------------------------------------------------------------------------




(B) Obligations under Secured Swap Agreements then due and owing to Secured Swap
Parties and (C) liabilities to any Cash Management Bank arising in connection
with Secured Cash Management Agreements;


(v)
fifth, pro rata to any other Obligations;



(vi)sixth, any excess, after all of the Obligations shall have been indefeasibly
paid in full in cash, shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.


Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Credit Parties to preserve the allocation to the Obligations otherwise set
forth above in this Section 10.02.


ARTICLE XI THE AGENTS


Section 11.01. Appointment of Administrative Agent. Each Lender and the holder
of each Note (if issued) irrevocably appoints and authorizes Administrative
Agent to act on behalf of such Lender or holder under this Agreement and the
other Loan Documents and to exercise such powers hereunder and thereunder as are
specifically delegated to Administrative Agent by the terms hereof and thereof,
together with such powers as may be reasonably incidental thereto, including
without limitation the power to execute or authorize the execution of financing
or similar statements or notices, and other documents. In performing its
functions and duties under this Agreement, Administrative Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for any Credit
Party.


Section 11.02. [Reserved].


Section 11.03. Scope of Administrative Agent’s Duties. Administrative Agent
shall have no duties or responsibilities except those expressly set forth
herein, and shall not, by reason of this Agreement or by the arranging and other
services provided by the Administrative Agent, Co-Documentation Agent, Arrangers
or Joint Bookrunners or otherwise, have a fiduciary relationship with any Lender
(and no implied covenants or other obligations shall be read into this Agreement
against Administrative Agent). None of Administrative Agent, its Affiliates nor
any of their respective directors, officers, employees or agents shall be liable
to any Lender for any action taken or omitted to be taken by it or them under
this Agreement or any document executed pursuant hereto, or in connection
herewith or therewith with the consent or at the request of the Required (or all
of Lenders for those acts requiring consent of all of Lenders) (except for its
or their own willful misconduct or gross negligence), nor be responsible for or
have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by any Credit Party or any Affiliate thereof, or any officer
thereof contained herein or therein, (b) the effectiveness, enforceability,
validity or due execution of this Agreement or any document executed pursuant
hereto or any security thereunder, (c) the performance by the Credit Parties of
their respective obligations hereunder or thereunder, or (d) the satisfaction of
any condition hereunder or thereunder, including without limitation in
connection with the making of any Loan or the issuance of any Letter of Credit.
Administrative Agent and its Affiliates shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. Administrative Agent may treat the payee of any Note as the
holder thereof. Administrative Agent may employ agents and may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable to Lenders (except as to money or property


v

--------------------------------------------------------------------------------




received by them or their authorized agents), for the negligence or misconduct
of any such agent selected by it with reasonable care or for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.


Section 11.04. Successor Administrative Agent. Administrative Agent may resign
as such at any time upon at least thirty (30) days prior notice to Borrower and
each of Lenders. If Administrative Agent at any time shall resign or if the
office of Administrative Agent shall become vacant for any other reason,
Majority Revolving Credit Lenders shall, by written instrument, appoint
successor agent(s) (“Successor Administrative Agent”) satisfactory to such
Majority Revolving Credit Lenders and, so long as no Default or Event of Default
has occurred and is continuing, to Borrower (which approval shall not be
unreasonably withheld or delayed); provided, however that any such Successor
Administrative Agent shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States or any state thereof, or any
Affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, and shall have a combined capital and surplus
of at least $500,000,000. If the Person serving as Administrative Agent is a


97


Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Revolving Credit Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a Successor
Administrative Agent. If no such Successor Administrative Agent shall have been
so appointed by the Required Revolving Credit Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Revolving Credit Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. Such Successor Administrative Agent shall
thereupon become Administrative Agent hereunder, as applicable, and
Administrative Agent shall deliver or cause to be delivered to any successor
agent such documents of transfer and assignment as such Successor Administrative
Agent may reasonably request. If a Successor Administrative Agent is not so
appointed or does not accept such appointment before the resigning or removed
Administrative Agent’s resignation or removal becomes effective, the resigning
or removed Administrative Agent may appoint a temporary successor to act until
such appointment by the Majority Revolving Credit Lenders or Required Revolving
Credit Lenders, as applicable, and, if applicable, Borrower, is made and
accepted, or if no such temporary successor is appointed as provided above by
the resigning or removed Administrative Agent, the Majority Revolving Credit
Lenders shall thereafter perform all of the duties of the resigning or removed
Administrative Agent hereunder until such appointment by the Majority Revolving
Credit Lenders and, if applicable, Borrower, is made and accepted. Such
Successor Administrative Agent shall succeed to all of the rights and
obligations of the resigning or removed Administrative Agent as if originally
named. The resigning or removed Administrative Agent shall duly assign, transfer
and deliver to such Successor Administrative Agent all moneys at the time held
by the resigning or removed Administrative Agent hereunder after deducting
therefrom its expenses for which it is entitled to be reimbursed hereunder. Upon
such succession of any such Successor Administrative Agent, the resigning or
removed Administrative Agent shall be discharged from its duties and
obligations, in its capacity as Administrative Agent hereunder, except for its
gross negligence or willful misconduct arising prior to its resignation or
removal hereunder, and the provisions of this Article XI shall continue in
effect for the benefit of the resigning or removed Administrative Agent in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.


Section 11.05. Credit Decisions. Each Lender acknowledges that it has,
independently of Administrative Agent and each other Lender and based on the
financial statements of Credit Parties and such other documents,


v

--------------------------------------------------------------------------------




information and investigations as it has deemed appropriate, made its own credit
decision to extend credit hereunder from time to time. Each Lender also
acknowledges that it will, independently of Administrative Agent and each other
Lender and based on such other documents, information and investigations as it
shall deem appropriate at any time, continue to make its own credit decisions as
to exercising or not exercising from time to time any rights and privileges
available to it under this Agreement, any Loan Document or any other document
executed pursuant hereto.


Section 11.06. Authority of Administrative Agent to Enforce This Agreement. Each
Lender, subject to the terms and conditions of this Agreement, grants
Administrative Agent full power and authority as attorney-in-fact to institute
and maintain actions, suits or proceedings for the collection and enforcement of
any Obligations outstanding under this Agreement or any other Loan Document and
to file such proofs of debt or other documents as may be necessary to have the
claims of Lenders allowed in any proceeding relative to the Credit Parties, or
their respective creditors or affecting their respective properties, and to take
such other actions which Administrative Agent considers to be necessary or
desirable for the protection, collection and enforcement of the Notes, this
Agreement or the other Loan Documents.


Section 11.07. Indemnification of Administrative Agent. Lenders agree (which
agreement shall survive the expiration or termination of this Agreement) to
indemnify Administrative Agent and its Affiliates (to the extent not reimbursed
by the Credit Parties, but without limiting any obligation of any


98


Credit Party to make such reimbursement), ratably according to their respective
Applicable Revolving Credit Percentage, from and against any and all claims,
damages, losses, liabilities, costs or expenses of any kind or nature whatsoever
(including, without limitation, reasonable fees and expenses of house and
outside counsel) which may be imposed on, incurred by, or asserted against
Administrative Agent and its Affiliates in any way relating to or arising out of
this Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by Administrative Agent and its Affiliates
under this Agreement or any of the Loan Documents; provided, however, that no
Lender shall be liable for any portion of such claims, damages, losses,
liabilities, costs or expenses resulting from Administrative Agent’s or its
Affiliate’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse Administrative Agent and its
Affiliates promptly upon demand for its ratable share of any reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of house and outside counsel) incurred by Administrative Agent and its
Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that Administrative Agent and its Affiliates are not
reimbursed for such expenses by Borrower, but without limiting the obligation of
the Credit Parties to make such reimbursement. Each Lender agrees to reimburse
Administrative Agent and its Affiliates promptly upon demand for its ratable
share of any amounts owing to Administrative Agent and its Affiliates by Lenders
pursuant to this Section, provided that, if Administrative Agent or its
Affiliates are subsequently reimbursed by Borrower for such amounts, they shall
refund to Lenders on a pro rata basis the amount of any excess reimbursement. If
the indemnity furnished to Administrative Agent and its Affiliates under this
Section shall become impaired as determined in Administrative Agent’s reasonable
judgment or Administrative Agent shall elect in its sole discretion to have such
indemnity confirmed by Lenders (as to specific matters or otherwise),
Administrative Agent shall give notice thereof to each Lender and, until such
additional indemnity is provided or such existing indemnity is confirmed,
Administrative Agent may cease, or not commence, to take any action. Any amounts
paid by Lenders hereunder to Administrative Agent or its Affiliates shall be
deemed to


v

--------------------------------------------------------------------------------




constitute part of the Obligations hereunder.


Section 11.08. Knowledge of Default. It is expressly understood and agreed that
Administrative Agent shall be entitled to assume that no Default or Event of
Default has occurred and is continuing, unless the officers of Administrative
Agent immediately responsible for matters concerning this Agreement shall have
received a written notice from a Lender or a Credit Party specifying such
Default or Event of Default and stating that such notice is a “notice of
default”. Upon receiving such a notice, Administrative Agent shall promptly
notify each Lender of such Default or Event of Default and provide each Lender
with a copy of such notice and shall endeavor to provide such notice to Lenders
within three (3) Business Days (but without any liability whatsoever in the
event of its failure to do so). Administrative Agent shall also furnish Lenders,
promptly upon receipt, with copies of all other notices or other information
required to be provided by Borrower hereunder.


Section 11.09. Administrative Agent’s Authorization; Action by Lenders. Except
as otherwise expressly provided herein, whenever Administrative Agent is
authorized and empowered hereunder on behalf of Lenders to give any approval or
consent, or to make any request, or to take any other action on behalf of
Lenders (including without limitation the exercise of any right or remedy
hereunder or under the other Loan Documents), Administrative Agent shall be
required to give such approval or consent, or to make such request or to take
such other action only when so requested in writing by the Majority Revolving
Credit Lenders, any other specified applicable Revolving Credit Percentage of
Lenders or all Lenders, as applicable hereunder. Action that may be taken by the
Majority Revolving Credit Lenders, any other specified Applicable Revolving
Credit Percentage of Lenders or all of Lenders, as the case may be (as provided
for hereunder) may be taken (a) pursuant to a vote of the requisite percentages
of Lenders as required hereunder at a meeting (which may be held by telephone
conference call), provided that


99


Administrative Agent exercises good faith, diligent efforts to give all of
Lenders reasonable advance notice of the meeting, or (b) pursuant to the written
consent of the requisite percentages of Lenders as required hereunder, provided
that all of Lenders are given reasonable advance notice of the requests for such
consent.


Section 11.10. Enforcement Actions by Administrative Agent. Except as otherwise
expressly provided under this Agreement or in any of the other Loan Documents
and subject to the terms hereof, Administrative Agent will take such action,
assert such rights and pursue such remedies under this Agreement and the other
Loan Documents as the Majority Revolving Credit Lenders, any other specified
Applicable Revolving Credit Percentage or all of Lenders, as the case may be (as
provided for hereunder), shall direct; provided, however, that Administrative
Agent shall not be required to act or omit to act if, in the reasonable judgment
of Administrative Agent, such action or omission may expose Administrative Agent
to personal liability for which Administrative Agent has not been satisfactorily
indemnified hereunder or is contrary to this Agreement, any of the Loan
Documents or applicable law. Except as expressly provided above or elsewhere in
this Agreement or the other Loan Documents, no Lender (other than Administrative
Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.


Section 11.11. Collateral Matters.


(a)Administrative Agent is authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from Lenders, from time to time to
take any action with respect to any Collateral or the Security Instruments which
may be necessary to perfect and maintain a perfected security interest in and


v

--------------------------------------------------------------------------------




Liens upon the Collateral granted pursuant to the Loan Documents.


(b)
Lenders irrevocably authorize Administrative Agent, in its reasonable
discretion,

(i)to release or terminate any Lien granted to or held by Administrative Agent
upon any Collateral (A) upon termination of the Aggregate Maximum Credit Amount
and payment in full of all Obligations payable under this Agreement and under
any other Loan Document; (B) constituting Property (including, without
limitation, Equity Interests in any Person) sold or to be sold or disposed of as
part of or in connection with any disposition (whether by sale, by merger or by
any other form of transaction and including the Property of any Credit Party
that is disposed of as permitted hereby) permitted in accordance with the terms
of this Agreement (including, without limitation, any Property of a Credit Party
that is redesignated as an Unrestricted Subsidiary in accordance with Section
9.17(b)); (C) constituting property in which the Credit Parties owned no
interest at the time the Lien was granted or at any time thereafter; or
(A)if approved, authorized or ratified in writing by the Majority Revolving
Credit Lenders, or all Lenders, as the case may be, as provided in Section
12.02; (ii) to subordinate the Lien granted to or held by Administrative Agent
on any Collateral to any other holder of a Lien on such Collateral which is
permitted by Section 9.03(c) and Section 9.03(f) hereof; and (iii) if all of the
Equity Interests held by the Credit Parties in any Person are sold or otherwise
transferred to any transferee other than another Credit Party as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction) permitted in accordance with the terms of this Agreement, to
release such Person from all of its obligations under the Loan Documents
(including, without limitation, under any Guaranty Agreement). Upon request by
Administrative Agent at any time, Lenders will confirm in writing Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 11.11(b).


Section 11.12. Agents in their Individual Capacities. JPMorgan Chase Bank, N.A.
and its Affiliates, successors and assigns shall each have the same rights and
powers hereunder as any other Lender and may exercise or refrain from exercising
the same as though such Lender were not Administrative Agent or Co-Documentation
Agent. JPMorgan Chase Bank, N.A. and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Lender were not acting


100


as Administrative Agent or Co-Documentation Agent hereunder, and may accept fees
and other consideration therefor without having to account for the same to
Lenders.


Section 11.13. Administrative Agent’s Fees. Until the Obligations have been
repaid and discharged in full and no commitment to extend any credit hereunder
is outstanding, Borrower shall pay to Administrative Agent, as applicable, any
agency or other fee(s) set forth (or to be set forth from time to time) in the
applicable Fee Letter on the terms set forth therein. Subject to Section 12.12,
the agency fees referred to in this Section 11.13 shall not be refundable under
any circumstances.


Section 11.14. Co-Documentation Agent or other Titles. Any Lender identified on
the facing page or signature page of this Agreement or in any amendment hereto
or as designated with consent of Administrative Agent in any assignment
agreement as Lead Arranger, Co-Documentation Agent, Joint Bookrunner or any
similar titles, shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement as a result of such title other than
those applicable to all Lenders as such. Without limiting the foregoing, Lenders
so identified shall not have or be deemed to have any fiduciary relationship
with any Lender as a result of such title. Each Lender


v

--------------------------------------------------------------------------------




acknowledges that it has not relied, and will not rely, on Lender so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.


Section 11.15. No Reliance on Administrative Agent’s Customer Identification
Program.


(a)Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Administrative Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any
Credit Party, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures, (ii)
any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.


(b)Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (A) within 10 days after the Effective Date, and (B) at
such other times as are required under the USA Patriot Act.


ARTICLE XII MISCELLANEOUS


Section 12.01. Notices.


(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, to the addresses set forth on Schedule
12.01, and, if to any Lender other than JPMorgan Chase Bank, N.A., to it at its
address (or telecopy number) set forth in its


101


Administrative Questionnaire. The Borrower shall be entitled to rely on the most
recent Administrative Questionnaire for each Lender furnished to it by the
Administrative Agent for the purpose of providing any notice to the Lenders in
accordance herewith.


(a)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
Article III, Article IV and Article V unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to


v

--------------------------------------------------------------------------------




it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


(b)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


Section 12.02. Waivers; Amendments.


(a)No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.


(b)Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Revolving Credit Lenders or by the Borrower and the Administrative
Agent with the consent of the Majority Revolving Credit Lenders; provided that
no such agreement shall increase the Commitment or the Maximum Credit Amount or
postpone the scheduled date of expiration of any Commitment of any Revolving
Credit Lender without the written consent of such Revolving Credit Lender,
increase the Borrowing Base without the written consent of each Revolving Credit
Lender (other than any Defaulting Lender), decrease or maintain the Borrowing
Base without the consent of the Required Revolving Credit Lenders, or modify
Section 2.06 in any manner without the consent of the Required Revolving Credit
Lenders; provided that a Scheduled Redetermination may be postponed by the
Required Revolving Credit Lenders, reduce the principal amount of any Loan or
Reimbursement Obligation or reduce the rate of interest thereon, or reduce any
fees payable hereunder, or reduce any other Obligations hereunder or under any
other Loan Document, without the written consent of each Lender affected
thereby, postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or Reimbursement Obligation, or any interest thereon, or any
fees payable hereunder,
or any other Obligations hereunder or under any other Loan Document, or reduce
the amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
change Section 5.01(b) or any other term or condition hereof in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, waive or amend Section 3.03(c), Section 6.01 or
Section 10.02(c), without the written consent of each Lender, release any
Guarantor (except as set forth in the Guaranty Agreement or this Agreement or as
a result of a transaction permitted under Section 9.11), release all or
substantially all of the Collateral (other than as provided in Section 11.11),
or reduce the percentage set forth in Section 8.14(a) to less than 85%, without
the written consent of each Lender, or impose any greater restriction on the
ability of any Revolving Credit Lender to assign any of its rights or
obligations


v

--------------------------------------------------------------------------------




hereunder without the written consent of, if such Lender is a Revolving Credit
Lender, the Majority Revolving Credit Lenders, or change any of the provisions
of this Section 12.02(b) or the definitions of “Applicable Revolving Credit
Percentage”, “Majority Revolving Credit Lenders”, “Required Revolving Credit
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any other Agent, the Issuing Bank
or the Swing Line Lender hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent, such other Agent, the Issuing
Bank or the Swing Line Lender, as the case may be. Notwithstanding anything to
the contrary in this Agreement, fees payable hereunder to any Lender may be
reduced with the consent of the Administrative Agent and the affected Lender.
Notwithstanding the foregoing, any supplement to Schedule 8.14 shall be
effective simply by delivering to the Administrative Agent a supplemental
schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders.


Section 12.03. Expenses, Indemnity; Damage Waiver.


(a)The Borrower shall pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), all costs, expenses, Taxes, assessments
and other charges incurred by any Agent in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, all out-of-pocket expenses incurred
by any Agent or the Issuing Bank or, during the continuance of any Event of
Default, by any Lender, including the fees, charges and disbursements of any
counsel for any Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)THE BORROWER SHALL, AND SHALL CAUSE EACH OTHER CREDIT PARTY TO, INDEMNIFY
EACH AGENT, THE ARRANGERS, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN
DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER


v

--------------------------------------------------------------------------------




OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, THE FAILURE OF ANY CREDIT PARTY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
ANY CREDIT PARTY SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT
LIMITATION, ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER
A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON- COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, ANY OTHER ASPECT OF THE LOAN DOCUMENTS, THE OPERATIONS OF
THE BUSINESS OF THE CREDIT PARTIES AND THEIR RESPECTIVE SUBSIDIARIES BY THE
CREDIT PARTIES AND THEIR RESPECTIVE SUBSIDIARIES, ANY ASSERTION THAT THE LENDERS
WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS, ANY ENVIRONMENTAL LAW APPLICABLE TO THE CREDIT PARTIES, ANY OF
THEIR RESPECTIVE SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR OPERATIONS,
INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS
ON OR AT ANY OF THEIR PROPERTIES, THE BREACH OR NON-COMPLIANCE BY ANY CREDIT
PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, THE PAST
OWNERSHIP BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY ANY
CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY CREDIT PARTY OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION
IN CONNECTION WITH THE LOAN DOCUMENTS, OR ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL


v

--------------------------------------------------------------------------------




MISCONDUCT OF SUCH INDEMNITEE. THIS Section 12.02(b) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC.
ARISING FROM ANY NON-TAX CLAIM.


(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arrangers or the Issuing Bank under Section 12.03(a) or
(b), each Revolving Credit Lender severally agrees to pay to such Agent, the
Arrangers or the Issuing Bank, as the case may be, such Lender’s Applicable
Revolving Credit Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, the Arrangers or the Issuing Bank in its capacity as such.


(d)TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY TO THIS AGREEMENT SHALL
ASSERT, AND EACH PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER PARTY HERETO,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY
LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF, PROVIDED THAT
NOTHING HEREIN SHALL LIMIT ANY INDEMNITEE’S INDEMNIFICATION RIGHTS.


(e)All amounts due under this Section 12.03 shall be payable not later than ten
(10) days after written demand therefor.


Section 12.04. Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(b))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:


(A)the Borrower; provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender that is actively
engaged in the making of revolving loans, an Approved Fund or if an Event of
Default has occurred and is continuing; and


(B)the Administrative Agent (and in the case of an assignment any Lender’s
Commitment or Revolving Credit Loans, the Issuing Bank and the Swing Line
Lender); provided that no


v

--------------------------------------------------------------------------------




consent of the Administrative Agent, Issuing Bank or Swing Line Lender shall be
required for an assignment to an assignee that is a Lender immediately prior to
giving effect to such assignment.


(ii)
Assignments shall be subject to the following additional conditions:



(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;


(E)no such assignment shall be made to a natural person, an Industry Competitor,
any Credit Party, any Affiliate of any Credit Party, or any of their respective
Subsidiaries; and


(F)no such assignment shall be made to a Defaulting Lender without the consent
of the Administrative Agent, and in the case of an assignment of a Commitment,
the Issuing Bank and the Swing Line Lender.


(iii)Subject to Section 12.04(b)(v) and the acceptance and recording thereof by
the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with (b).


(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
(and stated interest) of the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose


v

--------------------------------------------------------------------------------




name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Schedule 1.2
and forward a copy of such revised Schedule 1.2 to the Borrower, the Issuing
Bank and each Lender.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b)(ii)(C) and any
written consent to such assignment required by Section 12.04(b)(i), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).


(vi)Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations, the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and no such participation may be
sold to a natural Person or an Industry Competitor. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant. In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03. Subject to Section 12.04(b)(vii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 (subject to the requirements and limitations
therein, including the requirements under Section 5.03(e) (it being understood
that the documentation required under Section 5.03(d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 5.01(c) as though it were a Lender.


(vii)A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to


the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent, or to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.


(viii)Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan


v

--------------------------------------------------------------------------------




Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank or any other central bank, and this Section 12.04(c)
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(d)Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.


Section 12.05. Survival; Revival; Reinstatement.


(a)All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.


(b)To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Credit Parties shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.


Section 12.06. Counterparts; Integration; Effectiveness.




v

--------------------------------------------------------------------------------




(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.


(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


(c)Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile, as an attachment
to an email or other similar electronic means shall be effective as delivery of
a manually executed counterpart of this Agreement.


Section 12.07. Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


Section 12.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Credit Party against any of and all the obligations of any Credit Party owed
to such Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.
Section 12.09.
GOVERNING    LAW;    JURISDICTION;    CONSENT    TO    SERVICE    OF PROCESS;
WAIVER OF TRIAL BY JURY.


(a)THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


(b)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS (AND THE
BORROWER SHALL CAUSE EACH OTHER CREDIT PARTY TO SUBMIT) FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR


v

--------------------------------------------------------------------------------




RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR
JUDGMENT OR EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN
WHICH JURISDICTION CAN BE ESTABLISHED. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON- EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.


(c)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.


(d)EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT (i) SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO IT AT ITS ADDRESS


SET FORTH IN Section 12.01 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE
AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND (ii) AGREES THAT NOTHING
HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


Section 12.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 12.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees


v

--------------------------------------------------------------------------------




to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), to the extent requested by any
regulatory authority, to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, to any other party to this
Agreement or any other Loan Document, in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to any
Credit Party and its obligations, with the consent of the Borrower or to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 12.11 or becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section 12.11, “Information” means
all information received from the Credit Parties relating to the Credit Parties
and their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.11 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Section 12.12. Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the


111


maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower). All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be amortized, prorated,


v

--------------------------------------------------------------------------------




allocated and spread throughout the stated term of the Loans until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time the amount of interest payable to any Lender on any
date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.12 and in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this Section
12.12.


Section 12.13. EXCULPATION PROVISIONS.


(a)EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS”.


(b)THE BORROWER HEREBY ACKNOWLEDGES THAT (I) THE CREDIT FACILITIES PROVIDED FOR
HEREUNDER AND ANY RELATED ARRANGING OR OTHER SERVICES IN CONNECTION THEREWITH
(INCLUDING IN CONNECTION WITH ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF
OR OF ANY OTHER LOAN DOCUMENT) ARE AN ARM’S-LENGTH COMMERCIAL TRANSACTION
BETWEEN THE BORROWER AND THE OTHER CREDIT PARTIES, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT THE LENDERS AND THE ISSUING BANK, ON THE OTHER HAND, AND
THE BORROWER AND THE OTHER CREDIT PARTIES ARE CAPABLE OF EVALUATING AND
UNDERSTANDING AND UNDERSTAND AND ACCEPT THE TERMS, RISKS AND CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS (INCLUDING ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR THEREOF); (II) IN CONNECTION
WITH THE PROCESS LEADING TO SUCH


112


TRANSACTION, EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING BANK
IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL AND IS NOT THE FINANCIAL ADVISOR,
AGENT OR FIDUCIARY FOR ANY OF THE BORROWER, ANY OTHER CREDIT PARTY OR ANY OF
THEIR


v

--------------------------------------------------------------------------------




RESPECTIVE AFFILIATES, EQUITY HOLDERS, CREDITORS OR EMPLOYEES OR ANY OTHER
PERSON; (III) NEITHER THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ARRANGER,
ANY LENDER NOR ANY ISSUING BANK HAS ASSUMED OR WILL ASSUME AN ADVISORY, AGENCY
OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE BORROWER OR ANY OTHER CREDIT PARTY
WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS
LEADING THERETO, INCLUDING WITH RESPECT TO ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT (IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ARRANGER, ANY LENDER OR ANY ISSUING
BANK HAS ADVISED OR IS CURRENTLY ADVISING ANY OF THE BORROWER, THE OTHER CREDIT
PARTIES OR THEIR RESPECTIVE AFFILIATES ON OTHER MATTERS) AND NONE OF THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ARRANGER, ANY LENDER OR ANY ISSUING
BANK HAS ANY OBLIGATION TO ANY OF THE BORROWER, THE OTHER CREDIT PARTIES OR
THEIR RESPECTIVE AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY, IN EACH CASE, EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN
THE OTHER LOAN DOCUMENTS; (IV) THE BORROWER, THE OTHER CREDIT PARTIES AND THEIR
RESPECTIVE AFFILIATES WILL NOT ASSERT ANY CLAIM BASED ON ALLEGED BREACH OF
FIDUCIARY DUTY; (V) THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, EACH LENDER AND
ITS AFFILIATES AND EACH ISSUING BANK AND ITS AFFILIATES MAY BE ENGAGED IN A
BROAD RANGE OF TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE
BORROWER, THE OTHER CREDIT PARTIES AND THEIR RESPECTIVE AFFILIATES, AND NONE OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK HAS ANY OBLIGATION TO
DISCLOSE ANY OF SUCH INTERESTS BY VIRTUE OF ANY ADVISORY, AGENCY OR FIDUCIARY
RELATIONSHIP; AND (VI) NEITHER THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK HAS PROVIDED AND NONE WILL PROVIDE ANY LEGAL, ACCOUNTING,
REGULATORY OR TAX ADVICE WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY (INCLUDING ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY
OTHER LOAN DOCUMENT) AND THE BORROWER HAS CONSULTED ITS OWN LEGAL, ACCOUNTING,
REGULATORY AND TAX ADVISORS TO THE EXTENT IT HAS DEEMED APPROPRIATE. THE
BORROWER HEREBY WAIVES AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY
BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY DUTY.


Section 12.14. Collateral Matters; Swap Agreements; Cash Management. The benefit
of the Security Instruments and of the provisions of this Agreement relating to
any Collateral securing the Obligations shall also extend to and be available to
Secured Swap Parties and to the Cash Management Banks on a pro rata basis (but
subject to the terms of the Loan Documents, including, without limitation,
provisions thereof relating to the application and priority of payments to the
Persons entitled thereto) in respect of any obligations of the Borrower or any
of its Subsidiaries which arise under Secured Swap Agreements or Secured Cash
Management Agreements. No Secured Swap Party shall have any voting rights under
any Loan Document as a result of the existence of obligations owed to it under
any such Swap Agreements. No Cash Management Bank shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Secured Cash Management Agreements.


Section 12.15. No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters
of Credit hereunder are solely for the benefit of the Borrower, and no other
Person (including, without limitation, any Subsidiary of the Borrower, any
obligor, contractor, subcontractor, supplier or materialmen) shall have any


v

--------------------------------------------------------------------------------




rights, claims, remedies or privileges hereunder or under any other Loan
Document against the Administrative Agent, any other Agent, the Issuing Bank or
any Lender for any reason whatsoever. There are no third party beneficiaries.


Section 12.16. USA Patriot Act Notice. Pursuant to Section 326 of the USA
Patriot Act, the Administrative Agent and the Lenders hereby notify the Borrower
and its Subsidiaries that if they or any of their Subsidiaries open an account,
including any loan, deposit account, treasury management account, or other
extension of credit with the Administrative Agent or any Lender, the
Administrative Agent or the applicable Lender will request the applicable
Person’s name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the
Administrative Agent and the applicable Lender to comply with the USA Patriot
Act.


Section 12.17. Keepwell. Each Credit Party that is a Qualified ECP Guarantor at
the time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Credit Party, becomes effective with
respect to any Swap Obligation, hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
its Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering the such Qualified ECP Guarantor’s obligations
and undertakings under this Section
1.voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act.


Section 12.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




v

--------------------------------------------------------------------------------




Section 12.19. Amendment and Restatement. Borrower, Administrative Agent and the
Lenders have agreed that this Agreement is an amendment and restatement of the
Existing Credit Agreement in its entirety, that the terms and provisions hereof
supersede the terms and provisions thereof, and that this Agreement is not a new
or substitute credit agreement or novation of the Existing Credit Agreement. The
Obligations of Borrower and the other Credit Parties evidenced under this
Agreement and the other Loan Documents are given in renewal, extension and
modification, but not in extinguishment, novation or discharge, of the
“Obligations” under and as defined in the Existing Credit Agreement.


Section 12.20. Assignment and Assumption of Assigned Interests. Each of the
Lenders (as defined in the Existing Credit Agreement, the “Existing Lenders”),
the Lenders and the Administrative Agent have agreed among themselves, in
consultation with the Borrower, to effectuate an assignment and assumption with
respect to the Existing Lenders’ (a) rights and obligations in their capacity as
Existing Lenders under the Existing Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to all or any of
such outstanding rights and obligations of such Existing Lenders under the
Existing Credit Agreement (including any letters of credit and guarantees
included in such facility) and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Existing Lender (in their capacity as an Existing Lender) against any Person,
whether known or unknown, arising under or in connection with the Existing
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interests”) in order to,
among other things, to reallocate the Commitments (as defined in the Existing
Credit Agreement, the “Existing Commitments”) and the Advances (as defined in
the Existing Credit Agreement, the “Existing Loans”) to the Lenders (including
Barclays Bank PLC, Bank of America, N.A., Canadian Imperial Bank of Commerce and
Compass Bank as Lenders (each, a “New Lender”)). The parties hereto hereby
consent to the Existing Lenders’ assignment of the Assigned Interests to the
Lenders (including the New Lenders) and the assumption by the Lenders (including
the New Lenders) of such Assigned Interests and the reallocation of the Existing
Commitments and the Existing Loans in accordance with this Section 12.20. On the
Effective Date, after giving effect to the assignments and assumptions of the
Assigned Interests and the reallocation of the Existing Loans and the Existing
Commitments pursuant to this Section 12.20, the Commitment of each Lender shall
be as set forth on Schedule 1.2. With respect to such Commitments, each Lender
shall be deemed to have acquired the Assigned Interests allocated to it from the
Existing Lenders pursuant to the terms of the Assignment and Assumption attached
to the Existing Credit Agreement as Exhibit E as if each such Lender, each
Existing Lender, the Administrative Agent and the Borrower, as applicable, had
executed an Assignment and Assumption Agreement with respect to such allocation.
In connection with the assignment and assumption of Assigned Interests
contemplated in this Section 12.20 and for the purposes of such assignment and
assumption only, the parties hereto, as applicable, hereby agree to waive the
processing and recordation fees required under Section 13.04(b)(ii)(C) of the
Existing Credit Agreement.


Section 12.21. Flood Insurance. Notwithstanding any provision in this Agreement,
any Security Instrument or other Loan Document to the contrary, (a) in no event
is (i) any Excluded Asset (as defined in the Security Agreement) or (ii) any
Building or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) included in the definition of “Collateral” and (b) no
Building or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) shall be subject to a Lien under any Security Instrument.
As used herein, “Flood Insurance Regulations” shall mean (i) the National Flood
Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the
National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001, et seq.), (iv) the Flood Insurance
Reform Act of 2004 and


v

--------------------------------------------------------------------------------




(v) the Biggert-Waters Flood Insurance Reform Act of 2012, in each case as now
or hereafter in effect or any successor statute thereto and including any
regulations promulgated thereunder.


[SIGNATURES BEGIN NEXT PAGE]






v

--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.


BORROWER:
 
 
CALLON PETROLEUM COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph C. Gatto, Jr.
 
 
 
Name:
Joseph C. Gatto, Jr.
 
 
 
Title:
President and Chief Financial Officer
 





v

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT, ISSUING BANK, SWING LINE LENDER AND LENDER:


 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anson Williams
 
 
 
Name:
Anson Williams
 
 
 
Title:
Authorized Signatory
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
REGIONS BANK
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Kutcher
 
 
 
Name:
Michael Kutcher
 
 
 
Title:
Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alan Dawson
 
 
 
Name:
Alan Dawson
 
 
 
Title:
Director
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher Kuna
 
 
 
Name:
Christopher Kuna
 
 
 
Title:
Director
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ William McNeely
 
 
 
Name:
William McNeely
 
 
 
Title:
Senior Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ George E. McKean
 
 
 
Name:
George E. McKean
 
 
 
Title:
Senior Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jay T. Sartain
 
 
 
Name:
Jay T. Sartain
 
 
 
Title:
Authorized Signatory
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
SUNTRUST
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chulley Bogle
 
 
 
Name:
Chulley Bogle
 
 
 
Title:
Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
BOKF, NA dba Bank of Oklahoma
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Krenger
 
 
 
Name:
John Krenger
 
 
 
Title:
Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
CIT BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Katya Evseev
 
 
 
Name:
Katya Evseev
 
 
 
Title:
Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
CREDIT SUISSE AG,
 
 
 
CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
 
By:
/s/ Robert Hetu
 
 
 
Name:
Robert Hetu
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lea Barlocher
 
 
 
Name:
Lea Barlocher
 
 
 
Title:
Authorized Signatory
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
IBERIABANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tyler S. Thoem
 
 
 
Name:
Tyler S. Thoem
 
 
 
Title:
Senior Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
WHITNEY BANK
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ William Jochetz
 
 
 
Name:
William Jochetz
 
 
 
Title:
Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
BARCLAYS BANK PLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher Aitkin
 
 
 
Name:
Christopher Aitkin
 
 
 
Title:
Assistant Vice President
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kimberly Miller
 
 
 
Name:
Kimberly Miller
 
 
 
Title:
Associate
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Donovan Broussard
 
 
 
Name:
Donovan Broussard
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
By:
/s/ Richard Antl
 
 
 
Name:
Richard Antl
 
 
 
Title:
Authorized Signatory
 





v

--------------------------------------------------------------------------------




LENDER:
 
 
COMPASS BANK
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gabriela Azcarate
 
 
 
Name:
Gabriela Azcarate
 
 
 
Title:
Vice President
 





v